
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


PLATFORM AGREEMENT

by and between

VENOCO, INC.

and

CLEARWATER PORT LLC


dated March 1, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



PLATFORM AGREEMENT

        THIS PLATFORM AGREEMENT (this "Agreement") is made as of March 1, 2006
(the "Effective Date"), by and between Venoco, Inc., a Delaware corporation
("Venoco") and Clearwater Port LLC, a Delaware limited liability company
("Clearwater").

RECITALS

        A.    Venoco owns an oil and gas platform located in federal waters
offshore Ventura County, California, commonly known as Platform Grace.

        B.    Venoco currently utilizes Platform Grace in connection with
pigging operations, and Venoco intends to recomplete certain existing oil and
gas wells and to drill certain new oil and gas wells from Platform Grace as part
of its program to return Platform Grace to oil and gas production.

        C.    Clearwater is developing the LNG Project which, when constructed,
would utilize Platform Grace and certain other facilities and equipment in order
to accept and vaporize LNG delivered by LNG tankers, transporting the vaporized
LNG through proprietary natural gas pipelines and delivering the vaporized LNG
to third party end-users.

        D.    Venoco and Crystal Energy, LLC, a Delaware limited liability
company ("Crystal") have previously entered into that certain Grace Platform
Lease Agreement dated as of March 13, 2003 (the "Existing Platform Lease"),
relating to the lease, use and operation of Platform Grace by Crystal.

        E.    Contemporaneously with the execution and delivery of this
Agreement and effective as of the Effective Date, Crystal has assigned all of
its right, title and interest in, to and under the Existing Platform Lease to
Clearwater pursuant to that certain Assignment and Assumption of Existing Lease
dated as of the date hereof (the "Lease Assignment"), and Clearwater has assumed
all of Crystal's rights thereunder. Pursuant to Section 23 of the Existing
Platform Lease, Venoco has consented to the execution and delivery of the Lease
Assignment.

        F.     Venoco and Clearwater now desire to supersede and terminate the
Existing Platform Lease and to enter into this Agreement to set forth the terms
and conditions pursuant to which Venoco will grant, and Clearwater will accept,
an option to purchase Platform Grace and certain other related Assets, or to
lease Platform Grace, in either case for use in the LNG Project, as well as the
terms and conditions governing Venoco's use of Platform Grace and certain other
matters relating to the Parties' conduct during the Option Period.

AGREEMENT

        1.     Definitions. For purposes of this Agreement, the terms defined in
the preamble, recitals and other sections of this Agreement shall have the
respective meanings therein set forth. Other capitalized terms used herein shall
have the respective meanings assigned to them in Appendix A. Appendix A is
incorporated herein by this reference for all purposes.

        2.     Venoco E&P Rights; Grant of Option; Option Period. From the
Effective Date through the Exercise Date, Venoco shall have the right to
exercise its E&P Rights, subject only to the terms and conditions of this
Agreement.

        2.1   Grant of Option. Venoco hereby grants to Clearwater the right (the
"Option"), subject to the terms and conditions of this Agreement, to
(a) purchase the Assets for the consideration, and subject to the terms and
conditions, set forth in the Purchase Agreement, or (b) enter into a long term
lease of Platform Grace for the consideration, and subject to the terms and
conditions, set forth in the Lease Agreement and the related Operating
Agreement.

1

--------------------------------------------------------------------------------



        2.2   Initial Option Payments. In consideration of the Option granted
pursuant to Section 2.1, on the Effective Date and thereafter on each
anniversary of the Effective Date, until the earlier to occur of the Exercise
Date or the termination of this Agreement, Clearwater shall pay to Venoco a
non-refundable Option payment of One Thousand Dollars ($1,000) as an advance
payment for all or any portion of such one-year Option period.

        2.3   Payments.

        (a)   Payments Under Section 2.2. All payments made pursuant to
Section 2.2 shall be made by wire transfer in immediately available funds to
such account as Venoco may specify in a written notice given to Clearwater not
later than three (3) Business Days prior to the date such payment is to be made.

        (b)   Other Payments. All other amounts payable under this Agreement
shall be payable on the respective dates set forth in the applicable provisions
of this Agreement, and in accordance with written instructions provided by the
Party entitled to receive such payment.

        (c)   Default Interest. All payments under this Agreement that are due,
but are not timely paid, shall bear interest at the Default Rate from the due
date through the date when such payment is actually received; provided, that the
collection of such interest shall not excuse such failure to pay timely, nor
limit the rights, remedies or other recourse of either Party under this
Agreement.

        (d)   Notice of Non-Payment; Cure. Notwithstanding the provisions of
Sections 2.3(a), 2.3(b) and 2.3(c), in the event that any payment to be made by
either Party pursuant to the terms of this Agreement has not been received by
the applicable due date, the Party entitled to receive such payment shall notify
the other Party in writing of such fact, and the Party that is entitled or
obligated to make such payment shall thereafter have an additional five
(5) Business Days after such notice to make such payment. Any payment so made
within such additional five (5) Business Day period shall be considered timely
payment for the purposes of this Agreement, and the Party entitled to receive
such payment shall refrain from taking any action in respect of non-payment
until such additional five (5) Business Day period shall have expired.

        3.     Exercise of Option; Effect of Exercise.

        3.1   Exercise. The Option may be exercised by Clearwater, if at all, at
any time during the period (the "Option Period") commencing on January 1, 2008
and ending at 5:00 p.m. Pacific time on the sixth (6th) anniversary of the
Effective Date (the "Termination Date"), by delivering to Venoco a properly
executed Exercise Notice and satisfying the other Exercise Notice Conditions,
all in accordance with Section 3.2. If the Option is not exercised by the
Termination Date, this Agreement shall automatically terminate without further
action by either Party, as provided in Section 8.1(a).

        3.2   Exercise Notice; Performance Security; P&A Cost Payment Security.

        (a)   Exercise Notice Conditions. Clearwater has the right to deliver to
Venoco during the Option Period an Exercise Notice upon (i) certifying to Venoco
that Clearwater has determined to proceed to develop and operate the LNG Project
(which certification shall be made in the form of the Exercise Notice attached
as Exhibit E), (ii) causing the original letter of credit constituting the
Performance Security to be issued and delivered to Venoco in accordance with the
provisions of Section 3.3, (iii) causing the original letter of credit
constituting the P&A Cost Payment Security to be issued and delivered to Venoco
in accordance with the provisions of Section 3.4, (iv) causing the DPP to be
amended to permit the use of Platform Grace in Clearwater's LNG Project and to
require Clearwater to abandon

2

--------------------------------------------------------------------------------



Platform Grace at the end of the LNG Project Term in accordance with all
Applicable Laws, (v) receipt by Venoco and Clearwater of the approval of such
amended DPP by the MMS (or any successor Governmental Authority then responsible
for approving amendments to the DPP) and (vi) certifying to Venoco that
Clearwater has determined that none of the amendments and modifications to the
schedules to the Purchase Agreement or Lease Transaction Agreements, as
applicable, that are listed in the cumulative list delivered to Clearwater by
Venoco pursuant to Section 5.1(k) are objectionable or shall entitle Clearwater
to assert that the condition precedent to Clearwater's obligations at the
Closing set forth in Section 6.2(a) of the Purchase Agreement (or the comparable
provision of the Lease Transaction Agreements, as applicable) has not been
satisfied (items (i), (ii), (iii), (iv), (v) and (vi) are collectively referred
to herein as the "Exercise Notice Conditions").

        (b)   Escrow Arrangements.

        (i)    Concurrently with the execution and delivery of this Agreement,
each of Venoco and Clearwater shall execute, but leave undated, two (2) original
copies of the Purchase Agreement, and following such execution such documents
shall be deposited with the Escrow Agent to be held in accordance with the terms
of the Escrow Agreement. Upon conclusion of the Lease Transaction Agreements in
accordance with the provisions of Section 5.3(j), each of Venoco and Clearwater
shall execute, but leave undated, two (2) original copies of each of the Lease
Transaction Agreements, and following such execution such documents shall be
deposited with the Escrow Agent to be held in accordance with the terms of the
Escrow Agreement.

        (ii)   The election as to whether the Purchase Agreement or the Lease
Transaction Agreements are to be dated and delivered shall be made by Clearwater
in its sole discretion and such election shall be stated in the Exercise Notice;
provided that Clearwater may not make an election that causes Venoco to be in
violation of any Applicable Law or any Governmental Approval.

        (iii)  Notwithstanding anything in this Agreement, the Purchase
Agreement or the Lease Transaction Agreements to the contrary, neither the
Purchase Agreement nor the Lease Transaction Agreements shall be, or shall be
deemed to be, legally binding and effective until the appropriate agreement(s)
is/are dated and released from escrow by the Escrow Agent in strict compliance
with the Escrow Agreement.

        3.3   Performance Security.

        (a)   Amount; Purpose; No Limitation. The Performance Security shall
consist of an irrevocable standby letter of credit in the face amount prescribed
by Section 3.3(b) (the "Performance Security"). The Performance Security shall
be established as one of the Exercise Notice Conditions and shall be maintained
and drawn upon in accordance with this Section 3.3, and the applicable terms of
the Purchase Agreement or the Lease Transaction Agreements, as applicable. The
Performance Security shall be provided and maintained up to the LNG Operations
Commencement Date, and shall serve as security for Clearwater's payment and
performance obligations (excluding however, those payment obligations covered by
the P&A Cost Payment Security) under the Purchase Agreement or the Lease
Transaction Agreements, as applicable. The Performance Security shall be
substantially in the form of Exhibit B, subject to such modification as may be
necessary to reflect any change in generally applicable banking regulations and
shall be issued by an Approved L/C Bank.

        (b)   Amount Dependent Upon Timing. The initial amount of the
Performance Security shall be Eighty Million Dollars ($80,000,000); provided
however, that the amount of the

3

--------------------------------------------------------------------------------






Performance Security shall be subject to adjustment in accordance with the
following conditions:

        (i)    If the Exercise Notice is given on or after July 1, 2008, but
before January 1, 2009, the amount of the Performance Security shall be equal to
Seventy Million Dollars ($70,000,000);

        (ii)   If the Exercise Notice is given on or after January 1, 2009, but
before July 1, 2009, the amount of the Performance Security shall be equal to
Sixty Million Dollars ($60,000,000); and

        (iii)  If the Exercise Notice is given on or after July 1, 2009, the
amount of the Performance Security shall be equal to Fifty Million Dollars
($50,000,000).

        (c)   Other Terms and Conditions. The Purchase Agreement or Lease
Transaction Agreements, as applicable, contain other terms and conditions that
shall govern the Performance Security.

        3.4   P&A Cost Payment Security.

        (a)   Amount. The P&A Cost Payment Security shall consist of an
irrevocable standby letter of credit in the initial face amount of Twenty
Million Dollars ($20,000,000) (the "P&A Cost Payment Security"). The P&A Cost
Payment Security shall be established as one of the Exercise Notice Conditions
and shall be maintained and drawn upon in accordance with this Section 3.4 and
the applicable terms of the Purchase Agreement or the Lease Transaction
Agreements, as applicable. The P&A Cost Payment Security shall serve as security
for the reimbursement of all actual third-party invoiced costs and expenses
incurred by Venoco related to Plugging and Abandonment arising under the
Purchase Agreement or the Lease Transaction Agreements, as applicable (the "P&A
Costs"). The P&A Cost Payment Security shall be substantially in the form
attached hereto as Exhibit C, subject to such modification as may be necessary
to reflect any change in generally applicable banking regulations and shall be
issued by an Approved L/C Bank.

        (b)   Other Terms and Conditions. The Purchase Agreement or Lease
Transaction Agreements, as applicable, contain other terms and conditions that
shall govern the P&A Cost Payment Security.

        4.     Representations and Warranties.

        4.1   Representations and Warranties of Venoco. Venoco represents and
warrants to Clearwater on the date hereof as follows:

        (a)   Due Incorporation. Venoco is a corporation that is duly organized,
validly existing and in good standing under the Applicable Laws of the State of
Delaware. Venoco has all requisite corporate power and authority to own, lease
and operate its properties and carry on its business as now being conducted.

        (b)   Due Authorization; Enforceability. Venoco has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
by Venoco and the consummation of the transactions contemplated hereby by Venoco
have been duly authorized by all necessary or appropriate corporate action on
the part of Venoco, and no other corporate proceedings on the part of Venoco are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement constitutes the valid and legally binding
obligation of Venoco (assuming that this Agreement constitutes the valid and
binding obligation of Clearwater) enforceable against Venoco in accordance with
its terms except as

4

--------------------------------------------------------------------------------






such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar Applicable Laws of general applicability
relating to or affecting creditors' rights and any Applicable Law relating to
the availability of specific performance, injunctive relief or other equitable
remedies.

        (c)   Title. Venoco acquired Platform Grace from Chevron pursuant to the
terms and conditions of the Chevron Purchase Agreement, and to Venoco's Best
Knowledge, Venoco's title to the Assets is free and clear of Liens, other than
Permitted Liens. Subject to the receipt of all necessary Governmental Approvals
and the Private Consents, Venoco has the right and power, at the Closing under

        (i)    the Purchase Agreement, if applicable, to transfer to Clearwater
all its right, title and interest in and to the Assets, free and clear of all
Venoco Liens and free and clear of all other title claims or defects arising by,
through or under Venoco; or

        (ii)   the Lease Transaction Agreements, if applicable, to grant to
Clearwater a leasehold interest in the Assets, free and clear of all Liens other
than Permitted Liens;

provided, that Venoco makes no title representations or warranties of any kind
with respect to the Available Emissions Reduction Credits and the Chevron
Purchase Agreement Rights.

        (d)   No Violation; Consents. Neither the execution and the delivery of
this Agreement by Venoco, nor the performance by Venoco of its obligations
hereunder, will in any material respect violate (i) any provision of its charter
or bylaws, or (ii) to Venoco's Best Knowledge and subject to the receipt of all
necessary Governmental Approvals and Private Consents and except as set forth on
Schedule 4.1(d), any agreement or instrument to which Venoco is a party. To
Venoco's Best Knowledge, neither the execution and the delivery of this
Agreement by Venoco, nor the performance by Venoco of its obligations hereunder,
will in any material respect violate, except as set forth on Schedule 4.1(d),
any Applicable Law to which Venoco or the Assets are subject. To Venoco's Best
Knowledge and except as set forth on Schedule 4.1(d), Venoco is not required to
give any notice to, or make any filing with or obtain any authorization, consent
or approval of, any Governmental Authority to perform its obligations under this
Agreement. To Venoco's Best Knowledge, each Private Consent is listed on
Schedule 4.1(d).

        (e)   Brokerage Fees and Commissions. There is no investment banker,
broker or finder which has been retained by or is authorized to act on behalf of
Venoco or any Affiliate of Venoco who is or might be entitled to any fee,
commission or payment from Clearwater in connection with the negotiation,
preparation, execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

        (f)    Material Contracts. Set forth on Part 1 of Schedule 4.1(f) is a
complete list of all currently effective Material Contracts. Venoco has
previously delivered to Clearwater true and complete copies of such Material
Contracts. Set forth on Part 2 of Schedule 4.1(f) is a list of those Material
Contracts that Clearwater has designated as Assigned Contracts.

        (g)   Conduct of Business; Taxes. Except as set forth on
Schedule 4.1(g), Venoco has operated Platform Grace in the ordinary course of
Venoco's business. Except as set forth on Schedule 4.1(g), all Taxes which are
due and payable by Venoco, and relate to the Assets, have been paid.

        (h)   No Litigation; No Condemnation Proceedings. Except as set forth on
Schedule 4.1(h), no claim, demand, filing, cause of action, administrative
proceeding lawsuit or other litigation is pending or, to Venoco's Best
Knowledge, threatened with respect to Venoco that materially and adversely
affects the ownership, operation or value of the Assets or Venoco's ability to

5

--------------------------------------------------------------------------------






consummate the transactions contemplated in this Agreement. To Venoco's Best
Knowledge, except as set forth on Schedule 4.1(h) there are no condemnation or
eminent domain proceedings pending with respect to all or any portion of the
Assets.

        (i)    Insurance. Venoco maintains insurance coverage sufficient to meet
the requirements of the MMS Lease and the Governmental Approvals currently
applicable to Platform Grace.

        (j)    Investment Company Act. Venoco is not an "investment company" or
a company controlled by an "investment company" within the meaning of the
Investment Company Act of 1940.

        (k)   PUHCA. Venoco is not (a) a "public utility company" within the
meaning of Section 2(a)(5) of PUHCA, (b) a "holding company" within the meaning
of Section 2(a)(7) of PUHCA, or (c) an indirect wholly-owned "subsidiary
company" within the meaning of Section 2(a)(8) of PUHCA.

        EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS SECTION 4.1 VENOCO
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO THE ASSETS OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. WITH RESPECT TO THE ASSETS,
VENOCO HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND IN THE PURCHASE AGREEMENT OR
THE LEASE AGREEMENT, AS APPLICABLE, SHALL DISCLAIM AND NEGATE, ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, OR
CONFORMITY TO MODELS OR SAMPLES OR MATERIALS AND ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, RELATING TO PLATFORM GRACE OR THE OTHER
ASSETS.

        VENOCO MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO, AND HEREBY
EXPRESSLY DISCLAIMS, ANY ASSURANCES OF ANY KIND WHATSOEVER, WITH RESPECT TO THE
SUITABILITY OF PLATFORM GRACE AND THE OTHER ASSETS FOR CLEARWATER'S LNG PROJECT.
IN PARTICULAR, VENOCO HAS NOT DETERMINED WHETHER THE ASSETS ARE APPROPRIATE FOR
SUCH USES OR WHETHER THE NECESSARY GOVERNMENTAL APPROVALS CAN BE OBTAINED BY
CLEARWATER OR ANY OTHER PERSON FOR SUCH USE. VENOCO SPECIFICALLY ADVISES
CLEARWATER THAT THE TERMS AND CONDITIONS OF THE MMS LEASE, THE UNIT AGREEMENT
AND THE UNIT OPERATING AGREEMENT DO NOT CONTEMPLATE THE USE OF THE ASSETS IN THE
MANNER AND FOR THE PURPOSES INTENDED BY CLEARWATER. OTHER THAN VENOCO'S COVENANT
IN THIS AGREEMENT AND THE PURCHASE AGREEMENT OR LEASE TRANSACTION AGREEMENTS, AS
APPLICABLE, TO COOPERATE WITH CLEARWATER IN CONNECTION WITH CLEARWATER'S EFFORTS
TO OBTAIN GOVERNMENTAL APPROVALS, VENOCO SHALL HAVE NO OBLIGATION TO CAUSE
GOVERNMENTAL AUTHORITIES TO TAKE ANY ACTION WITH RESPECT TO THE ASSETS OR ANY
GOVERNMENTAL APPROVALS. FINALLY, VENOCO SHALL HAVE NO OBLIGATION TO SELL OR
LEASE THE ASSETS TO CLEARWATER IF DOING SO WOULD CAUSE VENOCO TO VIOLATE THE
DPP, THE MMS LEASE (OR CAUSE ITS TERMINATION) OR VIOLATE ANY APPLICABLE LAW OR
ANY GOVERNMENTAL APPROVAL APPLICABLE TO VENOCO OR THE ASSETS.

        4.2   Representations and Warranties of Clearwater. Clearwater
represents and warrants to Venoco on the date hereof as follows:

        (a)   Due Formation. Clearwater is a limited liability company that is
duly formed, validly existing and in good standing under the Applicable Laws of
the State of Delaware. Clearwater

6

--------------------------------------------------------------------------------



has all requisite limited liability company power and authority to own, lease
and operate its properties and carry on its business as now being conducted.

        (b)   Due Authorization; Enforceability. Clearwater has full limited
liability company power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. The execution, delivery and performance by
Clearwater of this Agreement and the consummation of the transactions
contemplated hereby by Clearwater have been duly authorized by all necessary or
appropriate limited liability company or other action on the part of Clearwater,
and no other limited liability company proceedings on the part of Clearwater are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement constitutes the valid and legally binding
obligation of Clearwater (assuming that this Agreement constitutes the valid and
binding obligation of Venoco) enforceable against Clearwater in accordance with
its respective terms except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar Applicable Laws
of general applicability relating to or affecting creditors' rights and any
Applicable Law relating to the availability of specific performance, injunctive
relief or other equitable remedies.

        (c)   No Violation; Consents. Neither the execution and the delivery of
this Agreement, nor the performance by Clearwater of its obligations hereunder,
will in any material respect violate any Applicable Law to which Clearwater is
subject, or any provision of its organizational documents or to the best
knowledge of Clearwater and subject to receipt of all necessary Governmental
Approvals and Private Consents, any material agreement or instrument to which
Clearwater is a party. To the best knowledge of Clearwater, except as set forth
on Schedule 4.2(c), Clearwater is not required to give any notice to, make any
filing with or obtain any authorization, consent or approval of, any
Governmental Authority or any other Person to perform any of its material
obligations under this Agreement.

        (d)   Brokerage Fees and Commissions. There is no investment banker,
broker or finder which has been retained by or is authorized to act on behalf of
Clearwater or any Affiliate of Clearwater who is or might be entitled to any
fee, commission or payment from Venoco in connection with the negotiation,
preparation, execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

        (e)   Investment Company Act. Clearwater is not an "investment company"
or a company controlled by an "investment company" within the meaning of the
Investment Company Act of 1940.

        (f)    PUHCA. Clearwater is not (a) a "public utility company" within
the meaning of Section 2(a)(5) of PUHCA, (b) a "holding company" within the
meaning of Section 2(a)(7) of PUHCA, or (c) an indirect wholly-owned "subsidiary
company" within the meaning of Section 2(a)(8) of PUHCA.

EXCEPT AS EXPRESSLY SET FORTH IN SECTION 4.1 AND THE PURCHASE AGREEMENT OR THE
LEASE TRANSACTION AGREEMENTS, AS APPLICABLE, AT THE CLOSING UNDER THE PURCHASE
AGREEMENT OR THE LEASE TRANSACTION AGREEMENTS, AS APPLICABLE, CLEARWATER WILL
ACQUIRE THE ASSETS (OR A LEASEHOLD INTEREST IN THE ASSETS, AS APPLICABLE) IN AN
"AS-IS, WHERE-IS" CONDITION WITH ALL FAULTS. CLEARWATER REPRESENTS AND
ACKNOWLEDGES THAT IN MAKING THE DECISION TO ENTER INTO THIS AGREEMENT AND
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, CLEARWATER HAS RELIED SOLELY ON
UPON THE REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT AND THE PURCHASE
AGREEMENT OR THE LEASE TRANSACTION AGREEMENTS, AS APPLICABLE, AND UPON ITS OWN
INDEPENDENT DUE DILIGENCE INVESTIGATION OF THE ASSETS.

7

--------------------------------------------------------------------------------



ACCORDINGLY, CLEARWATER ACKNOWLEDGES THAT VENOCO HAS NOT MADE, AND VENOCO HEREBY
EXPRESSLY DISCLAIMS AND NEGATES, ANY REPRESENTATIONS OR WARRANTY (OTHER THAN
THOSE EXPRESS REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT AND THOSE
MADE AND GIVEN AT THE CLOSING PURSUANT TO THE PURCHASE AGREEMENT OR THE LEASE
TRANSACTION AGREEMENTS, AS APPLICABLE), EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE, RELATING TO THE ASSETS.

        5.     Covenants of Venoco and Clearwater.

        5.1   Covenants of Venoco prior to the Exercise Date. From the Effective
Date through the Exercise Date, except as otherwise consented to or approved in
writing by Clearwater, Venoco covenants and agrees to, the following:

        (a)   LNG Project Governmental Approvals. Venoco shall, at and in
accordance with Clearwater's request (i) use Commercially Reasonable Efforts to
assist and cooperate with Clearwater in connection with Clearwater's efforts to
obtain all necessary Governmental Approvals in connection with the LNG Project,
so long as such Governmental Approvals are otherwise consistent with the terms
of this Agreement, (ii) consent to Clearwater being its agent to discuss LNG
permitting issues with the MMS or any other Governmental Authority and
(iii) consistent with Section 5.1(b) below, shall not communicate with any
Governmental Authority involved in permitting for Clearwater's LNG Project
regarding the status of Clearwater's LNG Project without Clearwater's prior
written consent; provided however, that nothing in this Agreement shall
interfere with Venoco's ability to perform its obligations under Applicable Law,
the MMS Lease, the Unit Agreement, the Unit Operating Agreement and any other
existing Material Contract, or with either Venoco's or Clearwater's ability to
take any action to deal with an emergency that threatens or may threaten death,
personal injury or damage to property. While the Parties are not able to predict
precisely what assistance Venoco will be required to provide pursuant to the
foregoing Section 5.1(a)(i), Clearwater currently expects that Venoco's role
would likely be limited to reviewing significant documentation relating to
Governmental Approvals and attending certain important meetings with
Governmental Authorities.

        (b)   Other Communications with Governmental Authorities. Consistent
with Section 5.1(a) above, Venoco shall continue to communicate with any
Governmental Authority involved in connection with the exercise of its E&P
Rights and programs consistent therewith (including the RTP Program), such
communication to be consistent with Venoco's legal obligations and
responsibilities to such Governmental Authority in connection with Venoco's
ownership or operation of Platform Grace, the MMS Lease and/or the Santa Clara
Unit. Venoco may communicate with any Governmental Authority on any matter
unrelated to Platform Grace; provided however, that Venoco shall not notify the
MMS or any other Governmental Authority of its intention to permanently abandon
Platform Grace, or to surrender or release the MMS Lease or Venoco's rights in
the Santa Clara Unit, without Clearwater's prior written consent. If requested
by Clearwater, Venoco shall provide Clearwater with copies of all correspondence
with Governmental Authorities pertaining to Platform Grace, the MMS Lease or its
exercise of the E&P Rights (including the RTP Program). Venoco shall provide
Clearwater with copies of any correspondence that references or otherwise
relates to the LNG Project.

        (c)   Private Consents. Venoco shall use all Commercially Reasonable
Efforts to obtain all Private Consents, it being understood by Clearwater that
Venoco cannot guarantee or predict when, if ever, such Private Consents will be
obtained. Venoco shall provide Clearwater with copies of all correspondence with
private parties pertaining to the Private Consents.

8

--------------------------------------------------------------------------------







        (d)   Venoco's DPP. Venoco shall keep Clearwater reasonably informed as
to its current or planned activities related to Platform Grace, and shall not
propose or initiate any amendments to its DPP without the written consent of
Clearwater, which consent shall not be unreasonably withheld, delayed or
conditioned. To Venoco's Best Knowledge, its implementation of the RTP Program
will not require an amendment to the DPP; provided however, that should an
amendment to the DPP be needed in order to implement the RTP Program, Clearwater
hereby agrees that it will consent to such amendment and support Venoco's
efforts to obtain such an amendment so long as such amendment does not adversely
impact Clearwater's ability to secure all necessary LNG Approvals in respect of
Clearwater's LNG Project or Venoco's ability to secure all Private Consents.

        (e)   Conduct of Business; Maintenance and Costs; Taxes. Venoco shall
operate the Assets as a reasonable and prudent operator. Venoco shall, at its
own expense, use commercially reasonable efforts to continue to meet its
contractual and regulatory obligations, and to maintain all rights, privileges
and Governmental Approvals necessary to maintain Platform Grace and the MMS
Lease, as well as paying all costs related to its exercise of E&P Rights
(including the RTP Program) and the Pigging and Pipeline Operations. Venoco
shall duly and timely pay and discharge any and all Taxes based on the ownership
of the Assets, except for Taxes which are being contested in good faith by
appropriate proceedings.

        (f)    Cooperation with Clearwater's Lenders.

        (i)    Venoco shall cooperate with any reasonable request by
Clearwater's lenders in connection with the financing of Clearwater's LNG
Project and Clearwater's general corporate financing; provided however, that any
and all Venoco Liens on the Assets shall be released at the Closing.

        (ii)   Without limiting the generality of the foregoing, Venoco
specifically agrees that it will subordinate its deed of trust liens and
security interests granted to it by Clearwater at the Closing pursuant to the
Venoco Security Documents (as defined in the Purchase Agreement or the Lease
Transaction Documents, as applicable) in favor of a Project Mortgagee providing
financing to Clearwater for the Clearwater's LNG Project. If Clearwater requires
such subordination of the Venoco Security Documents at the Closing, then prior
to the Exercise Date, Venoco and Clearwater shall negotiate in good faith with
any prospective Project Mortgagee the specific terms of such subordination, and
related non-disturbance and attornment provisions. Such subordination,
non-disturbance and attornment provisions shall be agreed to by Venoco,
Clearwater and the Project Mortgagee prior to the Exercise Date and Venoco shall
not be obligated to enter into any other agreements, instruments or documents
pertaining to such subordination at or before the Closing except those that are
substantially in the form of those agreed to by Venoco, Clearwater and the
Project Mortgagee prior to the Exercise Date.

        (iii)  In addition, Venoco and Clearwater hereby agree to cooperate in
including in the Conveyance Documents (as defined in the Purchase Agreement), by
suitable amendment from time to time, any provision which may reasonably be
requested by any proposed Project Mortgagee for the purpose of implementing the
Project Mortgagee protection provisions contained in the Conveyance Documents
and allowing such Project Mortgagee reasonable means to protect or preserve the
lien of the Project Mortgage, as well as such other documents containing terms
and provisions customarily required by project mortgagees (taking into account
the customary requirements of their participants, syndication partners or
ratings agencies) in connection with any such financing. Venoco and Clearwater
each agree to execute and deliver (and to acknowledge, if necessary, for
recording purposes) any agreement reasonably necessary to effectuate any such

9

--------------------------------------------------------------------------------






amendment as well as such other documents containing terms and provisions
customarily required by lenders in connection with any such financing; provided,
however, that any such amendment shall not in any way (except as expressly set
forth above) affect the terms and conditions of the Conveyance Documents, the
Purchase Agreement, the Lease Transaction Agreements or this Agreement, nor
shall such amendment otherwise in any material respect adversely affect any
rights of Venoco under the Conveyance Documents, the Purchase Agreement, the
Lease Transaction Agreements or this Agreement.

        (g)   Leases and Subleases. Venoco shall not enter into (i) any New
Contract except in accordance with Section 5.3(e), or (ii) any other agreement
providing a third-party (other than Venoco's agents, contractors, consultants,
other Persons that provide services to Venoco from time to time and prospective
lenders, investors or, subject to Section 9.2(c), purchasers) with the right of
access to or use of Platform Grace without Clearwater's prior written consent.

        (h)   Liens; Insurance. Venoco shall keep and maintain Platform Grace
free of all Liens, other than Permitted Liens, and shall maintain all
appropriate insurance coverage in respect of Platform Grace in accordance with
Venoco's existing practices and subject to market conditions as they may exist
from time to time.

        (i)    Damage or Loss. In the event Platform Grace, including any
related Platform Equipment (whether on board or not), is damaged by fire or
other casualty prior to the Exercise Date, and Clearwater thereafter satisfies
the Exercise Notice Conditions and purchases the Assets pursuant to the Purchase
Agreement, then Venoco shall elect to either (1) repair the damage at its cost,
or (2) pay to Clearwater at the Closing the proceeds received by Venoco in
respect of any property insurance claim made by Venoco in respect of such
damage, insofar as such claim pertains to those Assets being transferred at the
Closing.

        (j)    Condemnation. In the event that Venoco becomes aware that
Platform Grace or any part thereof is the subject of a condemnation proceeding,
whether for public or quasi-public use, Venoco shall promptly notify Clearwater
in writing of such proceeding.

        (k)   Updates to Schedules. From time to time (but not more frequently
than once each calendar quarter), at Clearwater's request, Venoco and Clearwater
shall arrange a telephone conference to discuss any developments that may cause
Venoco to amend or modify schedules to the Purchase Agreement or Lease
Transaction Agreements, as applicable. Not later than fifteen (15) Business Days
prior to the Exercise Date, Clearwater shall request that Venoco deliver to
Clearwater a cumulative list of all such amendments and modifications to the
schedules to the Purchase Agreement or Lease Transaction Agreements, as
applicable; provided, however, that if Clearwater fails to make such a timely
request, there shall be no consequence other than Clearwater shall have waived
any right to object to any matter that would be shown on such amendments and
modifications to such schedules. Not later than ten (10) Business Days after
such request from Clearwater, Venoco shall deliver to Clearwater such cumulative
list of all such amendments and modifications to such schedules. If Clearwater
fails to make such a timely request, Venoco may, in its sole discretion, deliver
to Clearwater a cumulative list of all such amendments and modifications within
ten (10) Business Days of the Exercise Date.

        5.2   Covenants of Clearwater Prior to the Exercise Date. From the
Effective Date through the Exercise Date, except as otherwise consented to or
approved in writing by Venoco, Clearwater covenants and agrees to the following:

        (a)   Private Consents. Clearwater shall use Commercially Reasonable
Efforts to assist and cooperate with Venoco in connection with Venoco's efforts
to obtain all Private Consents.

10

--------------------------------------------------------------------------------



        (b)   Progress Reports. Clearwater shall keep Venoco reasonably informed
as to its current or planned LNG Project-related activities, including its
progress with respect to obtaining all Governmental Approvals in respect of the
LNG Project, and shall notify Venoco in writing promptly upon making a decision
not to proceed with the development of Clearwater's LNG Project. If requested by
Venoco, Clearwater shall provide Venoco with copies of all correspondence with
such Governmental Authorities pertaining to Platform Grace, the MMS Lease and
Clearwater's LNG Project, and (subject to Venoco's execution and delivery of any
requested third-party confidentiality undertaking) copies of all correspondence
with private parties pertaining to the Private Consents.

        (c)   Liens. Clearwater shall not cause or allow any Liens to encumber
Platform Grace, the MMS Lease or any other property of Venoco, and shall
promptly cause any such Liens that may arise out of its activities (and the
activities of its contractors, subcontractors and materialmen) to be released
and discharged at its sole expense.

        (d)   Assistance in Obtaining Approvals for RTP Program. Clearwater
shall assist Venoco in securing Governmental Approvals, if any, that are
required for the RTP Program, so long as such Governmental Approvals are
otherwise consistent with the terms set forth in this Agreement.

        (e)   Cooperation with Venoco's Lenders. Clearwater shall cooperate with
any reasonable request by Venoco's lenders in connection with the provision of
any necessary and reasonable consents, notices or subordination, attornment,
non-disturbance or lien priority requests or agreements in connection with the
financing of the RTP Program and Venoco's general corporate financing; provided,
however, that in the event Clearwater purchases the Assets, any and all Venoco
Liens on the Assets shall be released at the Closing.

        (f)    Payment of Certain Costs. Clearwater hereby agrees that
Clearwater shall pay, or reimburse Venoco for, any out-of-pocket and
third-Person costs and expenses reasonably and actually incurred by Venoco in
(i) assisting Clearwater in obtaining (and seeking to obtain) the Governmental
Approvals referred to in Section 5.1(a), and (ii) obtaining (and seeking to
obtain) the Private Consents referred to in Section 5.1(c). Such costs and
expenses shall be supported by appropriate backup documentation and shall be
reimbursed to Venoco to such account as Venoco may specify within thirty
(30) Days after presentation of an invoice therefore (with backup
documentation). Clearwater's obligation to reimburse such costs and expenses
shall be secured by the Performance Security.

        5.3   General Covenants of Venoco and Clearwater. From and after the
Effective Date, except as otherwise consented to or approved in writing by each
of the Parties, the Parties covenant and agree to the following:

        (a)   Good Faith and Fair Dealing. The Parties shall each be subject to
a general obligation of good faith and fair dealing to the other in connection
with the performance of their respective obligations under this Agreement.

        (b)   Joint Letter to Governmental Authorities. Contemporaneously with
the execution of this Agreement, Venoco and Clearwater shall each execute, and
Clearwater shall transmit, a joint response letter to the USCG and/or MMS
describing Clearwater's rights of access to and control of Platform Grace, in
the form attached hereto as Exhibit A.

        (c)   Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all fees and expenses, including fees and expenses of counsel,
financial advisors and accountants, incurred in connection with the preparation,
negotiation, execution and delivery of this Agreement, the Purchase Agreement
and the Lease Transaction Agreements, and the

11

--------------------------------------------------------------------------------






performance of any obligations contemplated hereby and thereby shall be paid by
the Party incurring such fee or expense, whether or not the Closing shall have
occurred.

        (d)   Termination of Existing Platform Lease. Upon the Effective Date,
the Existing Platform Lease shall automatically terminate, effective
immediately, without the need for further action by either Party. Upon such
termination, neither Clearwater nor Venoco shall have any further rights or
obligations to one another under the Existing Platform Lease, all of such
matters being exclusively and comprehensively addressed in Section 6.

        (e)   New Contracts. After the Effective Date and without Clearwater's
consent (which consent shall not be unreasonably withheld, delayed or
conditioned), Venoco shall not enter into any (i) any contracts described in
Section 5.1(g)(ii) except in strict compliance with such section, and (ii) any
other new contracts or any new amendments to existing Material Contracts
pertaining to Platform Grace (other than contracts relating to the sale (subject
to Section 9.2(c)) or financing of Venoco's interest in Platform Grace) unless
such contract or amendment can be terminated on or prior to the Closing (each
such contract that cannot be terminated on or prior to the Closing is herein
called a "New Contract"). Venoco shall provide Clearwater with written notice
and a copy of such proposed New Contract, and unless Clearwater objects to such
New Contract within ten (10) Business Days after such notice, Clearwater will be
deemed to have consented to such New Contract. In the event that Clearwater
objects in writing to such New Contract, Clearwater shall explain the basis for
such rejection and, as requested by Venoco, negotiate in good faith to attempt
to modify such New Contract in a way that will make it reasonably acceptable to
Clearwater. Nothing in this Agreement shall prevent Venoco from entering into
contracts relating to the sale (subject to Section 9.2(c)) or financing of
Venoco's interest in Platform Grace or contracts or amendments to contracts that
pertain to Platform Grace so long as they can be terminated on or prior to the
Closing.

        (f)    Access. At all times up to and including the Exercise Date,
Venoco shall, at no charge to Clearwater, provide Clearwater, its Affiliates, as
applicable, and its officers, directors, managers, employees, agents,
consultants, and other representatives (collectively, the "Clearwater
Representatives") with reasonable access to Platform Grace, at Clearwater's sole
risk and expense for the purpose of making any and all inspections and
investigations as Clearwater may deem necessary (including any survey,
environmental testing, engineering and geotechnical studies, soil sampling,
boundary and topographical studies, and wave action and tidal studies), all in
accordance with the following:

        (i)    Clearwater shall schedule such visits to Platform Grace with
Venoco at times, and shall perform such inspections and investigations in a
manner, that minimize the disruption of Venoco's operations on Platform Grace;

        (ii)   Clearwater and the Clearwater Representatives visiting Platform
Grace at Clearwater's request shall (A) comply with Venoco's standard operating
procedures and practices applicable to personnel on Platform Grace, including
all health and safety rules and regulations then in effect (copies of Venoco's
current procedures, practices and regulations having been provided to Clearwater
on or before the Effective Date), and (B) obtain the insurance coverage
described on Schedule 5.3(f) and obtain and provide Venoco with a certificate of
insurance (naming Venoco as additional insured and loss payee, as its interests
may appear) in respect of such insurance coverage as a condition to making any
such visit;

        (iii)  To the fullest extent permitted by Applicable Law, Clearwater
shall indemnify and hold harmless Venoco, its Affiliates, as applicable, and
their respective officers, directors, managers, employees, agents, and
representatives (collectively, the "Venoco

12

--------------------------------------------------------------------------------






Representatives"), from and against any and all Losses and Liabilities
proximately caused by the activities, acts or omissions of Clearwater and/or the
Clearwater Representatives in connection with a site visit and/or physical
investigation of Platform Grace, including (A) any injury to or death of any
Persons (including, without limitation, the Clearwater Representatives, the
Venoco Representatives and third Persons), (B) damage to property (including,
without limitation, damage to the property of Clearwater, the Clearwater
Representatives, Venoco, the Venoco Representatives or of third Persons), or
(C) damage to natural resources or environmental damages to, or associated with,
such properties. For the avoidance of doubt, the foregoing indemnity and hold
harmless obligation shall not apply to the extent that any such indemnified
event or occurrence is proximately caused by, or is the result of, the gross
negligence or willful misconduct of Venoco and/or the Venoco Representatives.

        (g)   Discussions; Implementation of Plans. Upon notice to Venoco within
a reasonable time (but not less than ninety (90) Days) before delivery of the
Exercise Notice, Clearwater may request that Venoco provide Clearwater with a
good faith estimate of the projected period of time that it will take to
complete the P&A Obligations. Venoco shall deliver such estimate to Clearwater,
following any consultation with Clearwater desired by Venoco, not more than
sixty (60) Days after such notice from Clearwater.

        (h)   Pigging and Pipeline Operations. As of the Effective Date, Venoco
utilizes the Pigging and Pipeline Facilities to conduct Pigging and Pipeline
Operations. During the Option Period, Venoco intends to continue to conduct
Pigging and Pipeline Operations and may, in Venoco's discretion, expand,
replace, reconfigure or alter the Pigging and Pipeline Facilities, pipelines and
other equipment and facilities in the ordinary course of business and in order
to accommodate increased Hydrocarbon production from Platform Gail and the
resumption of Hydrocarbon production from Platform Grace. Clearwater
acknowledges that Venoco's right to conduct Pigging and Pipeline Operations is
critical to the efficient and lawful operation of Platform Gail, Platform Grace
and the Santa Clara Unit and that nothing in this Agreement shall authorize or
entitle Clearwater to prevent, disrupt or interfere with in any manner
whatsoever Venoco's Pigging and Pipeline Operations at any time before the
Closing Date; provided, that the Parties acknowledge that they have agreed to
include in the Purchase Agreement and the Lease Transaction Agreements, as
applicable, the terms and conditions under which Clearwater may reconfigure the
Pigging and Pipeline Facilities and any expanded, replacement, reconfigured or
altered pigging facilities, pipelines and other equipment and facilities after
the Closing, and other terms pertaining to Pigging and Pipeline Operations
conducted after the Closing.

        (i)    Chevron Purchase Agreement.

        (i)    Venoco has certain obligations to Chevron pursuant to the Chevron
Purchase Agreement. From and after the Closing, Clearwater shall assume and
agree to perform all of Venoco's obligations of the Chevron Purchase Agreement,
but only to the extent that such Venoco obligations relate solely to the Assets.

        (ii)   Upon Clearwater's request, at or after the Closing, Venoco shall
assign to Clearwater all of Venoco's rights and benefits under the Chevron
Purchase Agreement to the extent that such rights and benefits specifically
relate to the Assets (including any title warranties), and to cooperate with
Clearwater in Clearwater's efforts to induce Chevron to consent to such
assignment.

        (j)    Lease Transaction Documents. Promptly after the Effective Date,
Venoco and Clearwater shall commence the preparation and negotiation of the
Lease Agreement and Operating Agreement. The terms and conditions of such
agreements shall be consistent with

13

--------------------------------------------------------------------------------






the terms of this Agreement, and shall contain substantially the same economic
and other terms as the Purchase Agreement, with only such other or different
terms as are necessary or useful in light of the lease relationship and the
retained ownership interest of Venoco. Venoco and Clearwater shall use
Commercially Reasonable Efforts to conclude the negotiation of the Lease
Agreement and Operating Agreement as soon as reasonably practicable, and upon
such conclusion the Parties shall cause such Lease Transaction Agreements to be
executed and deposited with the Escrow Agent, and upon such deposit, such Lease
Transaction Agreements shall be subject in all respects to the terms and
conditions of the Escrow Agreement.

        6.     Mutual Releases. Contemporaneously with the execution and
delivery of this Agreement, Clearwater, Crystal and Venoco have agreed to
certain settlements and mutual releases pursuant to that certain Mutual Release
of Claims by and among Clearwater, Crystal and Venoco dated as of the date
hereof (the "Mutual Release"). The Mutual Release, and the mutual releases given
therein, are a material factor in the respective decisions of Clearwater,
Crystal and Venoco to enter into the Lease Assignment and this Agreement, and
the parties thereto would not have entered into the Lease Assignment and this
Agreement in the absence of the settlements, covenants and releases contained in
the Mutual Release.

        7.     Indemnification; Limitations on Indemnities.

        7.1   Indemnification by Clearwater.

        (a)   Indemnity. Except as provided in Section 5.3(f) (which
section shall exclusively govern those indemnity rights and obligations within
its scope), Clearwater shall indemnify Venoco, and shall save and hold Venoco
and the Venoco Representatives harmless, from and against any and all Losses
and/or Liabilities actually incurred by any such Person (i) for any breach of
Clearwater's representations or warranties made in this Agreement, (ii) for any
breach of the covenants or obligations of Clearwater under this Agreement and
(iii) for any claim made after the Effective Date by Chevron against Venoco
under the Chevron Purchase Agreement principally relating to the Assets (other
than claims relating to Plugging and Abandonment activities, which shall remain
the sole responsibility of Venoco). For the avoidance of doubt, the foregoing
indemnity obligation of Clearwater shall not apply to the extent that such
Losses and/or Liabilities constitute or result from a breach of a
representation, warranty or covenant of Venoco hereunder.

        (b)   Set-off. If any indemnity amount owed to Venoco pursuant to
Section 7.1(a) is not paid as and when due, Venoco shall have the right to set
off against any payment due to Clearwater pursuant to this Agreement all or any
portion of such unpaid indemnity amount.

        (c)   No Right or Obligation to Defend.

        (i)    Notwithstanding the foregoing indemnity, but subject to
Section 7.1(c)(ii), Clearwater shall have no right or obligation to defend
Venoco with respect to any Action, and waives any defense to payment of any such
indemnity claim based on such lack of opportunity to defend such Action.

        (ii)   Notwithstanding the foregoing, Clearwater shall have the right in
its sole discretion to settle an Action against a Venoco Released Party if, and
only if, (a) such settlement involves only the payment of money and execution of
appropriate releases of the Venoco Released Party and its Affiliates; (b) there
is no finding or admission of liability or any violation of Applicable Law or
violation of the rights of any Person by Venoco or its Affiliates and the
settlement could not reasonably be expected to affect adversely the reputation
or goodwill of Venoco or any of its Affiliates; (c) the settlement, at the
request of the Venoco Released Party, is confidential and will not result in new
Actions being filed or claims being made; (d) the Venoco Released Party or its
Affiliates

14

--------------------------------------------------------------------------------






will have no liability with respect to such compromise or settlement; and
(e) such settlement will not have any impact on the operations or on-going
business of Venoco or any of its Affiliates. Otherwise, no such Action shall be
settled or agreed to without the prior written consent of the Venoco Released
Party, which consent shall not be unreasonably withheld.

        7.2   Indemnification by Venoco.

        (a)   Indemnity. Venoco shall indemnify and shall save and hold
Clearwater and the Clearwater Representatives harmless from and against any and
all Losses and/or Liabilities actually incurred by any such Person (i) for any
breach of Venoco's representations or warranties made in this Agreement and
(ii) for any breach of the covenants or obligations of Venoco under this
Agreement. For the avoidance of doubt, the foregoing indemnity obligation of
Venoco shall not apply to the extent that such Losses and/or Liabilities
constitute or result from a breach of a representation, warranty or covenant of
Clearwater hereunder.

        (b)   Set-off. If any indemnity amount owed to Clearwater pursuant to
Section 7.2(a) is not paid as and when due, Clearwater shall have the right to
set off against any payment due to Venoco pursuant to this Agreement all or any
portion of such unpaid indemnity amount.

        (c)   No Right or Obligation to Defend.

        (i)    Notwithstanding the foregoing indemnity, but subject to
Section 7.2(c)(ii), Venoco shall have no right or obligation to defend
Clearwater with respect to any Action, and waives any defense to payment of any
such indemnity claim based on such lack of opportunity to defend such Action.

        (ii)   Notwithstanding the foregoing, Venoco shall have the right in its
sole discretion to settle an Action against a Clearwater Released Party if, and
only if, (a) such settlement involves only the payment of money and execution of
appropriate releases of the Clearwater Released Party and its Affiliates;
(b) there is no finding or admission of liability or any violation of Applicable
Law or violation of the rights of any Person by Clearwater or its Affiliates and
the settlement could not reasonably be expected to affect adversely the
reputation or goodwill of the Clearwater or any of its Affiliates; (c) the
settlement, at the request of the Clearwater Released Party, is confidential and
will not result in new Actions being filed or claims being made; (d) the
Clearwater Released Party or its Affiliates will have no liability with respect
to such compromise or settlement; and (e) such settlement will not have any
impact on the operations or on-going business of Clearwater or any of its
Affiliates. Otherwise, no such Action shall be settled or agreed to without the
prior written consent of the Clearwater Released Party, which consent shall not
be unreasonably withheld.

        7.3   Limitations on Indemnity and Other Liabilities. Notwithstanding
any other provision hereof to the contrary:

        (a)   The Parties agree that, to the extent required by the Applicable
Law to be operative, the disclaimers of certain warranties and other limitations
contained in this Section 7.3 are "conspicuous" disclaimers for the purposes of
any Applicable Law.

        (b)   The amount of any Losses and/or Liabilities indemnifiable
hereunder shall be reduced (i) to the extent any Person indemnified hereunder
receives any insurance proceeds with respect to such Losses and/or Liabilities,
(ii) to take into account any net Tax benefit arising from the recognition of
the Losses and/or Liabilities, and (iii) to take into account any payment
actually received by such indemnified Person from any third party with respect
to such Losses and/or Liabilities.

15

--------------------------------------------------------------------------------







        (c)   Neither Party shall be liable to the other Party for any
exemplary, indirect, incidental, special, consequential, punitive or reliance
damages suffered or sustained, all such damages being hereby waived and
released; provided, that the foregoing shall not impair Venoco's rights under
the Purchase Agreement or the Lease Transaction Agreements to draw and retain
the Performance Security on the terms set forth therein.

        (d)   No Claim shall be brought, and no amount shall be recovered from
either Party for the breach of any representations, warranties or covenants of
the other Party, to the extent that the Party asserting the breach had actual
knowledge of such breach at or prior to the Effective Date.

        (e)   Each Party's respective covenants and agreements to use
Commercially Reasonable Efforts to assist the other Party in certain matters
shall never obligate such Party to take any actions other than those
contemplated in the definition of the term "Commercially Reasonable Efforts."

        (f)    WAIVER OF CONSUMER RIGHTS. As partial consideration for the
Parties entering into this Agreement, each Party hereby expressly waives its
rights under the Texas Deceptive Trade Practices Consumer Protection Act,
Section 17.41 et seq. of the Texas Business & Commerce Code, a law that gives
consumers special rights and protections, other than Article 17.555 which is not
waived, and all other consumer protection laws of the State of Texas that may be
waived by the Parties to the extent permitted by Applicable Law. Each Party
represents to the other that such Party has had an adequate opportunity to
submit the same to legal counsel for review and comment, and understands the
rights being waived herein.

        (g)   Except as this Agreement or the Purchase Agreement or Lease
Transaction Agreements (as applicable) may expressly provide, the Assets are to
be sold or leased by Venoco to Clearwater without representation, recourse,
covenant, or warranty of any kind, and Venoco, except to the extent expressly
set forth herein or in such Purchase Agreement or Lease Transaction Agreements,
hereby expressly disclaims all representations and warranties of any kind,
whether express, implied, or statutory, including any implied or express
warranty as to the accuracy of any of the information furnished with respect to
the existence or the value of the Assets based thereon or the condition or state
of repair of any of the Assets.

        (h)   No Claim shall be brought by either Party against the other Party
unless such breach has materially and adversely affected such Party, and the
amount of damages allowed under this Agreement and claimed by such Party to have
been caused by such breach exceeds $250,000.00.

        (i)    If either Party intends to bring a Claim, such Party shall notify
the other Party of such Claim in writing, and the other Party shall, at its sole
discretion, either (i) cure or Commence To Cure such breach within thirty
(30) Days after such notice, or (ii) dispute such breach, in which case the
status of the Claim may be determined pursuant to Section 7.4; provided, that
the foregoing clause (ii) shall not impair Venoco's rights under the Purchase
Agreement or the Lease Transaction Agreements, as applicable, to draw and retain
the Performance Security on the terms set forth therein.

        (j)    In the case of a Claim brought by Clearwater against Venoco, if
the arbitrator finds that Venoco has committed a breach of its obligations under
this Agreement, and Venoco fails or refuses to cure such breach or Commence To
Cure such breach within thirty (30) Days after such arbitrator's decision, then
Clearwater may initiate litigation (subject to the applicable provisions of
Sections 9.4, 9.5 and 9.6) to enforce the arbitrator's award, obtain a judgment
and recover from Venoco the amount of the damages caused by such breach, such

16

--------------------------------------------------------------------------------






amount not to exceed the sum of (1) the actual, audited third-party expenditures
incurred and paid by Clearwater directly related to the development and
construction of Clearwater's LNG Project on Platform Grace during the period
from the Effective Date through the date that the arbitration concludes, plus
(2) interest thereon at the Default Rate.

        (k)   Nothing in this Agreement is intended to create, or shall be
construed or interpreted as creating, a fiduciary duty or any other duty that is
not expressly set forth in this Agreement.

        7.4   Resolution of Disputes. Subject to the limitations of Section 7.3,
any claim by a Party that the other Party has breached its obligations under
this Agreement, or any other claim, counterclaim, cross-claim, right, action or
remedy, whether under this Agreement, Applicable Law or in equity, under or
relating to this Agreement (each, a "Claim") shall be resolved as follows:

        (a)   The Parties shall attempt in good faith to resolve through
negotiation any Claim. Any Party may initiate negotiations by providing written
notice to the other Party setting forth the subject of the Claim and the relief
requested. Each of the recipients of such notice shall respond in writing within
ten (10) Business Days with a statement of its position on, and recommended
solution, to the Claim. If the Claim is not resolved by this exchange of
correspondence, then representatives of each Party with full settlement
authority shall meet at a mutually agreeable time and place within thirty
(30) Days after the date of the initial written notice in order to exchange
relevant information and perspectives, and to attempt to resolve the Claim. If
the Claim is not resolved by these negotiations and the Party asserting the
Claim desires to pursue the Claim, the matter shall be submitted to the Judicial
Arbitration and Mediation Service, or its successor ("JAMS"), for arbitration
pursuant to Section 7.4(b) in accordance with its policies and procedures.

        (b)   If any Claim has not been resolved through negotiations pursuant
to clause (a) above, then it shall be submitted to JAMS for arbitration by
written notice to the other Party and the administrator for JAMS pursuant to
this Section 7.4(b). The arbitration proceedings shall be conducted in Santa
Barbara, California, in accordance with the Comprehensive Arbitration Rules and
Procedures of JAMS as in effect on the date that such Claim is submitted to
arbitration. The Parties shall meet within a period of five (5) Days following
receipt of a notice of arbitration to attempt to agree upon a single neutral
arbitrator having at least ten (10) years experience in the legal and/or
commercial aspects of the petroleum industry. If the Parties cannot so agree on
a single neutral arbitrator, a single neutral arbitrator having such experience
shall be appointed by JAMS to conduct the arbitration. Such arbitrator shall be
subject to the American Arbitration Association's Code of Ethics for Arbitrators
in Commercial Disputes. Each Party shall pay its own expenses in connection with
the arbitration and the compensation and expenses of the arbitrator shall be
borne equally among the Parties, but attorneys' fees and expenses of the
prevailing Party in the arbitration shall be awarded to the prevailing Party.
Privileges protecting attorney-client communications and attorney work product
from compelled disclosure or use in evidence, as recognized by the courts of the
State of California, shall not be waived in any arbitration proceeding conducted
under this Section 7.4(b) or any other action or proceeding.

        (c)   The sole matter to be decided under this Section 7.4 is the
determination of the Claim.

        (d)   In the event that the arbitrator determines that the Party
asserting the Claim has successfully established such Claim, and the other Party
fails or refuses to cure or Commence To Cure such breach within thirty (30) Days
after the arbitrator's decision, then such Party may initiate litigation,
subject to Sections 9.4, 9.5 and 9.6, to enforce the arbitrator's award, obtain
a judgment and recover from the other Party the amount of the damages caused by
such breach and, in addition, to pursue any applicable remedy, including
specific performance

17

--------------------------------------------------------------------------------






and other equitable relief and termination of the Agreement, in each case as
otherwise permitted by this Agreement.

        8.     Termination and Remedies.

        8.1   Termination.

        (a)   Termination of Agreement. This Agreement shall commence as of the
Effective Date and shall continue in full force and effect until the earliest to
occur of the following:

        (i)    the Exercise Date,

        (ii)   the Termination Date,

        (iii)  notice of termination by Venoco following a Material Clearwater
Default; provided however, that Venoco shall have complied with Section 7.3(i),

        (iv)  by the written agreement of the Parties to so terminate this
Agreement, or

        (v)   on fifteen (15) Days prior written notice to Venoco from
Clearwater at any time prior to the Exercise Date.

        (b)   Effect of Termination. Following the termination of this
Agreement, Venoco and Clearwater will continue to be bound by their respective
obligations set forth in Sections 6, 7, 8 and 9. If this Agreement is terminated
for any reason other than the exercise of the Option, all filings, applications
and other submissions made to any Governmental Authority by any Party or Parties
pertaining to Clearwater's LNG Project shall, to the extent practicable (and
only to the extent relating to the Assets), be withdrawn from the Governmental
Authority to which they were made or otherwise amended so as to exclude the
Assets; provided that this sentence shall not require Venoco to alter in any
respect its prior submissions to any Governmental Authority that would adversely
affect the RTP Program or Venoco's operations on Platform Grace in respect of
its E&P Rights.

        8.2   Remedies.

        (a)   Venoco's Remedies. Notwithstanding anything in this Agreement to
the contrary, in the event that Clearwater fails to fulfill any undertaking or
commitment provided for herein on the part of Clearwater that is required to be
fulfilled on or prior to the Exercise Date, Venoco, at its sole option, may
(i) enforce specific performance of this Agreement or (ii) pursue any rights or
remedies available under this Agreement, at law or in equity.

        (b)   Clearwater's Remedies. Notwithstanding anything in this Agreement
to the contrary, in the event that Venoco fails to fulfill any undertaking or
commitment provided for herein on the part of Venoco that is required to be
fulfilled on or prior to the Exercise Date, Clearwater, at its sole option, may
(i) enforce specific performance of this Agreement or (ii) pursue any rights or
remedies available under this Agreement, at law or in equity.

        (c)   Election of Remedies. If any Party elects to pursue singularly any
right or remedy available to it under this Section 8.2, then such Party may at
any time thereafter cease pursuing that right or remedy and elect to pursue any
other right or remedy available to it under this Section 8.2. All rights and
remedies hereunder shall be cumulative. No delay or forbearance by a Party in
the exercise or enforcement of any right or remedy hereunder shall be deemed a
waiver by such Party of its right hereunder to exercise or enforce such right or
remedy.

        (d)   Acknowledgement. Each of the Parties hereby acknowledges and
agrees that Platform Grace and the other Assets constitute unique assets and
that an adequate remedy at law would not exist in the event of (i) Venoco's
failure to perform its obligations set out in this

18

--------------------------------------------------------------------------------






Agreement or (ii) Clearwater's failure to perform its obligations set out in
this Agreement, each in strict conformity with the provisions of this Agreement.
Venoco agrees that, in the event that Clearwater has performed all of its
obligations under this Agreement and the Purchase Agreement or the Lease
Transaction Agreements, as applicable, and all conditions precedent to Venoco's
obligations at the Closing have been satisfied, in strict conformity with the
provisions thereof, Venoco shall not take any action that impedes or prevents
the release and delivery of the Purchase Agreement or the Lease Transaction
Agreements, as applicable, from escrow in accordance herewith and the Escrow
Agreement, or the transfer of the Assets or the leasing of Platform Grace to
Clearwater, as applicable. Clearwater agrees that, in the event that Venoco has
performed all of its obligations under this Agreement and the Purchase Agreement
or the Lease Transaction Agreements, as applicable, and all conditions precedent
to Clearwater's obligations at the Closing have been satisfied, in strict
conformity with the provisions thereof, Clearwater shall not take any action
that impedes or prevents the release and delivery of the Purchase Agreement or
the Lease Transaction Agreements, as applicable, from escrow in accordance
herewith and the Escrow Agreement, or the transfer of the Assets or the leasing
of Platform Grace to Clearwater, as applicable.

        9.     Miscellaneous.

        9.1   Amendment. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing executed by Venoco and Clearwater.

        9.2   Assignment.

        (a)   No Assignments. Except as expressly permitted by this Agreement,
prior to the Exercise Date, no Party may assign any of its rights under this
Agreement without the prior written consent of the other Party.

        (b)   Certain Assignments By Clearwater Permitted. Notwithstanding
Section 9.2(a), Clearwater may, without the prior written consent of Venoco,
assign all (but not any portion) of its rights and obligations under this
Agreement and the Escrow Agreement, Purchase Agreement and Lease Transaction
Agreements (i) as collateral security to any lender providing debt financing in
connection with the development, construction, ownership, operation and/or
maintenance of Clearwater's LNG Project; provided that no such collateral
assignment shall release or otherwise amend or modify Clearwater's obligations
to Venoco under the assigned agreement(s), and Clearwater shall promptly deliver
notice of any such collateral assignment to Venoco; and (ii) to an entity to be
formed by Clearwater and which is intended to undertake the development,
construction, financing, ownership, operation and maintenance of Clearwater's
LNG Project (a "Permitted Clearwater Affiliate"); provided that such Permitted
Clearwater Affiliate assumes in writing the performance of Clearwater's
obligations hereunder. From and after the effective date of an assignment and
assumption pursuant to Section 9.2(b)(ii), Clearwater shall be released from any
further obligations or Liabilities in connection with this Agreement.

        (c)   Certain Assignments By Venoco Permitted. Notwithstanding
Section 9.2(a), Venoco may sell all or any portion of, or an undivided interest
in, Platform Grace, or enter into financing transactions of any kind with
respect to Platform Grace; provided, that

        (i)    Venoco shall first obtain the written consent of Clearwater
(which Clearwater shall be at liberty to withhold in its sole discretion) in the
event that the buyer in a sale transaction is a Person (each, an "LNG
Competitor") that, as of the Effective Date, directly or indirectly owns or
controls a twenty percent (20%) or greater equity or voting interest in an LNG
production project that is capable (or whose sponsors have publicly stated an
intention that

19

--------------------------------------------------------------------------------






such project will be capable) of producing and exporting LNG for sale into the
U.S. Pacific Coast market by not later than December 31, 2009, and

        (ii)   each counterparty to any such transaction permitted by this
Section 9.2(c) acknowledges that it takes its rights and interests in Platform
Grace and the Assets subject to the terms and conditions of this Agreement;

provided further that the limitations of the foregoing proviso in
Section 9.2(c)(i) and (ii) shall not restrict or limit the right of Venoco to
(x) sell to any Person, including an LNG Competitor, all or any portion of, or
an undivided interest in, substantially all of Venoco's interest in the assets
comprising the Santa Clara Unit, or (y) sell to any Person, including an LNG
Competitor, all or substantially all of the assets of Venoco. To the
Clearwater's best knowledge, a complete list of LNG Competitors is set forth in
Schedule 9.2(c).

        (d)   Successors and Assigns. All the terms, covenants, representations,
warranties and conditions of this Agreement shall be binding upon, and shall
inure to the benefit of and be enforceable by the Parties hereto and their
successors and permitted assigns.

        9.3   Entire Agreement. This Agreement, together with the Escrow
Agreement and the Mutual Release, constitutes the entire contract between the
Parties relative to the subject matter hereof. Any previous written or oral
agreement among the Parties with respect to the subject matter hereof (including
the Existing Platform Lease) is superseded by this Agreement. Except for
Sections 6, 7.1, 7.2 and 9.2, nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the Parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

        9.4   Governing Law; Forum Selection; Consent to Jurisdiction. This
Agreement and the rights and obligations of the Parties hereunder and the
transactions contemplated hereby shall be governed by, enforced and interpreted
in accordance with the Applicable Laws of the State of California without regard
to principles of conflicts of laws. Subject to the dispute resolution procedures
provided in Section 7.4, each of the Parties hereby irrevocably and
unconditionally submits to the non-exclusive jurisdiction of any court of the
State of California and any federal court having jurisdiction over Ventura
County, California, and federal waters offshore Ventura County, California, with
respect to any proceeding relating to this Agreement. Further, each of the
Parties hereby irrevocably and unconditionally waives any objection or defense
that it may have based on improper venue or forum non conveniens to the conduct
of any such proceeding in any such courts. The Parties agree that any or all of
them may file a copy of this Section 9.4 with any court as written evidence of
the knowing, voluntary and bargained agreement between the Parties irrevocably
to waive any objections to venue or to convenience of forum. Each of the Parties
(on behalf of itself and its Affiliates) agrees that a final judgment in any
such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

        9.5   California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any Party in
connection with any of the transactions contemplated by this Agreement or any
document related hereto, the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee or referees to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision;
provided however, that at the option of the Party bringing such action or
proceeding, any such issues pertaining to a "provisional remedy" as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court.

        9.6   Waiver of Jury Trial. In addition to and in connection with the
provisions of Section 9.5, the Parties voluntarily and intentionally waive any
rights they may have to a trial by jury in respect

20

--------------------------------------------------------------------------------






of any litigation based hereon, or arising out of, under, or in connection with,
this Agreement, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of any of the Parties. The Parties hereby agree
that they will not seek to consolidate any such litigation with any other
litigation in which a jury trial has not or cannot be waived. The provisions of
this Section 9.6 have been fully negotiated by the Parties and shall be subject
to no exceptions. Each Party acknowledges and agrees that it has received full
and sufficient consideration for this provision and that this provision is a
material inducement for its entering into this Agreement.

        9.7   Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Parties will take, or cause to be taken, all commercially
reasonable actions and to do, or cause to be done, all things necessary or
desirable under Applicable Law to consummate the transactions contemplated by
this Agreement. Each of the Parties agrees to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement.

        9.8   Notices. Notices and other communications provided for under this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed or sent by telecopy as follows:

To Clearwater at:   Clearwater Port LLC
One Riverway, Suite 2053
Houston, Texas 77056
 
 
Attention: President
Telephone: (713) 599-4910
Telecopy: (713) 599-4922
with a copy to:
 
Daniel R. Rogers
King & Spalding LLP
1100 Louisiana, Suite 4000
Houston, Texas 77002
 
 
Telephone: (713) 751-3204
Telecopy: (713) 751-3290
To Venoco at:
 
Venoco, Inc.
370-17th Street
Ste. 2950
Denver, CO 80202
 
 
Attention: President
Telephone: (303) 626-8300
Telecopy: 303-626-8315
with a copy to:
 
Venoco, Inc.
6267 Carpinteria Ave., Suite 100
Carpinteria, CA 93013
 
 
Attention: General Counsel
Telephone: (805) 745-2100
Telecopy: 805-745-1816

        All notices and other communications given to any Party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by facsimile, or on the date five (5) Business

21

--------------------------------------------------------------------------------



Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such Party as provided in this
Section 9.8 or in accordance with the latest unrevoked direction from such Party
given in accordance with this Section 9.8.

        9.9   Counterparts. This Agreement may be executed (including by
facsimile signature) in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

        9.10 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

        9.11 Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

        9.12 Delay and Waiver. No failure or delay of either Party in exercising
(without expressly waiving the same in writing) any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. No waiver of any provision of this
Agreement or consent to any departure by either Party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.1, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on either Party in any case
shall entitle such Party to any other or further notice or demand in similar or
other circumstances.

        9.13 Interpretation. In this Agreement, unless a clear contrary
intention appears:

        (a)   the singular number includes the plural number and vice versa;

        (b)   reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

        (c)   reference to any gender includes each other gender;

        (d)   reference to any agreement, document, instrument, exhibit,
schedule or appendix means such agreement, document, instrument, exhibit,
schedule or appendix as amended or modified and in effect from time to time in
accordance with the terms thereof;

        (e)   reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Applicable
Law means such provision as amended, modified or reenacted and in effect from
time to time or, if replaced, such replacement provision as amended, modified or
reenacted and in effect from time to time;

        (f)    reference in this Agreement to any Article, Section, Appendix,
Schedule or Exhibit means such Article or Section thereof or Appendix, Schedule
or Exhibit hereto;

        (g)   "hereunder", "hereof", "hereto" and words of similar import when
used in a document shall be deemed references to such document as a whole and
not to any particular Article, Section or other provision thereof;

22

--------------------------------------------------------------------------------






        (h)   "including" means including without limiting the generality of any
description preceding such term;

        (i)    with respect to any rights and obligations of the Parties under
this Agreement, all such rights and obligations shall be construed to the extent
permitted by Applicable Law; and

        (j)    if a term is defined in this Agreement, variations of such term,
including different parts of speech (e.g. if such term is defined as a verb but
is also used as a noun), shall have corresponding meanings when so used.

        9.14 Computation of Time Periods. For purposes of computation of periods
of time under this Agreement, the word "from" means "from and including" and the
words "to" and "until" each mean "to but excluding".

        9.15 Accounting Terms and Determinations. Unless otherwise specified in
this Agreement, all terms of an accounting character used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder, shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes required
by a change in GAAP) with prior financial statements.

        9.16 Legal Representation of the Parties. This Agreement was negotiated
by the Parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any Party shall not apply to any construction
or interpretation hereof.

        9.17 Exhibits and Schedules. The exhibits and schedules attached to this
Agreement are integral parts of this Agreement and such exhibits and schedules
are incorporated into this Agreement by this reference as if they were set forth
herein in full.

[Remainder of page intentionally blank. Signature page follows]

23

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers duly authorized as of
the Effective Date.


 
 
VENOCO, INC.
 
 
By:
 
/s/  WILLIAM SCHNEIDER      

--------------------------------------------------------------------------------

Name: William Schneider
Title: President
 
 
CLEARWATER PORT LLC
 
 
By:
 
/s/  WILLIAM O. PERKINS III      

--------------------------------------------------------------------------------

Name: William O. Perkins III
Title:

S-1

--------------------------------------------------------------------------------



Appendix A

        Defined Terms. Unless a clear contrary intention appears, terms defined
herein have the respective indicated meanings when used in this Agreement:

        "Action" means any claim, Loss or Liability by a third Person against
one or both of the Parties giving rise to any indemnity claim by one Party
against the other Party.

        "Additional Pigging and Pipeline Facilities" means all pig
launcher/receivers with associated piping, ancillary equipment and other devices
located on Platform Grace that are installed or constructed after the Effective
Date and are or will be used by Venoco as a pipeline interconnect and pig
launching/receiving station to conduct Pigging and Pipeline Operations.

        "Affiliate" means, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person. The concept of
control, controlling or controlled as used with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. No Person shall be
deemed an Affiliate of any Person by reason of the exercise or existence of
rights, interests or remedies under this Agreement.

        "Applicable Law" means all applicable statutes, laws (including without
limitation any "bulk sales" law), rules, regulations, orders, ordinances,
judgments, decrees, directives, instructions, and interpretations, requirements
of any Governmental Authority, including, but not limited to, the terms of any
license or permit issued by any Governmental Authority, and also including
common law, equity and other legal principles.

        "Approved L/C Bank" means a commercial banking institution that (1) is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, or (2) is rated at least A-1 by
Standard & Poor's Rating Group or P-1 by Moody's Investors Services, Inc.

        "Assets" means, excluding the Excluded Assets, all of Venoco's right,
title and interest (whether now existing or hereinafter created) in or to
(1) Platform Grace; (2) all Remaining Platform Equipment; (3) the Assigned
Contracts; (4) the New Contracts; (5) the Chevron Purchase Agreement Rights;
(6) the Available Emissions Reduction Credits; and (7) all books, records,
reports, surveys, design specifications, product warranties, claims or other
rights of any kind related to the property referred to in clauses (1) through
(6) above, in each case to the extent such item is in existence on the Exercise
Date, and further subject to the provisions of the Purchase Agreement or the
Lease Transaction Agreements, as applicable.

        "Assigned Contracts" means Venoco's rights and interests in each of the
Material Contracts in existence as of the Effective Date as listed on Part 2 of
Schedule 4.1(f) hereto which (i) pertain specifically and solely to Platform
Grace, (ii) by their terms allow a transfer and assignment of Venoco's rights
and interest therein and (iii) have been identified by Clearwater in writing as
a material contract that it desires to have assigned to it in accordance with
the Purchase Agreement.

        "Assumed Obligations" means (i) all Losses, Liabilities, and obligations
of any kind or character (but excluding those related to Plugging and
Abandonment), asserted by any Person arising or accruing under or with respect
to the ownership or operation of the Assets on or after the Closing Date;
(ii) all ad valorem Taxes, if any, with respect to the Assets attributable to
the time after the Closing Date; (iii) all other Liabilities associated with the
Assets, other than the Excluded Assets, arising or accruing after the Closing
Date; and (iv) all of Venoco's obligations set forth in the Chevron Purchase
Agreement, but only to the extent that such Venoco obligations relate solely to
the Assets.

        "Available Emissions Reduction Credits" means federal and state
emissions reduction credits relating to Platform Grace which would be available
to Venoco or which Venoco would become entitled

i

--------------------------------------------------------------------------------




to bank or register, as determined by the Ventura County Air Pollution Control
District (or other successor Governmental Authority) if it were to have ceased
all operations on Platform Grace on December 31, 2004, and excluding,
specifically, those emissions reduction credits purchased by Venoco in calendar
year 2005 or later for the purpose of usage for the RTP Program or other
operations.

        "Best Knowledge of Venoco" or "Venoco's Best Knowledge" means, with
respect to a representation or warranty of Venoco, the actual knowledge, as of
the Effective Date, of William Schneider, Roger Hamson, Gregory Schrage, Joe
Hollis and Tony Martinez, each of whom has reviewed the representations and
warranties of Venoco set forth in this Agreement and indicated that he knows of
no exception thereto not otherwise listed on a schedule to this Agreement;
provided that, with the exception of the Chevron Purchase Agreement and the
Disclosure Letter provided by Chevron in connection therewith (the content of
which Venoco has actual knowledge and copies of which have been provided to
Clearwater prior to the Effective Date), Venoco has made no separate
investigation of the matter for the purpose of making such representation or
warranty, and that no such investigation is expected or required by to be
conducted by Venoco.

        "Business Day" means each Day that is not a Saturday, Sunday or other
Day on which banking institutions in California or the relevant place of payment
are authorized or required by law to close.

        "Chevron" means Chevron U.S.A. Inc. and Chevron Pipe Line Company, and
their respective successors and assigns.

        "Chevron Purchase Agreement" means that certain Purchase and Sale
Agreement, dated as of November 4, 1998, as amended on January 13, 1999, by and
among Venoco, Chevron U.S.A. Inc. and Chevron Pipe Line Company.

        "Chevron Purchase Agreement Rights" means all of Venoco's rights and
benefits under the Chevron Purchase Agreement to the extent that such rights and
benefits principally relate to the Assets (including any title warranties that
relate principally to the Assets).

        "Claims" is defined in Section 7.4 of this Agreement.

        "Clearwater" is defined in the preamble to this Agreement.

        "Clearwater Released Parties" means Clearwater and each of its direct
and indirect Affiliates, and each of its and its Affiliate's parent
corporations, subsidiaries, subdivisions, successors, predecessors,
shareholders, members, partners and assigns, and their present and former
officers, directors, legal representatives, employees, agents and attorneys, and
their heirs, executors, administrators, trustees, successors and assigns.

        "Clearwater Representatives" is defined in Section 5.3(f) of this
Agreement.

        "Closing" means the closing of a transaction involving the purchase and
sale of the Assets pursuant to the Purchase Agreement, or the leasing of the
Assets pursuant to the Lease Agreement, as applicable.

        "Closing Date" means the date and time when the Closing shall occur.

        "Commence To Cure" means, with respect to any attempt by a Party to cure
a breach of its obligations under this Agreement, if such breach is incapable of
cure within thirty (30) Days, the breaching Party has promptly notified the
non-breaching Party in writing of such circumstance, the reason therefor and the
proposed cure, in which case the cure period shall be extended by an additional
thirty (30) Days as long as the breaching Party is diligently pursuing such
cure.

        "Commercially Reasonable Efforts" means efforts which (i) would be
within the contemplation of a reasonable Person in the position of a Party at
the time of executing this Agreement, (ii) which are designed to enable a Party
to satisfy a condition to, or otherwise assist in the consummation of, the

ii

--------------------------------------------------------------------------------




transactions contemplated by this Agreement, or to perform its obligations under
this Agreement, and (iii) do not require the performing Party to expend any
funds or assume liabilities other than expenditures and liabilities which are
customary and reasonable in nature and amount for transactions like those
contemplated by this Agreement; provided, however, that Venoco shall have no
obligation to pay or assume liability for paying any substantial amount of
money, except to the extent that Section 5.2(f) or another provision of this
Agreement provides that Clearwater is obligated to pay or reimburse to Venoco
such amounts, and Venoco shall not be required to assume or acknowledge any
substantial liability or responsibility of any kind or amount in circumstances
where Venoco is not so obligated or is contesting such claimed obligation.

        "Conveyance Documents" means those agreements, documents or instruments
of transfer and conveyance that are to be executed and delivered at Closing in
order to consummate the sale and purchase of the Assets, and which are in the
form attached as Exhibit C to the Purchase Agreement.

        "Crystal" is defined in the recitals to this Agreement.

        "Day" means a period of twenty four (24) consecutive hours (as adjusted
for Daylight Saving Time and Standard Time in the U.S.) starting at 24:00
midnight and "Daily" shall be construed accordingly.

        "Default Rate" means the lesser of (1) the rate of interest charged by
Citibank, N.A. from time to time, as announced by such bank as its prime or base
rate of interest plus three percent (3%); or (2) the highest interest rate that
may be charged under Applicable Law in respect of the underlying indebtedness.
Such interest shall be calculated on an annualized basis, based on a three
hundred and sixty (360) Day year

        "DPP" means collectively, the DPP Gail and the DPP Grace.

        "DPP Gail" means the "Development and Production Plan for Platform Gail,
as completed in January of 1986 as a supplement to the original Santa Clara Unit
DPP completed by Chevron in 1979 on behalf of Platform Gail (OCS P-0205)".

        "DPP Grace" means the "Development and Production Plan for Platform
Grace, Parcel OCS-P 0215, 0216, 0217", as submitted to the MMS for approval
pursuant to applicable provisions of the Outer Continental Shelf Lands Act, 43
U.S.C. § 1331 et seq., and as approved by the MMS on July 14, 1977, as amended.

        "E&P Rights" means the right to use, possess, occupy and operate
Platform Grace for exploration and production related activities, including the
exploration for, and the production of, Hydrocarbons, and the drilling,
completion, equipping, operating, plugging and abandoning of wells, including
re-entering existing wellbores, sidetracking, and/or recompleting existing wells
and wellbores, and drilling new wells, including the RTP Program.

        "Effective Date" is defined in the preamble to this Agreement.

        "Eligible Expenses" means the amount of actual expenditures made by
Clearwater from and after the Exercise Date that are for solely the procurement
of materials, equipment and engineering or technical services that are directly
related to the development and construction of Clearwater's LNG Project on
Platform Grace, excluding, however, the amount of P&A Costs reimbursed to Venoco
and all other payments made to Venoco.

        "Escrow Agent" means Fidelity National Title Company.

        "Escrow Agreement" means that certain Escrow Agreement, in the form
attached as Exhibit H, dated as of the Effective Date and entered into by and
among Venoco, Clearwater and the Escrow Agent.

iii

--------------------------------------------------------------------------------




        "Excluded Assets" shall mean the following:

        (a)   all pipelines used or owned by Venoco or Ellwood Pipeline Company
inside or outside the area covered by the Santa Clara Unit or the MMS Lease, on,
adjacent to, attached to, or appurtenant to, Platform Grace for the use of
transmission of gases or fluids from Platform Gail or adjacent properties, and
all leases, easements, rights of way or other property rights held in connection
with such pipeline assets;

        (b)   leak detection equipment, process monitoring equipment, pig
receiving and launching equipment and devices, Pigging and Pipeline Facilities
and other pipelines, equipment and facilities used or useful in the Pigging and
Pipeline Operations, together with rights of access thereto as provided in this
Agreement and in the Purchase Agreement or the Lease Transaction Agreements, as
applicable;

        (c)   Venoco's E&P Rights, Hydrocarbons, mineral rights and interests
in, to and under the MMS Lease and all of Venoco's other oil and gas leases, and
all contractual and other rights and interests in the Unit Agreement, Unit
Operating Agreement and other contracts comprising or affecting the Santa Clara
Unit;

        (d)   except as otherwise set forth herein, all claims and causes of
action of Venoco against Persons arising from acts, omissions, events, or damage
to or destruction of property, occurring prior to the Closing Date with respect
to any of the Assets;

        (e)   all rights, titles, claims, and interests of Venoco (i) under any
policy or agreement of insurance or indemnity, (ii) under any bond posted and
paid for by Venoco unless Venoco was reimbursed for the cost thereof pursuant to
this Agreement, in which case, such right, title, claim, or interest shall be
part of the Assets, or (iii) to any insurance or condemnation proceeds or awards
relating to casualty or condemnation of property prior to the Closing Date;

        (f)    claims of Venoco for refund of or loss carry forwards or credits
(other than Available Emissions Reduction Credits) with respect to Taxes
attributable to the Assets with respect to any period prior to the Closing Date
or thereafter, after excluding the Assets;

        (g)   all amounts due or payable to Venoco as adjustments to insurance
premiums related to the Assets with respect to any period prior to the Closing
Date;

        (h)   the claims listed on Schedule 1;

        (i)    the exclusive right to exercise E&P Rights (including the right
to conduct Pigging and Pipeline Operations from Platform Grace), subject
however, to Clearwater's right to cause Venoco to cease production from Platform
Grace by the Production Cessation Date, to cease the exercise of all other E&P
Rights by not later than the Closing Date and to take over the conduct of
Pigging and Pipeline Operations from and after the Closing Date and throughout
the LNG Project Term;

        (j)    all proceeds, benefits, income, or revenues accruing with respect
to the Assets prior to and on the Closing Date;

        (k)   all emissions reductions credits in respect of Platform Grace and
the other Assets, other than the Available Emissions Reduction Credits; and

        (l)    all books, records, reports, surveys, design specifications,
permits, licenses, product warranties, claims or other rights of any kind
related to the property referred to in clauses (a) through (k) above.

        "Exercise Date" means the date upon which Clearwater tenders the
Exercise Notice to Venoco and satisfies the other Exercise Notice Conditions.

iv

--------------------------------------------------------------------------------



        "Exercise Notice" means a notice of exercise of the Option, in the form
annexed as Exhibit E, appropriately completed.

        "Exercise Notice Conditions" is defined in Section 3.2(a) of this
Agreement.

        "Existing Pigging and Pipeline Facilities" means all pig
launcher/receivers with associated piping, ancillary equipment and other devices
located on the superstructure of Platform Grace and used by Venoco as a pipeline
interconnect and pig launching/receiving station to conduct Existing Pigging and
Pipeline Operations.

        "Existing Pigging and Pipeline Operations" means Pigging and Pipeline
Operations consistent with the scope and practice of Pigging and Pipeline
Operations conducted from Platform Grace as of the Effective Date.

        "Existing Platform Lease" is defined in the recitals of this Agreement.

        "GAAP" means United States generally accepted accounting principles, as
in effect from time to time.

        "Governmental Approvals" means permits, licenses, consents,
authorizations and approvals of Governmental Authorities, including LNG
Approvals.

        "Governmental Authority" means any federal, state, local, municipal, or
other governments; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; and any court or governmental tribunal.

        "Hydrocarbons" shall mean and include oil, gas well gas, casinghead gas,
condensate, natural gas liquids and other liquid or gaseous hydrocarbons and all
components of any of them and shall also refer to any other minerals of every
kind and character which is or may be produced by Venoco or other parties in the
Santa Clara Unit from the lands and leases now comprising the Santa Clara Unit,
and such other lands and leases as Venoco may from time to time own or claim.

        "Lease Assignment" is defined in the recitals of this Agreement.

        "Lease Agreement" means the lease agreement to be entered into by Venoco
and Clearwater upon the tender of an Exercise Notice by Clearwater electing to
enter into such agreement, with the effectiveness of such agreement being
established pursuant to the terms of the Escrow Agreement.

        "Lease Transaction Agreements" means, collectively, the Lease Agreement
and the Operating Agreement.

        "Liabilities" means any and all debts, liabilities, obligations and
commitments, whether known or unknown, asserted or unasserted, fixed, absolute
or contingent, matured or unmatured, accrued or unaccrued, liquidated or
unliquidated, due or to become due, whenever or however arising (including,
without limitation, whether arising out of any contract or tort based on
negligence, strict liability or otherwise) and whether or not the same would be
required by GAAP to be reflected as a liability in financial statements or
disclosed in the notes thereto.

        "Lien" means all pledges, mortgages, charges, security interests,
options, rights of first refusal or first offer, preemptive rights or any other
encumbrances or liens of any kind.

        "LNG" means liquefied natural gas, which is natural gas in a liquid
state.

        "LNG Approvals" means all material Governmental Approvals required for
Clearwater's LNG Project on Platform Grace, including approval of MARAD, and if
applicable, the MMS.

        "LNG Competitor" is defined in Section 9.2(c)(i) of this Agreement.

v

--------------------------------------------------------------------------------




        "LNG Operations Commencement Date" means the initial point in time after
the construction and testing of the facilities and equipment comprising the LNG
Project have been completed and commercial quantities of regasified LNG are
being delivered onshore via one or more pipelines.

        "LNG Project" means the proposed conversion and use of Platform Grace
for activities relating to the offloading and regasification of LNG and the
delivery of regasified LNG to one or more onshore delivery points.

        "LNG Project Term" means the period commencing with the Closing and
ending as of the earlier to occur of the following:

        (a)   if the LNG Operations Commencement Date has occurred, the later of
the following: (x) the last date that Buyer is contractually obligated to use
the LNG Project facilities to provide LNG reception, regasification and natural
gas send-out services to its customers, as set forth in a notice from Buyer to
Venoco; or (y) the date on which Buyer permanently ceases actual deliveries of
natural gas from the LNG Project, as set forth in a notice from Buyer to Venoco,
or

        (b)   if the LNG Operations Commencement Date has not yet occurred, the
date that Buyer notifies Venoco that it has determined, in its sole discretion,
to abandon the LNG Project.

        "Losses" means any and all claims, liabilities, losses, injuries, costs,
expenses, judgments, awards, settlement payments, damages, causes of action,
fines, penalties, litigation, lawsuits, administrative proceedings,
administrative investigations and costs and expenses, including reasonable
attorneys', accountants' or other professionals' fees, court costs and other
costs of suit.

        "MARAD" means the Maritime Administration of the United States
Department of Transportation (or successor Governmental Authority).

        "Material Clearwater Default" means the material breach, or material
default in the performance, by Clearwater of its obligations under this
Agreement, after giving effect to any applicable cure period and cure rights.

        "Material Contracts" means agreements to which Venoco is a party or by
which it is bound and which directly affect or pertain to Platform Grace.

        "MMS" means the Minerals Management Service of the United States
Department of the Interior (or successor Governmental Authority).

        "MMS Lease" means Federal Oil and Gas Lease No. OCS-P-0217, offshore
California, as amended or modified from time to time.

        "Mutual Release" is defined in Section 6.

        "New Contract" is defined in Section 5.3(e) of this Agreement.

        "Operating Agreement" means the agreement concerning the rights and
obligations of the Parties with respect to Venoco's acting as operator of record
of Platform Grace after the Closing under the Lease Agreement, to be entered
into by Venoco and Clearwater upon the tender of an Exercise Notice by
Clearwater electing to enter into such agreement, with the effectiveness of such
agreement being established pursuant to the terms of the Escrow Agreement.

        "Option" is defined in Section 2.1 of this Agreement.

        "Option Period" is defined in Section 3.1 of this Agreement.

        "P&A Costs" is defined in Section 3.4 of this Agreement.

        "P&A Cost Payment Security" is defined in Section 3.4 of this Agreement.

vi

--------------------------------------------------------------------------------




        "P&A Obligations" means Venoco's obligations in respect of the Plugging
and Abandonment of the wells required under 30 CFR Part 250 et seq., Venoco's
DPP and any other applicable MMS regulations or requirements, including any
required approval or consent of the MMS, in each case only with respect to
production or injection wells drilled from Platform Grace and any associated
subsea pipeline infrastructure that is not intended to be maintained in order to
conduct Pigging and Pipeline Operations.

        "Party" or "Parties" means either or both of Venoco and Clearwater.

        "Performance Security" is defined in Section 3.3 of this Agreement.

        "Permitted Clearwater Affiliate" is defined in Section 9.2 of this
Agreement.

        "Permitted Liens" means (a) mechanic's, materialmen's, workmen's,
seamen's, repairmen's and similar Liens incurred in the ordinary course of
business, (b) Taxes or other charges or levies of an Governmental Authority
which are not due and payable or which are being contested in good faith by
appropriate proceedings, (c) Liens arising under and by virtue of the terms and
conditions of the MMS Lease and any Assigned Contract, and (d) Liens held by
Venoco's secured lenders from time to time (which shall be released at Closing
under the Purchase Agreement), and (e) any other Liens described on Schedule 2.

        "Person" means any Governmental Authority or any individual, firm,
partnership, limited partnership, corporation, limited liability company, joint
venture, trust, unincorporated organization or other entity or organization.

        "Pigging and Pipeline Facilities" means all Existing Pigging and
Pipeline Facilities and all Additional Pigging and Pipeline Facilities used by
Venoco as a pipeline interconnect and pig launching/receiving station to conduct
Pigging and Pipeline Operations.

        "Pigging and Pipeline Operations" means (a) the use of Platform Grace,
or such other site in accordance with Purchase Agreement or the Lease
Transaction Agreements, as a station or base for the location of Pigging and
Pipeline Facilities and (b) the conduct of pipeline "pigging" and inspection
operations relating to Venoco's oil and gas pipelines located wholly or
partially in the Santa Clara Unit.

        "Platform Equipment" means all equipment, machinery, tools, parts,
spares, fixtures, furnishings, rigging, moorings, computers and other property
aboard, around or attached to Platform Grace from time to time, excluding,
however, the Pigging and Pipeline Facilities and any new or expanded piping,
fixtures, equipment and devices used in Pigging and Pipeline Operations.

        "Platform Gail" means that certain three deck, 36 drilling slot,
eight-leg drilling/production facility installed by conventional methods in
approximately 739 feet of water located on OCS-P 0205, offshore Ventura County,
California.

        "Platform Grace" means that certain twelve pile thirty-six slot offshore
structure originally constructed in July 1979 and all Platform Equipment, all of
which is located at 34° 10' 47" N, 119° 28' 05" W in approximately 318 feet of
water in the Santa Clara Unit (within the area covered by the MMS Lease),
approximately 12.6 miles offshore Ventura County, California.

        "Plugging and Abandonment" means all plugging, replugging, abandonment,
equipment removal, disposal or restoration associated with the wells on or
connected to Platform Grace, including, but not limited to, all plugging and
abandonment, removal, surface or seabed restoration, disposal of the wells and
personal property located on Platform Grace (whether drilled or placed on
Platform Grace or the MMS Lease prior to or after the Closing Date), and any
disposal of related waste materials, all in accordance with Applicable Laws and
the terms and conditions of the MMS Lease and Unit Agreement, and the orders of
Governmental Authorities.

vii

--------------------------------------------------------------------------------




        "Private Consents" means all consents, approvals and agreements that are
required from Persons other than Governmental Authorities in order for Venoco to
lawfully convey the Assets or lease Platform Grace (as applicable) to Clearwater
for use in connection with its LNG Project.

        "Production Cessation Date" means the date that Venoco ceases to produce
Hydrocarbons from wells drilled from Platform Grace other than normally
occurring incidental seepage, which shall be the earliest possible date after
the Exercise Date, but which in no event shall be later than 120 Days after the
Exercise Date.

        "Project Mortgage" means collectively (a) any deed(s) of trust and other
collateral security instruments (including, without limitation, financing
statements, security agreements and other documentation required pursuant to
applicable California law, and any absolute or conditional assignments of rents
and subleases) serving as security for one or more development loans,
construction loans and/or permanent loans which directly encumber the Assets,
together with any modification, substitution, amendment, extension, increase,
refinancing, replacement or recasting thereof, and (b) any instruments required
in connection with an assignment-leaseback transaction involving the Assets;
provided, however, (i) in no event shall any such Project Mortgage encumber the
Excluded Assets or other rights or interests reserved by Venoco in the
Conveyance Documents, and (ii) in no event shall the term "Project Mortgage"
include any deed(s) of trust or other collateral security instruments or other
instruments described in clauses (a) or (b) of this definition if the same are
held by an Affiliate of Clearwater.

        "Project Mortgagee" means any holder of a Project Mortgage.

        "PUHCA" means the Public Utility Holding Company Act of 1935, as amended
from time to time.

        "Purchase Agreement" means an asset purchase and sale agreement in the
form attached hereto as Exhibit D, to be entered into by Venoco and Clearwater
upon the tender of an Exercise Notice by Clearwater electing to enter into such
agreement, with the effectiveness of such agreement being established pursuant
to the terms of the Escrow Agreement.

        "Remaining Platform Equipment" means the Platform Equipment in existence
as of the Exercise Date, together with any additional Platform Equipment that is
added or replaced prior to the Closing Date, less and except any Platform
Equipment removed or destroyed prior to the Closing Date.

        "RTP Program" means Venoco's plans to "return to production" Platform
Grace by, among other things, the drilling, completion, equipping and operating
of wells, including re-entering existing wellbores, sidetracking, and/or
recompleting existing wells and wellbores, and drilling new wells and producing
Hydrocarbons.

        "Santa Clara Unit" means the unit formed pursuant to the Unit Agreement,
as amended, which was originally comprised of the MMS Lease and Federal Oil and
Gas Leases No. OCS-P-0215, OCS-P-0216, OCS-P-0210, OCS-P-0209, OCS-P-0208,
OCS-P-0204 and OCS-P-0205.

        "Tax" or "Taxes" means any and all taxes, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
imposed by any federal, state, local or foreign government or any Governmental
Authority or political subdivision of any such government, which taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes, payroll and employee withholding taxes, unemployment insurance taxes,
social security taxes, severance taxes, license charges, taxes on stock, sales
and use taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts
taxes, business license taxes, occupation taxes, real and personal property
taxes, stamp taxes, environmental taxes, transfer taxes, workers' compensation
and other obligations of the same or of a similar nature to any of the
foregoing.

        "Termination Date" is defined in Section 3.1 of this Agreement.

viii

--------------------------------------------------------------------------------




        "Unit Agreement" means that certain Unit Agreement for the Development
and Operation of the Santa Clara Unit Area, Channel Islands Area, Outer
Continental Shelf, Offshore California, dated March 15, 1973, as amended from
time to time.

        "Unit Operating Agreement" means that certain Unit Operating Agreement,
Santa Clara Unit, Channel Islands Area, Outer Continental Shelf, Offshore,
California, dated as of March 15, 1973, as amended from time to time.

        "USCG" means the United States Coast Guard.

        "Venoco" is defined in the preamble to this Agreement.

        "Venoco Liens" means Liens of the type identified in clauses (a), (b),
(d) and (e) of the definition of the term "Permitted Liens" if and to the extent
that such Liens arose by, through or under Venoco. Liens granted to Venoco at or
before the Closing under the Venoco Security Documents shall not be considered
to be "Venoco Liens."

        "Venoco Released Parties" means Venoco and each of its direct and
indirect Affiliates, and each of its and its Affiliate's parent corporations,
subsidiaries, subdivisions, successors, predecessors, shareholders, members,
partners and assigns, and their present and former officers, directors, legal
representatives, employees, agents and attorneys, and their heirs, executors,
administrators, trustees, successors and assigns.

        "Venoco Representatives" is defined in Section 5.3(f) of this Agreement.

Exhibits and Schedules
Exhibit A—Form of Joint Response Letter to USCG
Exhibit B—Form of Irrevocable Standby L/C for Performance Security
Exhibit C—Form of Irrevocable Standby L/C for P&A Cost Payment Security
Exhibit D—Form of Purchase Agreement
Exhibit E—Form of Exercise Notice
Exhibit F—Form of Escrow Agreement

Schedule 1—Excluded Claims
Schedule 2—Taxes/Liens
Schedule 4.1(d)—Governmental Approvals; Private Consents
Schedule 4.1(f)—Certain Contracts
Schedule 4.1(g)—Exceptions to Conduct of Business; Taxes
Schedule 4.1(h)—Litigation and Proceedings
Schedule 4.2(c)—Clearwater Required Approvals
Schedule 5.3(f)—Insurance Required for Visits to Platform Grace
Schedule 9.2(c)—List of LNG Competitors

ix

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

by and between

VENOCO, INC.

and

CLEARWATER PORT LLC

dated                        , 20    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   1   Section 1.1   Definitions   1
ARTICLE II
 
PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES
 
1   Section 2.1   Purchase and Sale of Assets   1   Section 2.2   Excluded
Assets   1   Section 2.3   Purchase Price and Other Consideration   1  
Section 2.4   Payments.   1   Section 2.5   Liabilities   2   Section 2.6  
Purchase Price Allocation   2   Section 2.7   Performance Security   2  
Section 2.8   P&A Cost Payment Security   6
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
7   Section 3.1   Representations and Warranties of Venoco   7   Section 3.2  
Representations and Warranties of Buyer   9
ARTICLE IV
 
COVENANTS AND AGREEMENTS
 
10   Section 4.1   Covenants through the Closing   10   Section 4.2   Covenants
from and after the Closing   15
ARTICLE V
 
TAX MATTERS
 
17   Section 5.1   Allocation of Certain Taxes   17   Section 5.2   Sales or
Transfer Taxes   17   Section 5.3   Filing and Recording Fees   17
ARTICLE VI
 
CONDITIONS TO CLOSING
 
17   Section 6.1   Venoco's Closing Conditions   17   Section 6.2   Buyer's
Closing Conditions   18
ARTICLE VII
 
CLOSING
 
19   Section 7.1   Closing; Conditions; Obligations   19
ARTICLE VIII
 
POST-CLOSING OBLIGATIONS
 
20   Section 8.1   After the Closing Date through the LNG Operations
Commencement Date   20   Section 8.2   After the LNG Operations Commencement
Date through the End of the LNG Project Term   21   Section 8.3   After the End
of the LNG Project Term   23
ARTICLE IX
 
INDEMNIFICATION; LIMITATIONS ON LIABILITIES
 
24   Section 9.1   Indemnification by Buyer.   24   Section 9.2  
Indemnification by Venoco.   25   Section 9.3   Limitations on Indemnity and
Other Liabilities   26   Section 9.4   Resolution of Disputes   27   Section 9.5
  Survival and Time Limitation   28
ARTICLE X
 
TERMINATION AND REMEDIES
 
29   Section 10.1   Termination   29   Section 10.2   Remedies for Breach Before
the Closing.   29   Section 10.3   Remedies for Breach From and After the
Closing   30          


i

--------------------------------------------------------------------------------




ARTICLE XI
 
MISCELLANEOUS
 
30   Section 11.1   Amendment   30   Section 11.2   Assignment   31  
Section 11.3   Entire Agreement   31   Section 11.4   Governing Law; Forum
Selection; Consent to Jurisdiction   31   Section 11.5   California Judicial
Reference   32   Section 11.6   Waiver of Jury Trial   32   Section 11.7  
Further Assurances   32   Section 11.8   Notices   32   Section 11.9  
Counterparts   33   Section 11.10   Severability   33   Section 11.11   Headings
  33   Section 11.12   Delay and Waiver   33   Section 11.13   Fees and Expenses
  34   Section 11.14   Waiver of Compliance With Bulk Transfer Laws   34  
Section 11.15   Interpretation   34   Section 11.16   Computation of Time
Periods   34   Section 11.17   Accounting Terms and Determinations   34  
Section 11.18   Legal Representation of the Parties   35

APPENDICES
Appendix A
 
Definitions
EXHIBITS
 
 
Exhibit A
 
Form of Irrevocable Standby Letter of Credit for Performance Security Exhibit B
  Form of Irrevocable Standby Letter of Credit for P&A Cost Payment Security
Exhibit C   Form of Conveyance Documents Exhibit D   Form of Deed of Trust or
Mortgage and Security Agreement
SCHEDULES
 
 
Schedule 1
 
Excluded Claims Schedule 3.1(c)   Permitted Liens Schedule 3.1(d)   Governmental
Approvals; Private Consents Schedule 3.1(f)   Certain Contracts Schedule 3.1(g)
  Exceptions to Conduct of Business; Taxes Schedule 3.1(h)   Litigation and
Proceedings Schedule 3.2(c)   Buyer Required Approvals Schedule 4.1(l)  
Insurance Required for Buyer Visits to Platform Grace Schedule 8.1(e)  
Insurance Required for Venoco Visits to Platform Grace Schedule 11.2(c)   List
of LNG Competitors

ii

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made as of
                                    , 20    (the "Effective Date") by and
between VENOCO, INC., a Delaware corporation ("Venoco") and CLEARWATER PORT LLC,
a Delaware limited liability company ("Buyer").

RECITALS:

        WHEREAS, Venoco and Buyer have entered into that certain Platform
Agreement dated as of March 1, 2006 (the "Platform Agreement"), pursuant to
which, among other things, Venoco granted to Buyer the option to purchase or
lease the Assets;

        WHEREAS, Buyer has satisfied the Exercise Notice Conditions (as defined
in the Platform Agreement), and as a result thereof, Venoco has now become
obligated to sell to Buyer, and Buyer has become obligated to purchase from
Venoco, all of the Assets, subject in all respects to the terms and conditions
set forth in this Agreement; and

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein, the Parties agree as follows:

ARTICLE I
DEFINITIONS

        Section 1.1 Definitions. For purposes of this Agreement, the terms
defined in the preamble, recitals and other sections of this Agreement shall
have the respective meanings therein set forth. Other capitalized terms used
herein shall have the respective meanings assigned to them in Appendix A.
Appendix A is incorporated herein by reference for all purposes.

ARTICLE II
PURCHASE AND SALE;
ASSUMPTION OF CERTAIN LIABILITIES

        Section 2.1 Purchase and Sale of Assets. Upon the terms and subject to
the satisfaction of the conditions contained in this Agreement, at the Closing,
Venoco agrees to sell, assign, convey, transfer and deliver to Buyer, and Buyer
agrees to purchase, assume and acquire, the Assets.

        Section 2.2 Excluded Assets. Notwithstanding anything to the contrary
contained in Section 2.1 or elsewhere in this Agreement, the Excluded Assets are
not part of the sale and purchase contemplated hereunder, are excluded from the
Assets and shall remain the property of Venoco after the Closing.

        Section 2.3 Purchase Price and Other Consideration.

        (a)   Payments at Closing. The purchase price due at Closing for the
purchase and sale of the Assets shall consist of (a) the sum of One Dollar
($1.00), (b) Buyer's obligation to make the Construction Period Payments in
accordance herewith and (c) Buyer's assumption of the Assumed Obligations.

        (b)   Payments at other Times. In addition, Buyer shall pay to Venoco
other amounts at the times and on the conditions set forth in this Agreement.

        Section 2.4 Payments.

        (a)   To Venoco Accounts. All payments made pursuant to Section 2.3
shall be made by wire transfer in immediately available funds to such account as
Venoco may specify in a written notice given to Buyer not later than three
(3) Business Days prior to the date such payment is to be made.

1

--------------------------------------------------------------------------------



        (b)   Notice of Non-Payment; Cure. Notwithstanding the provisions of
Section 2.4(a), in the event that any payment to be made by either Party
pursuant to the terms of this Agreement has not been received by the applicable
due date, the Party entitled to receive such payment shall notify the other
Party in writing of such fact, and the Party that is entitled or obligated to
make such payment shall thereafter have an additional five (5) Business Days
after such notice to make such payment. Any payment so made within such
additional five (5) Business Day period shall be considered timely payment for
the purposes of this Agreement, and the Party entitled to receive such payment
shall refrain from taking any action in respect of non-payment until such
additional five (5) Business Day period shall have expired.

        (c)   Default Interest. All payments under this Agreement that are due,
but are not timely paid, shall bear interest at the Default Rate from the due
date through the date when such payment is actually received; provided that the
collection of such interest shall not excuse such failure to pay timely, and
shall not limit the rights, remedies or other recourse of either Party under
this Agreement.

        Section 2.5 Liabilities.

        (a)   Assumed Obligations. From and after the Closing, Buyer shall
assume and become liable and responsible for all of the Assumed Obligations.

        (b)   Retained Liabilities. From and after the Closing, Venoco shall
remain liable and responsible for all of the Retained Liabilities.

        (c)   Indemnification. Buyer and Venoco each agree to indemnify and hold
harmless the other Party pursuant to the indemnities given in Article IX in
order to give effect to the allocation of liabilities in Sections 2.5(a) and
2.5(b) of this Agreement.

        Section 2.6 Purchase Price Allocation. For the sole purpose of making
the requisite filings, if any, under Section 1060 of the Code and the
regulations thereunder, Venoco and Buyer hereby agree that they will report the
federal, state, and other Tax consequences of the transactions contemplated by
this Agreement in a consistent manner, and in particular to report the
information required by Section 1060(b) of the Code, and will not take any
position inconsistent with it upon examination of any tax return, in any refund
claim, in any income tax litigation, investigation, or other income tax matter.

        Section 2.7 Performance Security.

        (a)   Amount; Purpose; No Limitation. The Performance Security shall
consist of an irrevocable standby letter of credit in the face amount prescribed
by Section 2.7(e) (the "Performance Security"). The Performance Security shall
be maintained and drawn upon in accordance with this Section 2.7. The
Performance Security shall be provided and maintained up to the LNG Operations
Commencement Date, and shall serve as security for Buyer's payment and
performance obligations (excluding however, those payment obligations covered by
the P&A Cost Payment Security) under this Agreement, including any obligation to
pay interest at the Default Rate on the amount otherwise due. The Performance
Security shall not be in lieu of payment of any other amounts due to Venoco, nor
shall it, except as provided in Section 2.7(f), operate as a limit or cap on
amounts otherwise payable to Venoco, in all cases pursuant to this Agreement.

        (b)   Form; Renewals. The Performance Security shall be substantially in
the form of Exhibit A, subject to such modification as may be necessary to
reflect any change in generally applicable banking regulations and shall be
issued by an Approved L/C Bank. The Performance Security initially required
under this Agreement was delivered to Venoco on or before the Effective Date.
All costs and charges relating to the issuance and maintenance of the
Performance Security and the remittance of money to Venoco under the Performance
Security (including telegraphic transfer

2

--------------------------------------------------------------------------------






charges and all other charges, fees and expenses) shall be borne by Buyer. The
Performance Security and any renewal or replacement thereof pursuant to this
Section 2.7(b) shall have a period of validity of at least three hundred and
sixty four (364) Days. Not less than thirty (30) Days prior to the scheduled
date of its expiry, Buyer shall cause to be delivered to Venoco a replacement or
extension of the Performance Security for a period of validity of at least three
hundred and sixty four (364) Days, commencing upon the expiration of the
preceding Performance Security. In the event that such replacement or extension
of the Performance Security is not delivered timely to Venoco, Venoco shall be
entitled to draw the entire amount of the Performance Security. Venoco shall
deposit and hold all funds so drawn in a separate Venoco account to be
maintained for the benefit of Buyer, with such funds to be applied only against
sums due and owing by Buyer under this Agreement as and when such sums become
due. Venoco shall promptly refund the balance of such drawn funds upon the
earlier to occur of (i) Buyer's replacement of the Performance Security, or
(ii) the date that all sums (including any interest and other costs) that are
due and owing by Buyer to Venoco pursuant to this Agreement have been paid in
full following the LNG Operations Commencement Date.

        (c)   Conditions for Draw; Return if Improper Draw. Venoco shall have
the right to draw the Performance Security provided by Buyer only to fulfill any
of the payment obligations and performance obligations of Buyer under this
Agreement in the event that Buyer fails to pay or perform such obligations when
due, subject to the applicable cure period; provided, that Venoco shall have no
right to draw pursuant to this Section 2.7(c) with respect to those obligations
of Buyer under this Agreement which are secured by the P&A Cost Payment
Security. Venoco shall be obliged to hold in trust and turn over promptly to
Buyer all and any sums received pursuant to any draw of the Performance Security
made in violation or breach of this Section 2.7(c), together with interest
thereon at the Default Rate, with such interest to accrue from the date of such
draw to the date funds are reimbursed in full to Buyer.

        (d)   Satisfaction of Underlying Obligation. On the first occasion when
any payment is made to Venoco pursuant to a draw on the Performance Security,
the receipt of funds by Venoco pursuant to such drawing shall, to that extent,
satisfy and discharge Buyer's obligation to make such payment under this
Agreement, but shall be without prejudice to Buyer's rights to make any Claim in
relation to the matter giving rise to such payment or otherwise pursue any other
right or remedy under this Agreement, at law or in equity (subject, however, to
Section 9.4), and shall further be without prejudice to Venoco's rights to make
further draws on the Performance Security or otherwise pursue any other right or
remedy under this Agreement, at law or in equity (subject, however, to
Section 9.4). On the second occasion when Venoco is entitled to a draw on the
Performance Security, Buyer shall procure, within seven (7) Business Days after
such draw and at Buyer's expense, the renewal, reissuance or reinstatement of
the Performance Security such that the amount of the Performance Security is
increased to, and at all times remains equal to, the amount required by
Section 2.7(e). Buyer shall maintain the Performance Security in effect to
comply with its obligations under this Agreement notwithstanding the expiry or
termination of this Agreement or the occurrence of the LNG Operations
Commencement Date until payment has been made for all amounts which have accrued
as of the expiry or termination of this Agreement, or the occurrence of the LNG
Operations Commencement Date, as applicable, and in respect of which a draw can
be made under the Performance Security pursuant to this Agreement; provided
however, that, subject to Venoco's right to draw and retain the Performance
Security pursuant to Section 2.7(f), the Performance Security which is valid on
the date of expiry or termination of this Agreement or on the occurrence of the
LNG Operations Commencement Date shall be cancelled by delivery of a Certificate
of Reduction (substantially in the form attached to the form of letter of credit
in Exhibit A) and such Performance Security shall be returned by Venoco to Buyer
after payment has been made of such amounts which have accrued as of and
including the date of such expiry or termination or on the LNG Operations
Commencement Date, as applicable.

3

--------------------------------------------------------------------------------






        (e)   Amount Dependent Upon Timing; Reduction for Eligible Expenses. The
amount of the Performance Security shall be established and adjusted as follows:

        (i)    The initial amount of the Performance Security shall be Eighty
Million Dollars ($80,000,000); provided however, that the amount of the
Performance Security shall be subject to adjustment in accordance with the
following conditions:

        (1)   If the Effective Date is on or after July 1, 2008, but before
January 1, 2009, the amount of the Performance Security shall be equal to
Seventy Million Dollars ($70,000,000);

        (2)   If the Effective Date is on or after January 1, 2009, but before
July 1, 2009, the amount of the Performance Security shall be equal to Sixty
Million Dollars ($60,000,000);

        (3)   If the Effective Date is on or after July 1, 2009, the amount of
the Performance Security shall be equal to Fifty Million Dollars ($50,000,000);
and

        (ii)   Regardless of the amount of the Performance Security as
determined in accordance with Section 2.7(e)(i), the amount of the Performance
Security shall be reduced, subject to Section 2.7(e)(iii), on an ongoing basis
by One Dollar ($1.00) for every Two Dollars ($2.00) that Buyer expends on
Eligible Expenses, with such permitted adjustments (and replacements of the then
existing letter of credit with a new letter of credit in the adjusted amount,
but in all other respects identical to the letter of credit being replaced) to
be made from time to time at Buyer's option by written notice to Venoco, which
notice shall contain an itemization of such Eligible Expenses. Venoco shall have
the right, upon reasonable prior written notice to Buyer and during normal
business hours of Buyer, to audit Buyer's books and records solely as they
relate to the claimed Eligible Expenses in order to verify the amount of
Eligible Expenses so notified by Buyer.

        (iii)  Notwithstanding any other provision of this Agreement to the
contrary, (A) the amount of the Performance Security shall be maintained at all
times prior to the LNG Operations Commencement Date in an amount not less than
Twenty Five Million Dollars ($25,000,000), and (B) from and after the LNG
Operations Commencement Date, Buyer shall no longer be required to provide and
maintain the Performance Security, which, provided no claims secured thereby are
then pending, shall be cancelled and returned in accordance with the last
sentence of Section 2.7(d).

        (f)    Disposition Upon Termination.

        (i)    IN THE EVENT THAT THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH
SECTION 10.1(a) AS A RESULT OF THE MATERIAL BREACH, OR MATERIAL DEFAULT, BEFORE
THE LNG OPERATIONS COMMENCEMENT DATE, IN THE PERFORMANCE BY BUYER OF ITS
OBLIGATIONS HEREUNDER, AFTER GIVING EFFECT TO THE APPLICABLE CURE PERIOD AND
CURE RIGHTS (A "MATERIAL BUYER DEFAULT"), VENOCO SHALL BE ENTITLED TO (i) IF
SUCH MATERIAL BUYER DEFAULT OCCURS AFTER COMPLETION OF PLUGGING AND ABANDONMENT,
DRAW AND RETAIN THE BALANCE OF THE PERFORMANCE SECURITY AVAILABLE AS OF THE DATE
OF SUCH MATERIAL BUYER DEFAULT, AS LIQUIDATED DAMAGES INTENDED TO COMPENSATE
VENOCO FOR SUCH MATERIAL BUYER DEFAULT, OR (ii) IF SUCH MATERIAL BUYER DEFAULT
OCCURS PRIOR TO COMPLETION OF PLUGGING AND ABANDONMENT, DRAW THE ENTIRE AMOUNT
REMAINING UNDER THE PERFORMANCE SECURITY AND RETAIN FROM SUCH FUNDS, AS
LIQUIDATED DAMAGES INTENDED TO COMPENSATE VENOCO FOR SUCH MATERIAL BUYER
DEFAULT, AN AMOUNT EQUAL TO THE SUM OF (x) ALL COSTS INCURRED BY VENOCO IN
CONNECTION WITH PLUGGING AND ABANDONMENT OPERATIONS (TO

4

--------------------------------------------------------------------------------



THE EXTENT NOT PAID BY BUYER, OR DRAWN UNDER THE P&A COST PAYMENT SECURITY),
(y) ALL COSTS RELATING TO THE REDRILLING OF THE WELLS THAT WERE PLUGGED AND
ABANDONED DURING PLUGGING AND ABANDONMENT AND (z) THE OTHER DAMAGES SUFFERED BY
VENOCO FROM THE SHUTDOWN OF OPERATIONS ON PLATFORM GRACE IN CONNECTION WITH
PLUGGING AND ABANDONMENT, INCLUDING THE PRESENT VALUE, DISCOUNTED AT TEN PERCENT
(10%), OF THE NET FUTURE CASH FLOW ATTRIBUTABLE TO ALL PROVED, PROBABLE AND
POSSIBLE OIL AND GAS RESERVES (AS SUCH RESERVES AND NET PRESENT VALUE ARE EACH
DETERMINED BY VENOCO'S INDEPENDENT RESERVES ENGINEER AND CONTAINED IN SUCH
ENGINEER'S MOST RECENT RESERVES REPORT) THAT WERE EXPECTED TO BE PRODUCED BY
VENOCO FROM WELLS ON PLATFORM GRACE, AND WHICH VENOCO HAS REASONABLY DETERMINED
ARE NO LONGER CAPABLE OF BEING PRODUCED AS A RESULT OF ACTIONS TAKEN BY VENOCO
IN THE PERFORMANCE OF ITS P&A OBLIGATIONS. FOR THE PURPOSES OF THE PRECEDING
SENTENCE, THE OIL AND GAS RESERVES SHALL MEAN SUCH RESERVES THAT ARE ESTIMATED
BY VENOCO'S INDEPENDENT RESERVES ENGINEER IN A RESERVE REPORT THAT, IF VENOCO IS
THEN A REPORTING COMPANY, IS THE SOURCE OF RESERVES DETERMINATIONS CONTAINED, OR
OTHERWISE REFLECTED, IN VENOCO'S PUBLIC REPORTS PERIODICALLY FILED WITH THE U.S.
SECURITIES AND EXCHANGE COMMISSION. UPON DETERMINATION OF SUCH AMOUNT, THE
REMAINING BALANCE OF SUCH FUNDS DRAWN BY VENOCO SHALL BE TURNED OVER TO BUYER.

        (ii)   VENOCO SHALL BE ENTITLED TO DRAW AND RETAIN SOME OR ALL OF THE
BALANCE OF THE PERFORMANCE SECURITY (i) PRIOR TO THE CLOSING DATE, IN THE EVENT
OF A MATERIAL BUYER DEFAULT, AS PROVIDED IN THIS SECTION 2.7, INCLUDING IN THE
EVENT OF A TERMINATION OF THIS AGREEMENT AS SET FORTH IN THIS SECTION 2.7(f),
(ii) AT THE TIME AND ON THE TERMS AND CONDITIONS SET FORTH IN SECTION 7.1(c), IF
THE CLOSING DOES NOT OCCUR, AND (iii) FOLLOWING THE CLOSING DATE IF (x) A
MATERIAL BUYER DEFAULT OCCURS OR (y) THE LNG PROJECT TERM ENDS PRIOR TO THE LNG
OPERATIONS COMMENCEMENT DATE.

        (iii)  BUYER AND VENOCO, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND
AGREE THAT THE AMOUNT OF THE PERFORMANCE SECURITY REPRESENTS A REASONABLE
ESTIMATE OF THE DAMAGES WHICH VENOCO WILL SUSTAIN IN THE EVENT OF ANY SUCH
MATERIAL BUYER DEFAULT. BUYER AND VENOCO HEREBY AGREE THAT VENOCO MAY, IN THE
EVENT OF A MATERIAL BUYER DEFAULT, TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
BUYER AND RETAIN THE PERFORMANCE SECURITY AND THE PROCEEDS FROM DRAWING THEREON
AS SET FORTH IN THIS SECTION 2.7(f) AS LIQUIDATED DAMAGES.

        (iv)  SUCH RETENTION OF THE PERFORMANCE SECURITY BY VENOCO SHALL
CONSTITUTE VENOCO'S SOLE REMEDY FOR SUCH MATERIAL BUYER DEFAULT PRIOR TO THE LNG
OPERATIONS COMMENCEMENT DATE AND IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
VENOCO PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF THE CALIFORNIA CIVIL CODE,
AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY WITHIN THE MEANING
OF SECTION 3275 OR SECTION 3369 OF THE CALIFORNIA CIVIL CODE, OR ANY SIMILAR
PROVISION.

NOTHING IN THIS SECTION 2.7(f) SHALL IMPAIR OR LIMIT THE EFFECTIVENESS OR
ENFORCEABILITY OF THE INDEMNIFICATION OBLIGATIONS OF BUYER CONTAINED IN

5

--------------------------------------------------------------------------------



SECTION 4.1(l) AND SECTION 9.1(a)(iii), AND NOTHING IN THIS SECTION 2.7(f) SHALL
IMPAIR OR LIMIT VENOCO'S RIGHTS OR REMEDIES FOR BREACH OR DEFAULT BY BUYER FROM
AND AFTER THE LNG OPERATIONS COMMENCEMENT DATE. NOTWITHSTANDING THE PROVISIONS
OF SECTION 9.4, VENOCO'S RIGHT TO DRAW AND RETAIN THE PERFORMANCE SECURITY SHALL
NOT BE DEEMED TO BE A "CLAIM" SUCH THAT VENOCO WOULD BE REQUIRED TO BRING AN
ARBITRATION ACTION PRIOR TO DRAWING AND RETAINING THE PERFORMANCE SECURITY.
VENOCO AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS
OF THIS SECTION 2.7(f) AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND
BY ITS TERMS.

Initials of representative of Buyer:             

Initials of representative of Venoco:             

        Section 2.8 P&A Cost Payment Security.

        (a)   Amount; Purpose; No Limit. The P&A Cost Payment Security shall
consist of an irrevocable standby letter of credit in the initial face amount of
Twenty Million Dollars ($20,000,000) (the "P&A Cost Payment Security"). The P&A
Cost Payment Security shall be established and maintained and drawn upon in
accordance with this Section 2.8. The P&A Cost Payment Security shall serve as
security for the reimbursement of all actual third-party invoiced costs and
expenses incurred by Venoco related to Plugging and Abandonment arising under
this Agreement, including any obligation to pay interest at the Default Rate on
the amount otherwise due (the "P&A Costs"). Buyer hereby agrees that Buyer shall
pay, or reimburse Venoco for, all P&A Costs. From time to time, Venoco shall
submit invoices for P&A Costs, supported by appropriate backup documentation,
and Buyer shall reimburse to Venoco fifty percent (50%) of the amount of each
such invoice (to such account as Venoco may specify) within thirty (30) Days
after presentation of such invoice. Not later than ten (10) Business Days
following the satisfaction of all of the P&A Obligations, Buyer shall reimburse
Venoco for the remaining fifty percent (50%) of all such invoices. Buyer's
obligation to reimburse such costs and expenses shall be secured by the
Performance Security. The P&A Cost Payment Security may be drawn against solely
in the event that Buyer fails to reimburse P&A Costs in accordance with this
Agreement, and it shall not be used by Venoco in lieu of, or in supplement to,
the Performance Security or for any other purpose. The P&A Cost Payment Security
shall not be in lieu of payment of any other amounts due to Venoco, nor shall it
operate as a limit or cap on amounts otherwise payable to Venoco, in all cases
pursuant to this Agreement.

        (b)   Form; Renewals. The P&A Cost Payment Security shall be
substantially in the form attached hereto as Exhibit B, subject to such
modification as may be necessary to reflect any change in generally applicable
banking regulations and shall be issued by an Approved L/C Bank. The P&A Cost
Payment Security initially required under this Agreement was delivered to Venoco
on or before the Effective Date. All costs and charges relating to the issuance
and maintenance of the P&A Cost Payment Security and the remittance of money to
Venoco under the P&A Cost Payment Security (including telegraphic transfer
charges and all other charges, fees and expenses) shall be borne by Buyer. The
P&A Cost Payment Security and any renewal or replacement thereof pursuant to
this Section 2.8(b) shall have a period of validity of at least three hundred
and sixty four (364) Days. Not less than thirty (30) Days prior to the scheduled
date of its expiry, Buyer shall cause to be delivered to Venoco a replacement or
extension of the P&A Cost Payment Security for a period of validity of at least
three hundred and sixty four (364) Days. In the event that such replacement or
extension of the P&A Cost Payment Security is not delivered timely to Venoco,
Venoco shall be entitled to draw the entire amount of the P&A Cost Payment
Security. Venoco shall deposit and hold all funds so drawn in a separate Venoco
account to be maintained for the benefit of Buyer, with such funds to be applied
only against sums due and owing by Buyer

6

--------------------------------------------------------------------------------






in respect of the reimbursement of P&A Costs as and when such sums become due at
Closing. Venoco shall promptly refund the balance of such drawn funds upon the
earlier to occur of (i) Buyer's replacement of the P&A Cost Payment Security, or
(ii) the date that all sums (including any interest and other costs) that are
due and owing by Buyer to Venoco in respect of the reimbursement of P&A Costs
have been paid in full, but in no event sooner than the Closing.

        (c)   Restoration of Full Amount. If Venoco draws on the P&A Cost
Payment Security in accordance with the terms of this Agreement, Buyer shall
procure, within seven (7) Business Days after such draw and at Buyer's expense,
the renewal, reissuance or reinstatement of the P&A Cost Payment Security such
that the amount of the P&A Cost Payment Security at all times is equal to the
amount set forth in Section 2.8(a) .

        (d)   Conditions for Draw; Return if Improper Draw. Venoco undertakes to
Buyer not to make any draw on the P&A Cost Payment Security otherwise than to
satisfy the reimbursement of the P&A Costs in the event that Buyer fails to
reimburse such costs when due, and Venoco shall be obliged to hold in trust and
turn over promptly to Buyer all and any sums received pursuant to any draw made
in breach of this Section 2.8(d) together with interest thereon at the Default
Rate, with such interest to accrue from the date of such draw to the date such
funds are reimbursed in full to Buyer.

        (e)   Satisfaction of Underlying Obligation; Disposition Upon
Termination. Any payment made to Venoco pursuant to a draw on the P&A Cost
Payment Security (except to the extent of any sums turned over to Buyer by
Venoco in accordance with Section 2.8(d)) shall, to that extent, satisfy and
discharge Buyer's obligation to make such payment under this Agreement, but
shall be without prejudice to Buyer's rights to make any Claim in relation to
the matter giving rise to such payment or otherwise pursue any other right or
remedy under this Agreement, at law or in equity (subject, however, to
Section 9.4), and any such payment shall further be without prejudice to
Venoco's rights to make further draws on the P&A Cost Payment Security in
accordance with this Section 2.8 or otherwise pursue any other right or remedy
under this Agreement, at law or in equity (subject, however, to Section 9.4).
Buyer shall maintain the P&A Cost Payment Security in effect to comply with its
obligations under this Agreement, notwithstanding the expiry or termination of
such agreement, until payment has been made for all P&A Costs; provided however,
that after payment in full of all P&A Costs, the P&A Cost Payment Security shall
be cancelled by delivery of a Certificate of Reduction (substantially in the
form attached to the form of letter of credit in Exhibit B), and such P&A Cost
Payment Security shall be returned by Venoco to Buyer.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

        Section 3.1 Representations and Warranties of Venoco. Venoco represents
and warrants to Buyer, as of the effective date of the Platform Agreement, as
follows:

        (a)   Due Incorporation. Venoco is a corporation that is duly organized,
validly existing and in good standing under the Applicable Laws of the State of
Delaware. Venoco has all requisite corporate power and authority to own, lease
and operate its properties and carry on its business as now being conducted.

        (b)   Due Authorization; Enforceability. Venoco has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
by Venoco and the consummation of the transactions contemplated hereby by Venoco
have been duly authorized by all necessary or appropriate corporate action on
the part of Venoco and no other corporate proceedings on the part of Venoco are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement constitutes the valid and legally binding
obligation of Venoco (assuming

7

--------------------------------------------------------------------------------






that this Agreement constitutes the valid and binding obligation of Buyer)
enforceable against Venoco in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar Applicable Laws of general applicability
relating to or affecting creditors' rights and any Applicable Law relating to
the availability of specific performance, injunctive relief or other equitable
remedies.

        (c)   Title. Venoco acquired Platform Grace from Chevron pursuant to the
terms and conditions of the Chevron Purchase Agreement, and to Venoco's Best
Knowledge, Venoco's title to the Assets is free and clear of Liens, other than
Permitted Liens. Subject to the receipt of all necessary Governmental Approvals
and the Private Consents, Venoco has the right and power, at the Closing, to
transfer to Buyer the Assets, free and clear of all Venoco Liens and free and
clear of all other title claims or defects arising by, through or under Venoco;
provided, that Venoco makes no title representations or warranties of any kind
with respect to the Available Emissions Reduction Credits or the Chevron
Purchase Agreement Rights.

        (d)   No Violation; Consents. Neither the execution and the delivery of
this Agreement by Venoco, nor the performance by Venoco of its obligations
hereunder, will in any material respect violate (i) any provision of its charter
or bylaws, or (ii) to Venoco's Best Knowledge and subject to the receipt of all
necessary Governmental Approvals and Private Consents and except as set forth on
Schedule 3.1(d), any agreement or instrument to which Venoco is a party. To
Venoco's Best Knowledge, neither the execution and the delivery of this
Agreement by Venoco, nor the performance by Venoco of its obligations hereunder,
will in any material respect violate, except as set forth on Schedule 3.1(d),
any Applicable Law to which Venoco or the Assets are subject. To Venoco's Best
Knowledge and except as set forth on Schedule 3.1(d), Venoco is not required to
give any notice to, or make any filing with or obtain any authorization, consent
or approval of, any Governmental Authority to perform its obligations under this
Agreement. To Venoco's Best Knowledge, each Private Consent is listed on
Schedule 3.1(d).

        (e)   Brokerage Fees and Commissions. There is no investment banker,
broker or finder which has been retained by or is authorized to act on behalf of
Venoco or any Affiliate of Venoco who is or might be entitled to any fee,
commission or payment from Buyer in connection with the negotiation,
preparation, execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

        (f)    Material Contracts. Set forth on Part 1 of Schedule 3.1(f) is a
complete list of all currently effective Material Contracts. Venoco has
previously delivered to Buyer true and complete copies of such Material
Contracts. Set forth on Part 2 of Schedule 3.1(f) is a list of those Material
Contracts that Buyer has designated as Assigned Contracts.

        (g)   Conduct of Business; Taxes. Except as set forth on
Schedule 3.1(g), Venoco has operated Platform Grace in the ordinary course of
Venoco's business. Except as set forth on Schedule 3.1(g), all Taxes which are
due and payable by Venoco, and relate to the Assets, have been paid.

        (h)   No Litigation; No Condemnation Proceedings. Except as set forth on
Schedule 3.1(h), no claim, demand, filing, cause of action, administrative
proceeding lawsuit or other litigation is pending or, to Venoco's Best
Knowledge, threatened with respect to Venoco that materially and adversely
affects the ownership, operation or value of the Assets or Venoco's ability to
consummate the transactions contemplated in this Agreement. To Venoco's Best
Knowledge, except as set forth on Schedule 3.1(h) there are no condemnation or
eminent domain proceedings pending with respect to all or any portion of the
Assets.

        (i)    Insurance. Venoco maintains insurance coverage sufficient to meet
the requirements of the MMS Lease and the Governmental Approvals currently
applicable to Platform Grace.

8

--------------------------------------------------------------------------------






        (j)    Investment Company Act. Venoco is not an "investment company" or
a company controlled by an "investment company" within the meaning of the
Investment Company Act of 1940.

        (k)   PUHCA. Venoco is not (a) a "public utility company" within the
meaning of Section 2(a)(5) of PUHCA, (b) a "holding company" within the meaning
of Section 2(a)(7) of PUHCA, or (c) an indirect wholly-owned "subsidiary
company" within the meaning of Section 2(a)(8) of PUHCA.

        EXCEPT TO THE EXTENT EXPRESSLY SET FORTH IN THIS SECTION 3.1 VENOCO
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO THE ASSETS OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. WITH RESPECT TO THE ASSETS,
VENOCO HEREBY EXPRESSLY DISCLAIMS AND NEGATES ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR
SAMPLES OR MATERIALS AND ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, RELATING TO PLATFORM GRACE OR THE OTHER ASSETS.

        VENOCO MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO, AND HEREBY
EXPRESSLY DISCLAIMS, ANY ASSURANCES OF ANY KIND WHATSOEVER, WITH RESPECT TO THE
SUITABILITY OF PLATFORM GRACE AND THE OTHER ASSETS FOR BUYER'S LNG PROJECT. IN
PARTICULAR, VENOCO HAS NOT DETERMINED WHETHER THE ASSETS ARE APPROPRIATE FOR
SUCH USES OR WHETHER THE NECESSARY GOVERNMENTAL APPROVALS CAN BE OBTAINED BY
BUYER OR ANY OTHER PERSON FOR SUCH USE. VENOCO SPECIFICALLY ADVISES BUYER THAT
THE TERMS AND CONDITIONS OF THE MMS LEASE, THE UNIT AGREEMENT AND THE UNIT
OPERATING AGREEMENT DO NOT CONTEMPLATE THE USE OF THE ASSETS IN THE MANNER AND
FOR THE PURPOSES INTENDED BY BUYER. OTHER THAN VENOCO'S COVENANT IN THIS
AGREEMENT TO COOPERATE WITH BUYER IN CONNECTION WITH BUYER'S EFFORTS TO OBTAIN
GOVERNMENTAL APPROVALS, VENOCO SHALL HAVE NO OBLIGATION TO CAUSE GOVERNMENTAL
AUTHORITIES TO TAKE ANY ACTION WITH RESPECT TO THE ASSETS OR ANY GOVERNMENTAL
APPROVALS. FINALLY, VENOCO SHALL HAVE NO OBLIGATION TO SELL OR LEASE THE ASSETS
TO BUYER IF DOING SO WOULD CAUSE VENOCO TO VIOLATE THE DPP, THE MMS LEASE (OR
CAUSE ITS TERMINATION) OR VIOLATE ANY APPLICABLE LAW OR ANY GOVERNMENTAL
APPROVAL APPLICABLE TO VENOCO OR THE ASSETS.

        Section 3.2 Representations and Warranties of Buyer. Buyer represents
and warrants to Venoco, as of the Effective Date, as follows:

        (a)   Due Formation. Buyer is a limited liability company that is duly
formed, validly existing and in good standing under the Applicable Laws of the
State of Delaware. Buyer has all requisite limited liability company power and
authority to own, lease and operate its properties and carry on its business as
now being conducted.

        (b)   Due Authorization; Enforceability. Buyer has full limited
liability company power and authority to execute and deliver this Agreement and
to perform its obligations hereunder. The execution, delivery and performance of
this Agreement by Buyer and the consummation of the transactions contemplated
hereby by Buyer have been duly authorized by all necessary or appropriate
limited liability company or other action on the part of Buyer, and no other
limited liability company proceedings on the part of Buyer are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement constitutes the valid and legally binding obligation of Buyer
(assuming that this Agreement constitutes the valid and binding obligation of
Venoco) enforceable against Buyer in accordance with its respective terms except
as

9

--------------------------------------------------------------------------------






such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar Applicable Laws of general applicability
relating to or affecting creditors' rights and any Applicable Law relating to
the availability of specific performance, injunctive relief or other equitable
remedies.

        (c)   No Violation; Consents. Neither the execution and the delivery of
this Agreement, nor the performance by Buyer of its obligations hereunder, will
in any material respect violate any Applicable Law to which Buyer is subject, or
any provision of its organizational documents or to the best knowledge of Buyer
and subject to receipt of all necessary Governmental Approvals and Private
Consents, any material agreement or instrument to which Buyer is a party. To the
best knowledge of Buyer, except as set forth on Schedule 3.2(c) , Buyer is not
required to give any notice to, make any filing with or obtain any
authorization, consent or approval of, any Governmental Authority or any other
Person to perform any of its material obligations under this Agreement.

        (d)   Brokerage Fees and Commissions. There is no investment banker,
broker or finder which has been retained by or is authorized to act on behalf of
Buyer or any Affiliate of Buyer who is or might be entitled to any fee,
commission or payment from Venoco in connection with the negotiation,
preparation, execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

        (e)   Investment Company Act. Buyer is not an "investment company" or a
company controlled by an "investment company" within the meaning of the
Investment Company Act of 1940.

        (f)    PUHCA. Buyer is not (a) a "public utility company" within the
meaning of Section 2(a)(5) of PUHCA, (b) a "holding company" within the meaning
of Section 2(a)(7) of PUHCA, or (c) an indirect wholly-owned "subsidiary
company" within the meaning of Section 2(a)(8) of PUHCA.

EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1, BUYER IS ACQUIRING THE ASSETS IN
AN "AS-IS, WHERE-IS" CONDITION WITH ALL FAULTS. BUYER REPRESENTS AND
ACKNOWLEDGES THAT IN MAKING THE DECISION TO ENTER INTO THIS AGREEMENT AND
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, BUYER HAS RELIED SOLELY ON UPON
THE REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT AND UPON ITS OWN
INDEPENDENT DUE DILIGENCE INVESTIGATION OF THE ASSETS. ACCORDINGLY, BUYER
ACKNOWLEDGES THAT VENOCO HAS NOT MADE, AND VENOCO HEREBY EXPRESSLY DISCLAIMS AND
NEGATES, ANY REPRESENTATION OR WARRANTY (OTHER THAN THOSE EXPRESS
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT), EXPRESS, IMPLIED, AT
COMMON LAW, BY STATUTE OR OTHERWISE, RELATING TO THE ASSETS.

ARTICLE IV
COVENANTS AND AGREEMENTS

        Section 4.1 Covenants through the Closing. From the Effective Date
through the Closing, except as otherwise consented to or approved in writing by
each of the Parties, the Parties covenant and agree to the following:

        (a)   Cessation of Activity; Equipment Removal; P&A Obligations.

        (i)    Prior to the Effective Date, Venoco has exercised its E&P Rights,
including the installation of Platform Equipment in connection with the RTP
Program. On or prior to the Production Cessation Date, Venoco shall cease all
its oil and gas production from Platform Grace. Venoco shall pay to Buyer the
sum of Ten Million Dollars ($10,000,000) per month for each month (or a pro
rated portion of such amount for any partial month) that the cessation

10

--------------------------------------------------------------------------------



of such oil and gas production is delayed beyond the Production Cessation Date.
Venoco shall cease exercise of all other E&P Rights on Platform Grace (except
for Permitted Operations) by no later than the date on which the P&A Obligations
are completed (the "P&A Completion Date") and shall cease all other activity on
Platform Grace (except for Permitted Operations), including the removal of
Platform Equipment that Venoco wishes to re-use or salvage, by not later than
the Closing Date.

        (ii)   Within thirty (30) Days after the Effective Date, Venoco shall
submit to Buyer a proposed written schedule and budget for the P&A Obligations
and Equipment Removal Operations (defined below) setting out the estimated time
(commencing upon arrival of the required abandonment or workover rig(s) at
Platform Grace), procedures and actions necessary to complete all P&A
Obligations and Equipment Removal Operations (such schedule, the "P&A Plan").
Upon written approval by Buyer of the P&A Plan (which approval shall not be
unreasonably withheld, delayed or conditioned), Venoco shall use Commercially
Reasonable Efforts to commence Plugging and Abandonment operations as soon as
possible and in accordance with the P&A Plan. Venoco shall, from time to time,
and at the request of Buyer, provide reports to Buyer on the status of all P&A
Obligations, and shall, when all P&A Obligations have been performed, give
notice thereof to Buyer. If, in Buyer's reasonable judgment, Venoco and/or its
contractors or agents retained for purposes of the P&A Plan fail to make
satisfactory progress on the P&A Obligations in accordance with the P&A Plan,
Buyer may retain its own contactors and agents to undertake and complete the P&A
Obligations, and Venoco shall provide any requested assistance to Buyer and its
contractors at Buyer's expense in connection with such activities.

        (iii)  Venoco may remove any Platform Equipment owned by Venoco from
Platform Grace by no later than the P&A Completion Date (such removal, the
"Equipment Removal Operations") so long as (i) the Equipment Removal Operations
do not adversely affect Venoco's Platform Grace operations as required by any
Governmental Authority or the LNG Project schedule (as disclosed to Venoco) or
otherwise adversely affect the structural integrity of Platform Grace and
(ii) Venoco indemnifies and holds Buyer harmless from and against any Losses to
Buyer's property resulting from such removal activities. Buyer may choose to use
such Platform Equipment remaining on Platform Grace and not removed by Venoco
pursuant to this Section 4.1(a)(iii) in any manner Buyer desires, except with
respect to such Platform Equipment required for the Pigging and Pipeline
Operations, which shall be used as provided in Section 4.2(a).

        (b)   LNG Project Governmental Approvals. Venoco shall, at and in
accordance with Buyer's request, (i) use Commercially Reasonable Efforts to
assist and cooperate with Buyer in connection with Buyer's efforts to obtain all
necessary Governmental Approvals in connection with the LNG Project, so long as
such Governmental Approvals are otherwise consistent with the terms of this
Agreement, (ii) consent to Buyer being its agent to discuss LNG permitting
issues with the MMS or any other Governmental Authority, and (iii) consistent
with Section 4.1(c) below, shall not communicate with any Governmental Authority
involved in permitting for Buyer's LNG Project regarding the status of Buyer's
LNG Project without Buyer's prior written consent; provided however, that
nothing in this Agreement shall interfere with Venoco's ability to perform its
obligations under Applicable Law, the MMS Lease, the Unit Agreement, the Unit
Operating Agreement and any other existing Material Contract, or with either
Venoco's or Buyer's ability to take any action to deal with an emergency that
threatens or may threaten death, personal injury or damage to property. While
the Parties are not able to predict precisely what assistance Venoco will be
required to provide pursuant to the foregoing Section 4.1(b)(i), Buyer currently
expects that Venoco's role would likely be limited to reviewing significant
documentation relating to Approvals and attending certain important meetings
with Governmental Authorities.

11

--------------------------------------------------------------------------------





        (c)   Other Communications with Governmental Authorities. Consistent
with Section 4.1(b) above, Venoco shall continue to communicate with any
Governmental Authority involved in connection with the exercise of its E&P
Rights and programs consistent therewith (including the RTP Program), such
communication to be consistent with Venoco's legal obligations and
responsibilities to such Governmental Authority in connection with Venoco's
ownership or operation of Platform Grace, the MMS Lease and/or the Santa Clara
Unit. Venoco may communicate with any Governmental Authority on any matter
unrelated to Platform Grace; provided however, that Venoco shall not notify the
MMS or any other Governmental Authority of its intention to permanently abandon
Platform Grace, or to surrender or release the MMS Lease or Venoco's rights in
the Santa Clara Unit, without Buyer's prior written consent. If requested by
Buyer, Venoco shall provide Buyer with copies of all correspondence with
Governmental Authorities pertaining to Platform Grace, the MMS Lease or its
exercise of the E&P Rights (including the RTP Program). Venoco shall provide
Buyer with copies of any correspondence that references or otherwise relates to
the LNG Project.

        (d)   Private Consents. Venoco shall use all Commercially Reasonable
Efforts to obtain all Private Consents, it being understood by Buyer that Venoco
cannot guarantee or predict when, if ever, such Private Consents will be
obtained. Venoco shall provide Buyer with copies of all correspondence with
private parties pertaining to the Private Consents.

        (e)   Conduct of Business; Maintenance and Costs; Taxes. Venoco shall
operate the Assets as a reasonable and prudent operator. Venoco shall, at its
own expense, use commercially reasonable efforts to continue to meet its
contractual and regulatory obligations, and to maintain all rights, privileges
and Governmental Approvals necessary to maintain Platform Grace and the MMS
Lease, as well as paying all costs related to its exercise of E&P Rights
(including the RTP Program) and the Pigging and Pipeline Operations. Venoco
shall duly and timely pay and discharge any and all Taxes based on the ownership
of the Assets, except for Taxes which are being contested in good faith by
appropriate proceedings.

        (f)    Leases and Subleases. Venoco shall not enter into, amend, extend,
renew, supplement or in any other way modify (i) any lease, sublease, license,
easement, right of way or any other agreement providing a third-party (other
than Venoco's agents, contractors, consultants and other Persons that provide
routine operational or maintenance services to Venoco from time to time, Persons
involved in Plugging and Abandonment operations and Equipment Removal Operations
and prospective lenders, investors or purchasers) with the right of access to or
use of Platform Grace without Buyer's prior written consent.

        (g)   Cooperation With Buyer's Lenders.

        (i)    Venoco shall cooperate with any reasonable request by Buyer's
lenders in connection with the financing of Buyer's LNG Project and Buyer's
general corporate financing; provided, however, that any and all Venoco Liens on
the Assets shall be released at the Closing.

        (ii)   Without limiting the generality of the foregoing, Venoco
specifically agrees that it will subordinate its deed of trust liens and
security interests granted to it by Buyer at the Closing pursuant to the Venoco
Security Documents in favor of a Project Mortgagee providing financing to Buyer
for the Buyer's LNG Project. If Clearwater requires such subordination of the
Venoco Security Documents at the Closing, then prior to the Effective Date,
Venoco, Clearwater and the Project Mortgagee shall have agreed to good faith
with the Project Mortgagee the specific terms of such subordination, and related
non-disturbance and attornment provisions. Venoco shall not be obligated to
enter into any other agreements, instruments or documents pertaining to such
subordination at or before the Closing except those that are substantially in
the form of those agreed to by Venoco, Clearwater and the Project Mortgagee
prior to the Effective Date.

12

--------------------------------------------------------------------------------






        (iii)  In addition, Venoco and Buyer hereby agree to cooperate in
including in the Conveyance Documents, by suitable amendment from time to time,
any provision which may reasonably be requested by any proposed Project
Mortgagee for the purpose of implementing the Project Mortgagee protection
provisions contained in the Conveyance Documents and allowing such Project
Mortgagee reasonable means to protect or preserve the lien of the Project
Mortgage, as well as such other documents containing terms and provisions
customarily required by project mortgagees (taking into account the customary
requirements of their participants, syndication partners or ratings agencies) in
connection with any such financing. Venoco and Buyer each agree to execute and
deliver (and to acknowledge, if necessary, for recording purposes) any agreement
reasonably necessary to effectuate any such amendment as well as such other
documents containing terms and provisions customarily required by lenders in
connection with any such financing; provided, however, that any such amendment
shall not in any way (except as expressly set forth above) affect the terms and
conditions of the Conveyance Documents or this Agreement, nor shall such
amendment otherwise in any material respect adversely affect any rights of
Venoco under the Conveyance Documents or this Agreement.

        (h)   Liens; Insurance. Venoco shall keep and maintain Platform Grace
free of all Liens, other than Permitted Liens, and shall maintain all
appropriate insurance coverage in respect of Platform Grace in accordance with
Venoco's existing practices and subject to market conditions as they may exist
from time to time.

        (i)    Damage or Loss. In the event Platform Grace, including any
related Platform Equipment (whether on board or not), is damaged by fire or
other casualty prior to the Closing Date, then Venoco shall elect to either
(1) repair the damage at its cost, or (2) pay to Buyer at the Closing the
proceeds received by Venoco in respect of any property insurance claim made by
Venoco in respect of such damage, insofar as such claim pertains to those Assets
being transferred at the Closing.

        (j)    Condemnation. In the event that Venoco becomes aware that
Platform Grace or any part thereof is the subject of a condemnation proceeding,
whether for public or quasi-public use, Venoco shall promptly notify Buyer in
writing of such proceeding.

        (k)   New Contracts. After the Effective Date and without Buyer's
consent (which consent shall not be unreasonably withheld, delayed or
conditioned), Venoco shall not enter into any (i) any contracts described in
Section 4.1(f) except in strict compliance with such section, and (ii) any other
new contracts or any new amendments to existing Material Contracts pertaining to
Platform Grace (other than contracts relating to the sale (subject to
Section 11.2(b)) or financing of Venoco's interest in Platform Grace) unless
such contract or amendment can be terminated on or prior to the Closing (each
such contract that cannot be terminated on or prior to the Closing is herein
called a "New Contract"). Venoco shall provide Buyer with written notice and a
copy of such proposed New Contract, and unless Buyer objects to such New
Contract within ten (10) Business Days after such notice, Buyer will be deemed
to have consented to such New Contract. In the event that Buyer objects in
writing to such New Contract, Buyer shall explain the basis for such rejection
and, as requested by Venoco, negotiate in good faith to attempt to modify such
New Contract in a way that will make it reasonably acceptable to Buyer. Nothing
in this Agreement shall prevent Venoco from entering into contracts relating to
the sale (subject to Section 11.2(b) ) or financing of Venoco's interest in
Platform Grace or contracts or amendments to contracts that pertain to Platform
Grace so long as they can be terminated on or prior to the Closing.

        (l)    Access. At all times up to and including the Closing Date, Venoco
shall, at no charge to Buyer, provide Buyer, its Affiliates, as applicable, and
its officers, directors, managers, employees,

13

--------------------------------------------------------------------------------






agents, consultants, and other representatives (collectively, the "Buyer
Representatives") with reasonable access to Platform Grace at Buyer's sole risk
and expense for the purpose of making any and all inspections and investigations
as Buyer may deem necessary (including any survey, environmental testing,
engineering and geotechnical studies, soil sampling, boundary and topographical
studies, and wave action and tidal studies), all in accordance with the
following:

        (i)    Buyer shall schedule such visits to Platform Grace with Venoco at
times, and shall perform such inspections and investigations in a manner, that
minimize the disruption of Venoco's operations on Platform Grace;

        (ii)   Buyer and the Buyer Representatives visiting Platform Grace at
Buyer's request shall (A) comply with Venoco's standard operating procedures and
practices applicable to personnel on Platform Grace, including all health and
safety rules and regulations then in effect (copies of Venoco's current
procedures, practices and regulations shall be promptly provided by Venoco
following any request by Buyer to make such a visit), and (B) obtain the
insurance coverage described on Schedule 4.1(l) and obtain and provide Venoco
with a certificate of insurance (naming Venoco as additional insured and loss
payee, as its interests may appear) in respect of such insurance coverage as a
condition to making any such visit.

        (iii)  To the fullest extent permitted by Applicable Law, Buyer shall
indemnify and hold harmless Venoco, its Affiliates, as applicable, and their
respective officers, directors, managers, employees, agents, and representatives
(collectively, the "Venoco Representatives"), from and against any and all
Losses and Liabilities proximately caused by the activities, acts or omissions
of Buyer and/or the Buyer Representatives in connection with a site visit and/or
physical investigation of Platform Grace, including (A) any injury to or death
of any Persons (including, without limitation, the Buyer Representatives, the
Venoco Representatives and third Persons), (B) damage to property (including,
without limitation, damage to the property of Buyer, the Buyer Representatives,
Venoco, the Venoco Representatives or of third Persons), or (C) damage to
natural resources or environmental damages to, or associated with, such
properties. For the avoidance of doubt, the foregoing indemnity and hold
harmless obligation shall not apply to the extent that any such indemnified
event or occurrence is proximately caused by, or is the result of, the gross
negligence or willful misconduct of Venoco and/or the Venoco Representatives.

        (m)  Costs and Expenses. Buyer hereby agrees that Buyer shall pay, or
reimburse Venoco for, the following costs and expenses:

        (i)    all P&A Costs, payment of which P&A Costs shall be secured by the
P&A Cost Payment Security;

        (ii)   all costs incurred during the period between the Effective Date
and the Closing Date for the normal and usual maintenance and upkeep of Platform
Grace consistent with past practices (other than Venoco's costs in connection
with its exercise of E&P Rights (including the RTP Program) including the
Pigging and Pipeline Operations on Platform Grace in effect as of the Effective
Date); payment of which costs and expenses shall be made within thirty (30) Days
after demand and shall be secured by the Performance Security; and

        (iii)  any out-of-pocket and third-Person costs and expenses incurred by
Venoco in obtaining (and seeking to obtain) the approvals and consents referred
to in Section 4.1(b) and Section 4.1(n), payment of which costs and expenses
shall be made within thirty (30) Days after demand and shall be secured by the
Performance Security.

        (n)   Private Consents. Buyer shall use Commercially Reasonable Efforts
to assist and cooperate with Venoco in connection with Venoco's efforts to
obtain all Private Consents.

14

--------------------------------------------------------------------------------



        (o)   Progress Reports. Buyer shall keep Venoco reasonably informed as
to its current or planned LNG Project-related activities, including its progress
with respect to obtaining all Governmental Approvals in respect of the LNG
Project, and shall notify Venoco in writing promptly upon making a decision not
to proceed with the development of Buyer's LNG Project. If requested by Venoco,
Buyer shall provide Venoco with copies of all correspondence with such
Governmental Authorities pertaining to Platform Grace, the MMS Lease and Buyer's
LNG Project, and (subject to Venoco's execution and delivery of any requested
third-party confidentiality undertaking) copies of all correspondence with
private parties pertaining to the Private Consents.

        (p)   Liens. Buyer shall not cause or allow any Liens to encumber
Platform Grace, the MMS Lease or any other property of Venoco, and shall
promptly cause any such Liens that may arise out of its activities (and the
activities of its contractors, subcontractors and materialmen) to be released
and discharged at its sole expense.

        (q)   Good Faith and Fair Dealing. The Parties shall each be subject to
a general obligation of good faith and fair dealing to the other in connection
with the performance of their respective obligations under this Agreement.

        Section 4.2 Covenants from and after the Closing. From and after the
Closing, except as otherwise consented to or approved in writing by each of the
Parties, the Parties covenant and agree to the following:

        (a)   Pigging and Pipeline Operations.

        (i)    Buyer hereby agrees to conduct, or cause to be conducted, from
Platform Grace (or such other location as may be determined by Buyer as provided
in sub-paragraph (ii) below) Pigging and Pipeline Operations. The costs of
Existing Pigging and Pipeline Operations shall be borne and paid by Buyer and
the costs of Additional Pigging and Pipeline Operations shall be borne and paid
by Venoco, except that the cost of moving the Pigging and Pipeline Operations or
reconfiguring the equipment and facilities involved in the Pigging and Pipeline
Operations pursuant to sub-paragraph (ii) below shall be borne and paid by Buyer
as provided in sub-paragraph (iii) below. Buyer shall conduct such Pigging and
Pipeline Operations throughout the LNG Project Term and so long thereafter as
Venoco desires; provided, however, that after the end of the LNG Project Term,
unless (x) Buyer has relocated the equipment and facilities (including
facilities located on Platform Gail and related subsea and/or land-based
facilities) involved in the Pigging and Pipeline Operations such that all such
operations and facilities are moved off of Platform Grace (pursuant to
Section 4.2(a)(ii)), or (y) Buyer has transferred ownership of Platform Grace to
Venoco (pursuant to Section 8.3(d)), Buyer shall maintain and make available
Platform Grace, and shall conduct all Pigging and Pipeline Operations requested
by Venoco (or, at Venoco's election, shall permit Venoco to conduct Pigging and
Pipeline Operations) until the permanent cessation of Hydrocarbon production
from Platform Gail and the Santa Clara Unit.

        (ii)   Buyer shall use all Commercially Reasonable Efforts to obtain all
necessary Governmental Approvals, and upon obtaining such Governmental
Approvals, Buyer shall move the Pigging and Pipeline Operations or reconfigure
equipment and facilities (including facilities located on Platform Gail and
related subsea and/or land-based facilities) involved in the Pigging and
Pipeline Operations such that all such operations and facilities are moved off
of Platform Grace. Such relocation or reconfiguration shall have hydraulically
equal or superior pumping and pressure performance as the Pigging and Pipeline
Operations conducted on Platform Grace as of the effective date of the Platform
Agreement. In no way shall the relocated or reconfigured Pigging and Pipeline
Operations impede or reduce the pipeline rate capacity as utilized by Platform
Gail as of the effective date of the Platform Agreement. Furthermore, any
relocation or reconfiguration of Pigging and Pipeline Operations may not

15

--------------------------------------------------------------------------------



reduce or impede the ability of Venoco to inspect such pipeline(s) using
intelligent / smart pigging devices, as required by relevant Governmental
Authorities. Venoco hereby consents to such movement and reconfiguration, at
Buyer's cost, risk and expense, including paying or reimbursing to Venoco the
amounts set forth in subsection (iii) below.

        (iii)  Buyer shall reimburse or pay Venoco, within thirty (30) Days
after demand, an amount equal to (x) the amount of reduced or suspended cash
flow resulting from shutting-in production from Platform Gail that is directly
associated with moving or reconfiguring the equipment and facilities involved in
the Pigging and Pipeline Operations as directed by Buyer, as well as (y) all
other costs incurred by Venoco that are directly associated with moving or
reconfiguring the equipment and facilities involved in the Pigging and Pipeline
Operations as directed by Buyer. Buyer shall have the right to audit Venoco's
books and records solely as they relate to the claimed reduced or suspended cash
flow in order to verify the amount of reduced or suspended cash flow so claimed
by Venoco.

        (iv)  Venoco may, in Venoco's discretion, expand, replace, reconfigure
or alter the Pigging and Pipeline Facilities and its other pipelines and other
equipment and facilities from time to time in the ordinary course of business
and in order to accommodate continued or increased Hydrocarbon production from
Platform Gail and the Santa Clara Unit; provided however, that Venoco shall not
exercise its rights pursuant to this Section 4.2(a)(iv) in a way that materially
and adversely interferes with Buyer's use of Platform Grace.

        (b)   Mineral & E&P Rights. Venoco, its successors and assigns shall
retain (and Buyer shall not acquire) Venoco's E&P Rights, Hydrocarbons, mineral
rights and interests in the MMS Lease and all of its other oil and gas leases,
and all contractual and other rights and interests in the Unit Agreement, Unit
Operating Agreement, DPP Gail and other contracts comprising or affecting the
Santa Clara Unit; provided however, that subject to approval of such arrangement
by the MMS and any other applicable Governmental Authority, Venoco will have no
right to access, and will be prohibited from exercising its E&P Rights or
accessing or allowing any other party claiming by, through or under Venoco to
access, such Hydrocarbons and oil and gas reserves from Platform Grace or from
any other structure of any kind, located within one (1) nautical mile of
Platform Grace until the expiration of the LNG Project Term; provided further,
however, that Venoco acknowledges that the Governmental Approvals pertaining to
Buyer's LNG Project may impose additional restrictions on shipping and vessels
within two (2) nautical miles of Platform Grace. Venoco shall ensure that
Venoco's permitted activity relating to such accessing of Hydrocarbons and oil
and gas reserves attributable to the MMS Lease shall not interfere with the LNG
Project; provided however, that Buyer shall not interfere in any material
respect with the operation of (i) Platform Gail, (ii) Venoco's subsea pipelines,
(iii) Venoco's pipelines traversing, attached to, or entering Platform Grace,
and (iv) any other facilities attributable to the Santa Clara Unit outside such
one (1) or (2) nautical mile (as applicable) radius from Platform Grace.

        (c)   Authorizations and Consents. From and after the Effective Date,
Venoco shall continue to use Commercially Reasonable Efforts to solicit and
obtain, with all necessary assistance from Buyer, all Governmental Approvals
that are necessary in order for Venoco to consummate the transactions
contemplated by this Agreement at Closing; provided however, that Venoco does
not give any assurances that such approvals or consents can be obtained. Any
out-of-pocket and third-Person costs and expenses reasonably incurred by Venoco
in obtaining (and seeking to obtain) such approvals and consents shall be
reimbursed by Buyer. Payment of such costs and expenses shall be made within
thirty (30) Days after demand and shall be secured by the Performance Security.

        (d)   Damage or Loss. In the event Platform Grace, including any related
Platform Equipment (whether on board or not), is damaged by fire or other
casualty after the Effective Date and prior to the Closing, Venoco shall elect
to either (i) repair the damage at its cost and proceed to Closing

16

--------------------------------------------------------------------------------






or (ii) pay to Buyer at the Closing the proceeds of any property insurance claim
made by Venoco in respect of such damage, insofar as such claim pertains to the
Assets being transferred at the Closing.

        (e)   Chevron Purchase Agreement.

        (i)    Venoco has certain obligations to Chevron pursuant to the Chevron
Purchase Agreement. From and after the Closing, Buyer shall assume and agree to
perform all of Venoco's obligations under the Chevron Purchase Agreement, but
only to the extent that such Venoco obligations relate solely to the Assets.

        (ii)   Upon Buyer's request, at or after the Closing, Venoco shall
assign to Buyer all of Venoco's rights and benefits under the Chevron Purchase
Agreement to the extent that such rights and benefits specifically relate to the
Assets (including any title warranties), and Venoco shall cooperate with Buyer
in Buyer's efforts to induce Chevron to consent to such assignment.

ARTICLE V
TAX MATTERS

        Section 5.1 Allocation of Certain Taxes. All Taxes assessed by any
taxing jurisdiction for the year (or other applicable taxing period) in which
the Closing occurs based on the value of the Assets, such as and including ad
valorem, use, real property, personal property and inventory taxes, shall be
apportioned between Venoco and Buyer based upon the period of their respective
ownership of the Assets during such taxing period. Venoco shall bear the cost of
such Taxes as they relate to ownership of the Assets prior to the Closing Date
and Buyer shall bear the cost of such Taxes from the Closing Date and
thereafter.

        Section 5.2 Sales or Transfer Taxes. Venoco and Buyer believe that this
purchase and sale of the Assets is exempt from or is otherwise not subject to
any and all sales, use, transfer or similar Taxes. If any such sales, use,
transfer or similar Taxes are due or should hereafter become due (including
penalty and interest thereon) by reason of this transaction, Buyer shall timely
pay all such Taxes, and not later than ten (10) Business Days following written
request by Buyer (accompanied by documentation establishing the amount of such
Taxes), Venoco shall reimburse Buyer for one-half (1/2) of such Taxes.

        Section 5.3 Filing and Recording Fees. Buyer shall pay any documentary,
filing, and recording fees incurred in connection with any necessary filing and
recording of any of the Conveyance Documents. If any such filing and/or
recordation shall be required, as soon as practicable after Closing, Buyer shall
provide Venoco with recorded copies of all documents conveying the Assets to
Buyer.

ARTICLE VI
CONDITIONS TO CLOSING

        Section 6.1 Venoco's Closing Conditions. The obligation of Venoco to
proceed with the Closing is subject to the satisfaction of or waiver by Venoco,
on or prior to the Closing Date, of all of the following conditions:

        (a)   Representations and Warranties. All representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date.

        (b)   Performance; Compliance. Buyer shall have performed and complied
with the terms and conditions and its obligations hereunder in all material
respects at or prior to the Closing, including payment of the costs and expenses
described in Section 4.1(m) and the amounts required under Section 7.1(b)(iii).

17

--------------------------------------------------------------------------------






        (c)   Certificates. A certificate of Buyer, dated as of the Closing
Date, signed by the President or other executive officer of Buyer, certifying
that the conditions set forth in Section 6.1(a) and (b) have been fulfilled, and
such other certificates, consents, instruments and other documents reasonably
required by Venoco to be delivered in order to effect the transactions
contemplated hereby.

        (d)   No Prohibition. There shall be no:

        (i)    Injunction, restraining order or order of any nature issued by
any Governmental Authority of competent jurisdiction over the Parties which
directs that the transactions contemplated by this Agreement shall not be
consummated as herein provided;

        (ii)   Suit, action or other proceeding before any Governmental
Authority of competent jurisdiction over the Parties pending or threatened
(pursuant to a written notification), wherein the complainant seeks the
restraint or prohibition of the consummation of the transactions contemplated by
this Agreement or seeks substantial damages in respect thereof; or

        (iii)  Action taken, or law enacted, promulgated or deemed applicable to
the transactions contemplated hereby, by any Governmental Authority of competent
jurisdiction over the Parties which would render the purchase and sale of the
Assets illegal;

Provided that the Parties will use their Commercially Reasonable Efforts to
obtain the lifting of any such injunction, restraining or other order,
restraint, prohibition, action, suit, law or penalty.

        (e)   Approvals and Consents. All Governmental Approvals and all Private
Consents have been obtained such that Buyer shall be lawfully entitled to take
over actual possession and ownership of Platform Grace.

        (f)    Bonds and Insurance. All material Governmental Authority-required
bonds (or other Governmental Authority-required performance security) in respect
of Buyer's acquisition and operation of Platform Grace shall have been arranged
and appropriate evidence thereof shall have been delivered to the applicable
Person, and confirmation thereof delivered to Venoco.

        (g)   No Termination. Neither Party shall have exercised any termination
right such Party is entitled to exercise pursuant to Section 10.1.

        Section 6.2 Buyer's Closing Conditions. The obligation of Buyer to
proceed with the Closing is subject, at the option of Buyer, to the satisfaction
of or waiver by Buyer, in Buyer's sole discretion, on or prior to the Closing
Date, of all of the following conditions:

        (a)   Representations and Warranties. All representations and warranties
of Venoco contained in this Agreement (as modified and amended by the cumulative
list of all amendments and modifications to the schedules to this Agreement
delivered pursuant to Section 5.1(k) of the Platform Agreement) shall be true
and correct in all material respects on and as of the Closing Date.

        (b)   Performance; Compliance. Venoco shall have performed and complied
with the terms and conditions and its obligations hereunder in all material
respects at or prior to the Closing.

        (c)   Certificates. A certificate of Venoco, dated as of the Closing
Date, signed by the President or other executive officer of Venoco, certifying
that the conditions set forth in Section 6.2(a) and (b) have been fulfilled, and
such other certificates, consents, instruments and other documents reasonably
required by Buyer to be delivered in order to effect the transactions
contemplated hereby.

18

--------------------------------------------------------------------------------






        (d)   No Prohibition. There shall be no:

        (i)    Injunction, restraining order or order of any nature issued by
any Governmental Authority of competent jurisdiction over the Parties which
directs that the transactions contemplated by this Agreement shall not be
consummated as herein provided;

        (ii)   Suit, action or other proceeding before any Governmental
Authority of competent jurisdiction over the Parties pending or threatened
(pursuant to a written notification), wherein the complainant seeks the
restraint or prohibition of the consummation of the transactions contemplated by
this Agreement or seeks substantial damages in respect thereof; or

        (iii)  Action taken, or law enacted, promulgated or deemed applicable to
the transactions contemplated hereby, by any Governmental Authority of competent
jurisdiction over the Parties which would render the purchase and sale of the
Assets illegal;

Provided that the Parties will use their Commercially Reasonable Efforts to
obtain the lifting of any such injunction, restraining or other order,
restraint, prohibition, action, suit, law or penalty.

        (e)   Consents; Approvals. Pursuant to Section 4.1(b), Venoco shall have
given notice to, made any filing with or obtained any authorization, consent or
approval of, any Governmental Authority or any other Person necessary to perform
its obligations under this Agreement. Pursuant to Section 4.1(d), Venoco shall
have given notice to, made any filing with or obtained any Private Consents
necessary to perform its obligations under this Agreement.

        (f)    Cessation of Activities. Venoco shall have, pursuant to
Section 4.1(a)(i), ceased and terminated, or shall have caused to have ceased
and terminated, any and all activities on Platform Grace (other than Permitted
Operations).

        (g)   Completion of P&A Obligations. The P&A Obligations shall have been
completed pursuant to Section 4.1(a)(ii).

        (h)   Liens on Platform Grace. Platform Grace will be free of any Venoco
Liens and shall be free and clear of any other title claims or defects arising
by, through or under Venoco.

        (i)    No Termination. Neither Party shall have exercised any
termination right such Party is entitled to exercise pursuant to Section 10.1.

ARTICLE VII
CLOSING

        Section 7.1 Closing; Conditions; Obligations.

        (a)   Time and Location. The consummation of the sale and purchase of
the Assets (the "Closing") shall take place at the offices of Venoco's counsel
on the date to be designated in writing by Buyer, which shall be not later than
ten (10) Days after the P&A Completion Date (the "Closing Date").

        (b)   Actions at Closing. Subject to the terms and conditions of this
Agreement, including the satisfaction or waiver of the respective conditions set
forth in Article VI, at the Closing:

        (i)    Venoco shall execute and deliver to Buyer the Conveyance
Documents (substantially in the form attached as Exhibit C); and

        (ii)   Buyer shall purchase and receive from Venoco the Assets free and
clear of all Venoco Liens and any other title claims or defects arising by,
through or under Venoco, and Buyer shall assume and become responsible for all
of the Assumed Obligations; and

19

--------------------------------------------------------------------------------






        (iii)  Buyer shall pay to Venoco the cash purchase price set forth in
Section 2.3(a) and the initial Construction Period Payment (as provided in
Section 8.1(d)); and

        (iv)  Buyer, Venoco and any Project Mortgagee designated by Buyer shall
execute, acknowledge and deliver to Venoco the Venoco Security Documents; and

        (v)   The Parties shall execute and deliver such other and further
instruments, agreements and documents that are reasonably requested by either of
them and are otherwise consistent with the terms and conditions of this
Agreement.

        (c)   Failure of Conditions. In the event that the Closing shall not
have occurred on or before the date that is thirty (30) Days after the P&A
Completion Date (the "Termination Date"), this Agreement may be terminated
pursuant to Section 10.1(a)(iii). In the event that on or before the Termination
Date, Venoco has delivered the certificate described in Section 6.2(c), Venoco
is prepared to deliver the releases, reconveyances or terminations of all Venoco
Liens, and after the Termination Date either Party terminates this Agreement
pursuant to Section 10.1(a)(iii), then Venoco, at its sole option, may retain
the P&A Cost Payment Security, the Performance Security and all rights to
Platform Grace and all of the other Assets.

ARTICLE VIII
POST-CLOSING OBLIGATIONS

        Section 8.1 After the Closing Date through the LNG Operations
Commencement Date. From the Closing Date through the LNG Operations Commencement
Date, except as otherwise consented to or approved in writing by each of the
Parties, the Parties covenant and agree to the following:

        (a)   Insurance Coverage. Buyer shall procure and maintain (1) liability
and other insurance coverage of a type and subject to such limits and other
conditions as agreed would be obtained and maintained by a reasonable and
prudent pipeline pigging services provider utilizing facilities and equipment
similar to the Pigging and Pipeline Facilities to provide services similar to
the Pigging and Pipeline Operations, and the policies or endorsements setting
forth the terms of such insurance coverage shall name Venoco as an additional
insured, and (2) all bonds, surety arrangements and other performance assurances
as may be required by Governmental Authorities in connection with the conduct of
Pigging and Pipeline Operations.

        (b)   Casualty Loss. In the event any Pigging and Pipeline Facilities
and any expanded, replacement, reconfigured or altered pigging facilities,
pipelines and other equipment and facilities are damaged by fire, storm,
earthquake, accident, Act of God or other casualty of any kind, Buyer shall
repair the damage at its cost, risk and expense and shall use Commercially
Reasonable Efforts to restore the use of the Pigging and Pipeline Facilities and
any expanded, replacement, reconfigured or altered pigging facilities, pipelines
and other equipment and facilities as soon as practicable. Venoco shall remain
responsible for the repair, replacement and/or updating of all Pigging and
Pipeline Facilities and related equipment (including pigs) that have become
unusable due to normal wear and tear or due to obsolescence.

        (c)   Operation of Platform Grace. Buyer shall operate Platform Grace
(or cause Platform Grace to be operated) and shall conduct all Pigging and
Pipeline Operations in a manner consistent with good industry practices, and
shall keep all Pigging and Pipeline Facilities and any expanded, replacement,
reconfigured or altered pigging facilities, pipelines and other equipment and
facilities free from any Lien arising by, through or under Buyer.

        (d)   Certain Payments.

        (i)    Commencing on the Closing Date and on each yearly anniversary of
the Closing Date until the LNG Operations Commencement Date, Buyer will pay
Venoco in advance an

20

--------------------------------------------------------------------------------



annual payment (each an "Construction Period Payment" and collectively the
"Construction Period Payments") of Six Million Dollars ($6,000,000) for each of
the first two years following the Effective Date, and then increasing by Two
Million Dollars ($2,000,000) per year thereafter up to a maximum of Ten Million
Dollars ($10,000,000) per annum, for such one-year periods until the LNG
Operations Commencement Date; provided, however, that the first such
Construction Period Payment shall not be made until the Closing, and the last
such annual payment shall be prorated and applied against the first installment
of the Venoco Throughput Payment (as defined below). At the LNG Operations
Commencement Date, no additional fees under this Section 8.1(d) shall accrue or
be payable, and in lieu thereof, Buyer shall pay the amounts described in
Section 8.2(d).

        (ii)   If the LNG Project Term ends before the LNG Operations
Commencement Date, then, in addition to any other amounts that may be due or
become due from Buyer, Venoco may draw and retain the entire remaining balance
of the Performance Security.

        (e)   Access. Buyer shall, at no charge to Venoco, provide Venoco and
its representatives and contractors with reasonable access to Platform Grace at
Venoco's sole risk and expense in accordance with the following (provided that
such access does not unreasonably interfere with Buyer's activities on Platform
Grace) in order to inspect any Pigging and Pipeline Operations being undertaken
on Platform Grace:

        (i)    Venoco shall schedule such visits to Platform Grace with Buyer at
times that minimize the disruption of Buyer's operations on Platform Grace;

        (ii)   Venoco and those Persons visiting Platform Grace at Venoco's
request shall (A) comply with Buyer's operating procedures and practices
applicable to personnel on Platform Grace, including all health and safety rules
and regulations then in effect (copies of which procedures, practices and
regulations shall be promptly provided by Buyer following any request by Venoco
to make such a visit), and (B) obtain the insurance coverage described on
Schedule 8.1(e) and obtain and provide Buyer with a certificate of insurance
(naming Buyer as additional insured and loss payee, as its interests may appear)
in respect of such insurance coverage as a condition to making any such visit;
and

        (iii)  To the fullest extent permitted by Applicable Law, Venoco shall
indemnify and hold harmless Buyer and the Buyer Representatives, from and
against any and all Losses and/or Liabilities proximately caused by the
activities, acts or omissions of Venoco and/or the Venoco Representatives in
connection with any site visit and/or physical investigation of Platform Grace
and which relate to (A) any injury to or death of any Persons (including,
without limitation, the Buyer Representatives, the Venoco Representatives and
third Persons), (B) damage to property (including, without limitation, damage to
the property of Buyer, the Buyer Representatives, Venoco, the Venoco
Representatives or of third Persons), or (C) damage to natural resources or
environmental damages to, or associated with, such properties. For the avoidance
of doubt, the foregoing indemnity and hold harmless obligation shall not apply
to the extent that any such indemnified event or occurrence is proximately
caused by, or is the result of the gross negligence or willful misconduct of,
Buyer and/or the Buyer Representatives.

        Section 8.2 After the LNG Operations Commencement Date through the End
of the LNG Project Term. From the LNG Operations Commencement Date through the
end of the LNG Project Term, except as otherwise consented to or approved in
writing by each of the Parties, the Parties covenant and agree to the following:

        (a)   Insurance Coverage. Buyer shall procure and maintain (1) liability
insurance coverage of a type and subject to such limits and other conditions as
agreed would be obtained and maintained

21

--------------------------------------------------------------------------------



by a reasonable and prudent pipeline pigging services provider utilizing
facilities and equipment similar to the Pigging and Pipeline Facilities to
provide services similar to the Pigging and Pipeline Operations, and the
policies or endorsements setting forth the terms of such insurance coverage
shall name Venoco as an additional insured, and (2) all bonds, surety
arrangements and other performance assurances as may be required by Governmental
Authorities in connection with the conduct of Pigging and Pipeline Operations.

        (b)   Casualty Loss. In the event any Pigging and Pipeline Facilities
and any expanded, replacement, reconfigured or altered pigging facilities,
pipelines and other equipment and facilities are damaged by fire, storm,
earthquake, accident, Act of God or other casualty of any kind, Buyer shall
repair the damage at its cost, risk and expense and shall use Commercially
Reasonable Efforts to restore the use of the Pigging and Pipeline Facilities and
any expanded, replacement, reconfigured or altered pigging facilities, pipelines
and other equipment and facilities as soon as practicable. Venoco shall remain
responsible for the repair, replacement and/or updating of all Pigging and
Pipeline Facilities and related equipment (including pigs) that have become
unusable due to normal wear and tear or due to obsolescence.

        (c)   Operation of Platform Grace. Buyer shall operate Platform Grace
(or cause Platform Grace to be operated) and shall conduct all Pigging and
Pipeline Operations in a manner consistent with good industry practices, and
shall keep all Pigging and Pipeline Facilities and any expanded, replacement,
reconfigured or altered pigging facilities, pipelines and other equipment and
facilities free from any Lien arising by, through or under Buyer.

        (d)   Venoco Throughput Payment. From and after the LNG Operations
Commencement Date:

        (i)    Buyer shall pay to Venoco (A) each month until the expiration of
the LNG Project Term a fee in the amount of nine hundred eighty three thousand
three hundred thirty-three and 33/100 dollars ($983,333.33), prorated for any
partial month and payable in arrears by not later than the tenth (10th) Business
Day after the end of each month, and in addition thereto (B) each calendar year
until the expiration of the LNG Project Term a fee in the amount of four cents
($0.04) per MMBTU for LNG processed, produced or stored, (if Buyer's preliminary
design is later modified such that production or storage of LNG is possible), or
transported in connection with the LNG Project in excess of an annual average
throughput of eight hundred thousand (800,000) MMBTU per Day in nominal terms,
payable in arrears by not later than the tenth (10th) Business Day after the end
of each calendar year (the fees described in sub-paragraphs (A) and (B) above
are collectively referred to as the "Venoco Throughput Payment"); and

        (ii)   Venoco shall not have the right to receive any payments from
Buyer other than the Venoco Throughput Payment, and any other fees,
reimbursements, indemnity payments and other amounts expressly payable under
this Agreement, the Venoco Security Documents and the Conveyance Documents.

        (e)   Access. Buyer shall, at no charge to Venoco, provide Venoco and
its representatives and contractors with reasonable access to Platform Grace at
Venoco's sole risk and expense in accordance with the following (provided that
such access does not unreasonably interfere with Buyer's activities on Platform
Grace) in order to inspect any Pigging and Pipeline Facilities or Pigging and
Pipeline Operations being undertaken on Platform Grace:

        (i)    Venoco shall schedule such visits to Platform Grace with Buyer at
times that minimize the disruption of Buyer's operations on Platform Grace;

22

--------------------------------------------------------------------------------







        (ii)   Venoco and those Persons visiting Platform Grace at Venoco's
request shall (A) comply with Buyer's operating procedures and practices
applicable to personnel on Platform Grace, including all health and safety rules
and regulations then in effect (copies of which procedures, practices and
regulations shall be promptly provided by Buyer following any request by Venoco
to make such a visit), and (B) obtain the insurance coverage described on
Schedule 8.1(e) and obtain and provide Buyer with a certificate of insurance
(naming Buyer as additional insured and loss payee, as its interests may appear)
in respect of such insurance coverage as a condition to making any such visit;
and

        (iii)  To the fullest extent permitted by Applicable Law, Venoco shall
indemnify and hold harmless the Buyer Representatives from and against any and
all Losses and Liabilities proximately caused by the activities, acts or
omissions of Venoco and/or the Venoco Representatives in connection with a site
visit and/or physical investigation of Platform Grace, including (A) any injury
to or death of any Persons (including, without limitation, the Buyer
Representatives, the Venoco Representatives and third Persons), (B) damage to
property (including, without limitation, damage to the property of Venoco, the
Venoco Representatives, Buyer, the Buyer Representatives or of third Persons),
or (C) damage to natural resources or environmental damages to, or associated
with, such properties. For the avoidance of doubt, the foregoing indemnity and
hold harmless obligation shall not apply to the extent that any such indemnified
event or occurrence is proximately caused by, or is the result of, the gross
negligence or willful misconduct of Buyer and/or the Buyer Representatives.

        Section 8.3 After the End of the LNG Project Term. Upon the expiration
of the LNG Project Term, except as otherwise consented to or approved in writing
by each of the Parties, the Parties covenant and agree to the following:

        (a)   Operations; Abandonment. Subject to Venoco's right to require
Buyer to continue to conduct Pigging and Pipeline Operations until the permanent
cessation of Hydrocarbon production from Platform Gail and the Santa Clara Unit
pursuant to Section 4.2(a), Buyer shall be responsible to, at its sole cost,
risk and expense, and shall permanently abandon Platform Grace in compliance
with the Deepwater Port Act License and all other Applicable Laws and
contractual obligations. Buyer shall keep all Pigging and Pipeline Facilities
and any expanded, replacement, reconfigured or altered pigging facilities,
pipelines and other equipment and facilities free from any Lien arising by,
through or under Buyer.

        (b)   Access. Buyer shall, at no charge to Venoco, provide Venoco and
its representatives and contractors with reasonable access to Platform Grace at
Venoco's sole risk and expense in accordance with the following (provided that
such access does not unreasonably interfere with Buyer's activities on Platform
Grace) in order to inspect any Pigging and Pipeline Operations being undertaken
on Platform Grace:

        (i)    Venoco shall schedule such visits to Platform Grace with Buyer at
times that minimize the disruption of Buyer's operations on Platform Grace;

        (ii)   Venoco and those Persons visiting Platform Grace at Venoco's
request shall (A) comply with Buyer's operating procedures and practices
applicable to personnel on Platform Grace, including all health and safety rules
and regulations (copies of which shall be promptly provided by Buyer following
any request by Venoco to make such a visit), and (B) obtain the insurance
coverage described on Schedule 8.1(e) and obtain and provide Buyer with a
certificate of insurance (naming Buyer as additional insured and loss payee, as
its interests may appear) in respect of such insurance coverage as a condition
to making any such visit; and

23

--------------------------------------------------------------------------------






        (iii)  To the fullest extent permitted by Applicable Law, Venoco shall
indemnify and hold harmless the Buyer Representatives, from and against any and
all Losses and Liabilities proximately caused by the activities, acts or
omissions of Venoco and/or the Venoco Representatives in connection with a site
visit and/or physical investigation of Platform Grace, including (A) any injury
to or death of any Persons (including, without limitation, the Buyer
Representatives, the Venoco Representatives and third Persons), (B) damage to
property (including, without limitation, damage to the property of Venoco, the
Venoco Representatives, Buyer, the Buyer Representatives or of third Persons),
or (C) damage to natural resources or environmental damages to, or associated
with, such properties. For the avoidance of doubt, the foregoing indemnity and
hold harmless obligation shall not apply to the extent that any such indemnified
event or occurrence is proximately caused by, or is the result of, the gross
negligence or willful misconduct of Buyer and/or the Buyer Representatives.

        (c)   No Transfer. Except as may be permitted pursuant to
Section 11.2(b), Buyer shall not sell, assign or otherwise convey or transfer
any interest of any kind in Platform Grace and the other Assets to any other
Person without the prior written consent of Venoco (which consent shall be at
Venoco's sole and absolute discretion).

        (d)   Buyer Option to Transfer Platform Grace. Unless Buyer has
relocated the Pigging and Pipeline Facilities in accordance with
Section 4.2(a)(ii), and in lieu of Buyer's performing Pigging and Pipeline
Operations for Venoco pursuant to Section 4.2(a)(i), Buyer may, at its sole
option and subject to receipt by Venoco and Buyer of all necessary Governmental
Approvals, transfer, assign and convey to Venoco Platform Grace and the other
Assets, as in existence at the end of the LNG Project Term (collectively, the
"Reassigned Assets"). The Reassigned Assets shall be conveyed free and clear of
all Liens arising by, through or under Buyer, and any other title claims or
defects arising by, through or under Buyer, but without any other
representation, recourse or warranty of any kind. The transfer of the Reassigned
Assets pursuant to this Section 8.3(d) shall not terminate, impair or diminish
any obligations of Buyer pursuant to this Agreement, including but not limited
to, Buyer's obligations with respect to the abandonment of Platform Grace and
the other Assumed Obligations.

        (e)   Permanent Cessation of LNG Operations. At the termination of the
LNG Project Term, or, if earlier, upon delivery by Buyer to Venoco of any
notice, in any and all circumstances, that informs Venoco of Buyer's cessation
or abandonment of (i) the LNG Project, (ii) further use of the LNG Project
facilities to provide LNG reception, regasification and natural gas send-out
services to its customers, or (iii) further deliveries of natural gas from the
LNG Project, then such notice shall be irrevocable and Buyer shall immediately
and permanently cease and abandon all use of Platform Grace for activities
relating to the offloading and regasification of LNG and the delivery of
regasified LNG to one or more onshore delivery points; provided, however, that
prior to the termination of the LNG Project Term, from time to time Buyer may
temporarily suspend operation of Buyer's LNG Project, but such suspension shall
in no event adversely affect Venoco's rights under this Agreement, nor Buyer's
obligations to Venoco under this Agreement, including Buyer's obligations to
Venoco pursuant to Section 8.2.

ARTICLE IX
INDEMNIFICATION; LIMITATIONS ON LIABILITIES

        Section 9.1 Indemnification by Buyer.

        (a)   Indemnity. Except as provided in Section 4.1(l) (which
section shall exclusively govern those indemnity rights and obligations within
its scope), Buyer shall indemnify Venoco, and shall save and hold Venoco and the
Venoco Representatives harmless, from and against any and all Losses and/or
Liabilities actually incurred by any such Person (i) for any breach of Buyer's

24

--------------------------------------------------------------------------------



representations or warranties made in this Agreement, (ii) for any breach of the
covenants or obligations of Buyer under this Agreement, and (iii) for any claim
made by Chevron against Venoco under the Chevron Purchase Agreement principally
relating to the Assets (other than claims relating to Plugging and Abandonment
activities, which shall remain the sole responsibility of Venoco). For the
avoidance of doubt, the foregoing indemnity obligation of Buyer shall not apply
to the extent that such Losses and/or Liabilities constitute or result from a
breach of a representation, warranty or covenant of Venoco hereunder.

        (b)   Set-off. If any indemnity amount owed to Venoco pursuant to
Section 9.1(a) is not paid as and when due, Venoco shall have the right to set
off against any payment due to Buyer pursuant to this Agreement all or any
portion of such unpaid indemnity amount.

        (c)   No Right or Obligation to Defend.

        (i)    Notwithstanding the foregoing indemnity but subject to
Section 9.1(c)(ii), Buyer shall have no right or obligation to defend Venoco
with respect to any Action, and waives any defense to payment of any such
indemnity claim based on such lack of opportunity to defend such Action.

        (ii)   Notwithstanding the foregoing, Buyer shall have the right in its
sole discretion to settle an Action against a Venoco Released Party if, and only
if, (a) such settlement involves only the payment of money and execution of
appropriate releases of the Venoco Released Party and its Affiliates; (b) there
is no finding or admission of liability or any violation of Applicable Law or
violation of the rights of any Person by Venoco or its Affiliates and the
settlement could not reasonably be expected to affect adversely the reputation
or goodwill of Venoco or any of its Affiliates; (c) the settlement, at the
request of the Venoco Released Party, is confidential and will not result in new
Actions being filed or claims being made; (d) the Venoco Released Party or its
Affiliates will have no liability with respect to such compromise or settlement;
and (e) such settlement will not have any impact on the operations or on-going
business of Venoco or any of its Affiliates. Otherwise, no such Action shall be
settled or agreed to without the prior written consent of the Venoco Released
Party, which consent shall not be unreasonably withheld.

        Section 9.2 Indemnification by Venoco.

        (a)   Indemnity. Except as provided in Sections 8.1(e)(iii), 8.2(e)(iii)
and 8.3(b)(iii) (which sections shall exclusively govern those indemnity rights
and obligations within its scope), Venoco shall indemnify and shall save and
hold Buyer and the Buyer Representatives harmless from and against any and all
Losses and/or Liabilities actually incurred by any such Person (i) for any
breach of Venoco's representations or warranties made in this Agreement and
(ii) for any breach of the covenants or obligations of Venoco under this
Agreement. For the avoidance of doubt, the foregoing indemnity obligation of
Venoco shall not apply to the extent that such Losses and/or Liabilities
constitute or result from a breach of a representation, warranty or covenant of
Buyer hereunder.

        (b)   Set-off. If any indemnity amount owed to Buyer pursuant to
Section 9.2(a) is not paid as and when due, Buyer shall have the right to set
off against any payment due to Venoco pursuant to this Agreement all or any
portion of such unpaid indemnity amount.

        (c)   No Right or Obligation to Defend.

        (i)    Notwithstanding the foregoing indemnity but subject to
Section 9.2(c)(ii), Venoco shall have no right or obligation to defend Buyer
with respect to an Action, and waives any defense to payment of any such
indemnity claim based on such lack of opportunity to defend such Action.

25

--------------------------------------------------------------------------------



        (ii)   Notwithstanding the foregoing, Venoco shall have the right in its
sole discretion to settle an Action against a Buyer Released Party if, and only
if, (a) such settlement involves only the payment of money and execution of
appropriate releases of the Buyer Released Party and its Affiliates; (b) there
is no finding or admission of liability or any violation of Applicable Law or
violation of the rights of any Person by Buyer or its Affiliates and the
settlement could not reasonably be expected to affect adversely the reputation
or goodwill of the Buyer or any of its Affiliates; (c) the settlement, at the
request of the Buyer Released Party, is confidential and will not result in new
Actions being filed or claims being made; (d) the Buyer Released Party or its
Affiliates will have no liability with respect to such compromise or settlement;
and (e) such settlement will not have any impact on the operations or on-going
business of Buyer or any of its Affiliates. Otherwise, no such Action shall be
settled or agreed to without the prior written consent of the Buyer Released
Party, which consent shall not be unreasonably withheld.

        Section 9.3 Limitations on Indemnity and Other Liabilities.
Notwithstanding any other provision hereof to the contrary:

        (a)   The Parties agree that, to the extent required by the Applicable
Law to be operative, the disclaimers of certain warranties and other limitations
contained in this Section 9.3 are "conspicuous" disclaimers for the purposes of
any Applicable Law.

        (b)   The amount of any Losses and/or Liabilities indemnifiable
hereunder shall be reduced (i) to the extent any Person indemnified hereunder
receives any insurance proceeds with respect to such Losses and/or Liabilities,
(ii) to take into account any net Tax benefit arising from the recognition of
the Losses and/or Liabilities, and (iii) to take into account any payment
actually received by such indemnified Person from any third party with respect
to such Losses and/or Liabilities.

        (c)   Neither Party shall be liable to the other Party for any
exemplary, indirect, incidental, special, consequential, punitive or reliance
damages suffered or sustained, all such damages being hereby waived and
released; provided, that the foregoing shall not impair Venoco's rights under
Section 2.7(f) to draw and retain the Performance Security on the terms set
forth therein.

        (d)   No Claim shall be brought, and no amount shall be recovered from
either Party for the breach of any representations, warranties or covenants of
the other Party, to the extent that the Party asserting the breach had actual
knowledge of such breach at or prior to the Effective Date.

        (e)   Each Party's respective covenants and agreements to use
Commercially Reasonable Efforts to assist the other Party in certain matters
shall never obligate such Party to take any actions other than those
contemplated in the definition of the term "Commercially Reasonable Efforts."

        (f)    WAIVER OF CONSUMER RIGHTS. As partial consideration for the
Parties entering into this Agreement, each Party hereby expressly waives its
rights under the Texas Deceptive Trade Practices Consumer Protection Act,
Section 17.41 et seq. of the Texas Business & Commerce Code, a law that gives
consumers special rights and protections, other than Article 17.555 which is not
waived, and all other consumer protection laws of the State of Texas that may be
waived by the Parties to the extent permitted by Applicable Law. Each Party
represents to the other that such Party has had an adequate opportunity to
submit the same to legal counsel for review and comment, and understands the
rights being waived herein.

        (g)   Except as this Agreement may expressly provide, the Assets are
being sold by Venoco to Buyer without representation, recourse, covenant, or
warranty of any kind, and Venoco, except to the extent expressly set forth
herein, hereby expressly disclaims all representations and warranties of any
kind, whether express, implied, or statutory, including any implied or express
warranty as to

26

--------------------------------------------------------------------------------






the accuracy of any of the information furnished with respect to the existence
or the value of the Assets based thereon or the condition or state of repair of
any of the Assets.

        (h)   No Claim shall be brought by either Party against the other Party
in respect of a breach of this Agreement unless such breach has materially and
adversely affected such Party, and the amount of damages allowed under this
Agreement and claimed by such Party to have been caused by such breach exceeds
$250,000.00.

        (i)    Venoco shall never be liable to Buyer or any other Person for or
on account of any claims, actions, judgments, liabilities, representations,
warranties, covenants, indemnities or other matter under, arising out of,
attributable to or in any way related to this Agreement or the other
transactions contemplated hereby for an amount or amounts which in the aggregate
exceeds the total consideration received by Venoco hereunder, after deduction of
(i) all offsets, settlements or other adjustments, and (ii) any amounts received
by Buyer pursuant to Section 9.3(j) and Section 9.4, and (iii) the aggregate net
proceeds received or accrued by Buyer in respect of its interest in the Assets
after the Closing.

        (j)    If either Party intends to bring a Claim, such Party shall notify
the other Party of such Claim in writing, and the other Party shall, at its sole
discretion, either (i) cure or Commence To Cure such breach within thirty
(30) Days after such notice, or (ii) dispute such breach, in which case the
status of the Claim may be determined pursuant to Section 9.4; provided, that
the foregoing clause (ii) shall not impair Venoco's rights under
Section 10.1(a)(i) to terminate this Agreement and under Section 2.7(f) to draw
and retain the Performance Security on the terms set forth therein.

        (k)   In the case of a Claim brought by Buyer against Venoco, if the
arbitrator finds that Venoco has committed a breach of its obligations under
this Agreement, and Venoco fails or refuses to cure such breach or Commence To
Cure such breach within thirty (30) Days after such arbitrator's decision, then
Buyer may initiate litigation (subject to the applicable provisions of
Sections 11.4, 11.5 and 11.6) to enforce the arbitrator's award, obtain a
judgment and recover from Venoco the amount of the damages caused by such
breach, such amount not to exceed the sum of (1) actual, audited third-party
expenditures incurred and paid by Buyer directly related to the development and
construction of Buyer's LNG Project on Platform Grace during the period from the
Effective Date through the date that the arbitration concludes, plus
(2) interest thereon at the Default Rate.

        (l)    Notwithstanding Venoco's covenant in Sections 2.7 and 2.8 to hold
certain funds for the benefit of Buyer in certain circumstances, nothing in this
Agreement is intended to create, or shall be construed or interpreted as
creating, a fiduciary duty or any other duty that is not expressly set forth in
this Agreement.

        (m)  Notwithstanding any other provision of this Agreement to the
contrary, Buyer's obligation to furnish and maintain the Performance Security
and the P&A Cost Payment Security shall not be subject to the notice period
described in Section 2.4(a), the grace period described in Section 2.4(b), the
cure period described in Section 9.3(j) or the dispute resolution provisions of
the Section 9.4; and Venoco shall be permitted to draw and retain the amounts
drawn as provided in Sections 2.7 and 2.8.

        Section 9.4 Resolution of Disputes. Subject to the limitations of
Section 9.3, any claim by a Party that the other Party has breached its
obligations under this Agreement, or any other claim, counterclaim, cross-claim,
right, action or remedy, whether under this Agreement, Applicable Law or in
equity, under or relating to this Agreement (each, a "Claim") shall be resolved
as follows:

        (a)   The Parties shall attempt in good faith to resolve through
negotiation any Claim. Any Party may initiate negotiations by providing written
notice to the other Party setting forth the

27

--------------------------------------------------------------------------------



subject of the Claim and the relief requested. Each of the recipients of such
notice shall respond in writing within ten (10) Business Days with a statement
of its position on, and recommended solution, to the Claim. If the Claim is not
resolved by this exchange of correspondence, then representatives of each Party
with full settlement authority shall meet at a mutually agreeable time and place
within thirty (30) Days after the date of the initial written notice in order to
exchange relevant information and perspectives, and to attempt to resolve the
Claim. If the Claim is not resolved by these negotiations and the Party
asserting the Claim desires to pursue the Claim, the matter shall be submitted
to the Judicial Arbitration and Mediation Service, or its successor ("JAMS"),
for arbitration pursuant to Section 9.4(b) in accordance with its policies and
procedures.

        (b)   If any Claim has not been resolved through negotiations pursuant
to clause (a) above, then it shall be submitted to JAMS for arbitration by
written notice to the other Party and the administrator for JAMS pursuant to
this Section 9.4(b). The arbitration proceedings shall be conducted in Santa
Barbara, California, in accordance with the Comprehensive Arbitration Rules and
Procedures of JAMS as in effect on the date such Claim is submitted to
arbitration. The Parties shall meet within a period of five (5) Days following
receipt of a notice of arbitration to attempt to agree upon a single neutral
arbitrator having at least ten (10) years experience in the legal and/or
commercial aspects of the petroleum industry. If the Parties cannot so agree on
a single neutral arbitrator, a single neutral arbitrator having such experience
shall be appointed by JAMS to conduct the arbitration. Such arbitrator shall be
subject to the American Arbitration Association's Code of Ethics for Arbitrators
in Commercial Disputes. Each Party shall pay its own expenses in connection with
the arbitration and the compensation and expenses of the arbitrator shall be
borne equally among the Parties, but attorneys' fees and expenses of the
prevailing Party in the arbitration shall be awarded to the prevailing Party.
Privileges protecting attorney-client communications and attorney work product
from compelled disclosure or use in evidence, as recognized by the courts of the
State of California, shall not be waived in any arbitration proceeding conducted
under this Section 9.4(b) or any other action or proceeding.

        (c)   The sole matter to be decided under this Section 9.4 is the
determination of the Claim.

        (d)   In the event that the arbitrator determines that the Party
asserting the Claim has successfully established such Claim, and the other Party
fails or refuses to cure or Commence To Cure such breach within thirty (30) Days
after the arbitrator's decision, then such Party may initiate litigation,
subject to Sections 11.4, 11.5 and 11.6, to enforce the arbitrator's award,
obtain a judgment and recover from the other Party the amount of the damages
caused by such breach and, in addition, to pursue any applicable remedy,
including specific performance and other equitable relief and termination of the
Agreement, in each case as otherwise permitted by this Agreement.

        Section 9.5 Survival and Time Limitation.

        (a)   The terms and provisions of this Agreement shall survive the
Closing. Notwithstanding the foregoing, after the Closing, any claim by any
Person entitled to seek indemnification hereunder for breaches of
representations and warranties must be given to the indemnifying Party (or not
at all) on or prior to twelve (12) months after the Closing Date, or for failure
to perform covenants or obligations that, by their terms are to be performed at
or prior to the Closing must be given to the indemnifying Party (or not at all)
on or prior to twelve (12) months after the Closing Date, except for any claim
for breach of the representations and warranties in Section 3.1(a), (b) and (c)
(as to the first sentence) and Section 3.2(a) and (b), which shall survive
indefinitely.

        (b)   All covenants and other agreements of Venoco and Buyer contained
in this Agreement, that by their terms are to be performed after the Closing
shall survive until the expiration of all applicable statutes of limitations
with respect to the matters covered thereby.

28

--------------------------------------------------------------------------------






ARTICLE X
TERMINATION AND REMEDIES

        Section 10.1 Termination.

        (a)   Termination of Agreement Before the Closing. This Agreement shall
commence as of the Effective Date and shall continue in full force and effect
unless and until terminated at or before the Closing:

        (i)    by Venoco following a Material Buyer Default; provided however,
that Venoco shall have complied with Section 9.3(j)(i); or

        (ii)   by Buyer following any material breach, or material default in
the performance, by Venoco of its obligations under this Agreement (provided
however, that Buyer shall have complied with Section 9.3(j), Section 9.3(k) and
Section 9.4 and shall have prevailed in its assertion that Venoco has breached
this Agreement); or

        (iii)  by one Party upon written notice to the other if the conditions
of the terminating Party for Closing have not occurred by the Termination Date,
or if the conditions of the terminating Party for Closing cannot reasonably be
met by the Termination Date, unless the failure of condition is the result of
the material breach of this Agreement by the Party seeking to terminate; or

        (iv)  by the written agreement of the Parties to so terminate this
Agreement.

        (b)   Termination of Agreement After the Closing. Unless terminated at
or before the Closing, this Agreement shall continue in full force and effect
from and after the Closing until terminated:

        (i)    by the expiration of the LNG Project Term (except that covenants
in Sections 4.1(l), 4.2(a), 8.1(e)(iii), 8.2(e)(iii), 8.3(b)(iii), 8.3(e), and
Article 9 shall remain in effect after termination); or

        (ii)   by the written agreement of the Parties to so terminate this
Agreement.

        (c)   Effect of Termination. The termination of this Agreement shall not
affect any obligations and liabilities that accrued prior to the date of such
termination. Nor shall any such termination following the Closing require Buyer
to re-convey the Assets (or any part thereof) to Venoco. In addition the
Parties' respective indemnity obligations set forth in Sections 4.1(l),
8.1(e)(iii), 8.2(e)(iii), 8.3(b)(iii), 9.1 and 9.2, (including the limitations
on indemnity obligations set forth in Section 9.3), and the Parties' mutual
releases set forth in the Mutual Release, shall survive the termination of this
Agreement, regardless of the cause of such termination.

        Section 10.2 Remedies for Breach Before the Closing.

        (a)   Venoco's Remedies. Notwithstanding anything in this Agreement to
the contrary, in the event that Buyer fails to fulfill any undertaking or
commitment provided for herein on the part of Buyer that is required to be
fulfilled on or prior to the Closing, Venoco, at its sole option, may
(i) enforce specific performance of this Agreement, (ii) terminate this
Agreement in accordance with Section 10.1(a)(i) and retain the Performance
Security as its sole remedy in accordance with Section 2.7, or (ii) pursue any
rights or remedies available at law or in equity.

        (b)   Buyer's Remedies. Notwithstanding anything in this Agreement to
the contrary, in the event that Venoco fails to fulfill any undertaking or
commitment provided for herein on the part of Venoco that is required to be
fulfilled on or prior to the Closing, Buyer, at its sole option, may (i) enforce
specific performance of this Agreement or (ii) pursue any rights or remedies
available at law or in equity.

29

--------------------------------------------------------------------------------






        (c)   Election of Remedies. If any Party elects to pursue singularly any
right or remedy available to it under this Section 10.2, then such Party may at
any time thereafter cease pursuing that right or remedy and elect to pursue any
other right or remedy available to it under this Section 10.2. Except with
respect to Venoco's right to terminate this Agreement in accordance with
Section 10.1(a)(i) and retain the Performance Security as its sole remedy in
accordance with Section 2.7(f), all rights and remedies hereunder shall be
cumulative. No delay or forbearance by a Party in the exercise or enforcement of
any right or remedy hereunder shall be deemed a waiver by such Party of its
right hereunder to exercise or enforce such right or remedy.

        (d)   Acknowledgement. Each of the Parties hereby acknowledges and
agrees that Platform Grace and the other Assets constitute unique assets and
that an adequate remedy at law would not exist in the event of (i) Venoco's
failure to perform its obligations set out in this Agreement or to execute and
deliver the Conveyance Documents on the Closing Date, or (ii) Buyer's failure to
perform its obligations set out in this Agreement or to pay the portion of the
Purchase Price due at Closing, or to consummate the purchase of the Assets, in
each of cases (i) and (ii) above by not later than the Closing Date, each in
strict conformity with the provisions of this Agreement. The Parties further
agree to waive any requirement that a bond or other security must be posted with
the court as a condition to or in connection with any action or proceeding
seeking the enforcement of specific performance of this Agreement.

        Section 10.3 Remedies for Breach From and After the Closing.

        (a)   Venoco's Remedies. Notwithstanding anything in this Agreement to
the contrary, in the event that Buyer fails to fulfill any undertaking or
commitment provided for herein on the part of Buyer that is required to be
fulfilled from and after the Closing, Venoco, at its sole option, may
(i) enforce specific performance of this Agreement, (ii) terminate this
Agreement in accordance with Section 10.1(b) and retain the Performance Security
as its sole remedy in accordance with Section 2.7(f), or (ii) pursue any rights
or remedies available at law or in equity.

        (b)   Buyer's Remedies. Notwithstanding anything in this Agreement to
the contrary, in the event that Venoco fails to fulfill any undertaking or
commitment provided for herein on the part of Venoco that is required to be
fulfilled from and after the Closing, Buyer, at its sole option, may (i) enforce
specific performance of this Agreement or (ii) pursue any rights or remedies
available at law or in equity.

        (c)   Election of Remedies. If any Party elects to pursue singularly any
right or remedy available to it under this Section 10.3, then such Party may at
any time thereafter cease pursuing that right or remedy and elect to pursue any
other right or remedy available to it under this Section 10.3. Except with
respect to Venoco's right to terminate this Agreement in accordance with
Section 10.1(b) and retain the Performance Security as its sole remedy in
accordance with Section 2.7(f), all rights and remedies hereunder shall be
cumulative. No delay or forbearance by a Party in the exercise or enforcement of
any right or remedy hereunder shall be deemed a waiver by such Party of its
right hereunder to exercise or enforce such right or remedy.

ARTICLE XI
MISCELLANEOUS

        Section 11.1 Amendment. Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing executed by Venoco and Buyer.

30

--------------------------------------------------------------------------------




        Section 11.2 Assignment.

        (a)   No Assignments Prior to Closing. Except as expressly permitted by
this Agreement, prior to the Closing, no Party may assign any of its rights
under this Agreement without the prior written consent of the other Party.

        (b)   Collateral Assignment by Buyer Permitted. Notwithstanding
Section 11.2(a), Buyer may, without the prior written consent of Venoco, assign
all (but not any portion) of its rights and obligations under this Agreement and
the related Conveyance Documents as collateral security to any lender providing
debt financing in connection with the development, construction, ownership,
operation and/or maintenance of the LNG Project; provided that no such
collateral assignment shall release or otherwise amend or modify Buyer's
obligations to Venoco under the assigned agreement(s), and Buyer shall promptly
deliver notice of any such collateral assignment to Venoco.

        (c)   Certain Assignments By Venoco Permitted. Notwithstanding
Section 11.2(a), Venoco may sell all or any portion of, or an undivided interest
in, Platform Grace, or enter into financing transactions of any kind with
respect to Platform Grace; provided, that

        (i)    Venoco shall first obtain the written consent of Buyer (which
Buyer shall be at liberty to withhold in its sole discretion) in the event that
the buyer in a sale transaction is a Person (each, an "LNG Competitor") that, as
of the effective date of the Platform Agreement, directly or indirectly owns or
controls a twenty percent (20%) or greater equity or voting interest in an LNG
production project that is capable (or whose sponsors have publicly stated an
intention that such project will be capable) of producing and exporting LNG for
sale into the U.S. Pacific Coast market by not later than December 31, 2009, and

        (ii)   each counterparty to any such transaction permitted by this
Section 11.2(c) acknowledges that it takes its rights and interests in Platform
Grace and the Assets subject to the terms and conditions of this Agreement; and

provided further that the limitations of the foregoing proviso in
Section 11.1(c)(i) and (ii) shall not restrict or limit the right of Venoco to
(x) sell to any Person, including an LNG Competitor, all or any portion of, or
an undivided interest in, substantially all of Venoco's interest in the assets
comprising the Santa Clara Unit, or (y) sell to any Person, including an LNG
Competitor, all or substantially all of the assets of Venoco. To Buyer's best
knowledge, a complete list of LNG Competitors is set forth in Schedule 11.2(c).

        (d)   After the Closing. The Conveyance Documents contain provisions
setting forth the terms and conditions governing the transfer of interests in
the Assets after the Closing.

        (e)   Successors and Assigns. All the terms, covenants, representations,
warranties and conditions of this Agreement shall be binding upon, and shall
inure to the benefit of and be enforceable by the Parties hereto and their
successors and permitted assigns.

        Section 11.3 Entire Agreement. This Agreement, together with the
Conveyance Documents and the Mutual Release, constitutes the entire contract
between the Parties relative to the subject matter hereof. Any and all previous
written or oral agreements among the Parties with respect to the subject matter
hereof (including the Platform Agreement) are superseded by this Agreement.
Except for Sections 4.1(l), 8.1(e)(iii), 8.2(e)(iii), 8.3(b)(iii), 9.1 and 9.2
(including the limitation on indemnity obligations set forth in Section 9.3),
and Section 11.2, nothing in this Agreement, express or implied, is intended to
confer upon any Person other than the Parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

        Section 11.4 Governing Law; Forum Selection; Consent to Jurisdiction.
This Agreement and the rights and obligations of the Parties hereunder and the
transactions contemplated hereby shall be governed by, enforced and interpreted
in accordance with the Applicable Laws of the State of

31

--------------------------------------------------------------------------------




California without regard to principles of conflicts of laws. Subject to the
dispute resolution procedures provided in Section 9.4, each of the Parties
hereby irrevocably and unconditionally submits to the non-exclusive jurisdiction
of any court of the State of California and any federal court having
jurisdiction over Ventura County, California, and federal waters offshore
Ventura County, California, with respect to any proceeding relating to this
Agreement. Further, each of the Parties hereby irrevocably and unconditionally
waives any objection or defense that it may have based on improper venue or
forum non conveniens to the conduct of any such proceeding in any such courts.
The Parties agree that any or all of them may file a copy of this Section 11.4
with any court as written evidence of the knowing, voluntary and bargained
agreement between the Parties irrevocably to waive any objections to venue or to
convenience of forum. Each of the Parties (on behalf of itself and its
Affiliates) agrees that a final judgment in any such action or proceeding will
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Applicable Law.

        Section 11.5 California Judicial Reference. If any action or proceeding
is filed in a court of the State of California by or against any Party in
connection with any of the transactions contemplated by this Agreement or any
document related hereto, the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee or referees to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision;
provided however, that at the option of Party bringing such action or
proceeding, any such issues pertaining to a "provisional remedy" as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court.

        Section 11.6 Waiver of Jury Trial. In addition to and in connection with
the provisions of Section 11.5, the Parties voluntarily and intentionally waive
any rights they may have to a trial by jury in respect of any litigation based
hereon, or arising out of, under, or in connection with, this Agreement, or any
course of conduct, course of dealing, statements (whether verbal or written) or
actions of any of the Parties. The Parties hereby agree that they will not seek
to consolidate any such litigation with any other litigation in which a jury
trial has not or cannot be waived. The provisions of this Section 11.6 have been
fully negotiated by the Parties and shall be subject to no exceptions. Each
Party acknowledges and agrees that it has received full and sufficient
consideration for this provision and that this provision is a material
inducement for its entering into this Agreement.

        Section 11.7 Further Assurances. Subject to the terms and conditions of
this Agreement, each of the Parties will take, or cause to be taken, all
commercially reasonable actions and do, or cause to be done, all things
necessary or desirable under Applicable Law to consummate the transactions
contemplated by this Agreement. Each of the Parties agrees to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement.

        Section 11.8 Notices. Notices and other communications provided for
under this Agreement shall be in writing and shall be delivered by hand or
overnight courier service, mailed or sent by telecopy as follows:

To Buyer at:   Clearwater Port LLC
One Riverway, Suite 2053
Houston, Texas 77056
 
 
Attention: President
Telephone: (713) 599-4910
Telecopy: (713) 599-4922      

32

--------------------------------------------------------------------------------




with a copy to:
 
Daniel R. Rogers
King & Spalding LLP
1100 Louisiana, Suite 4000
Houston, Texas 77002
 
 
Telephone: (713) 751-3204
Telecopy: (713) 751-3290
To Venoco at:
 
Venoco, Inc.
370-17th Street
Ste. 2950
Denver, CO 80202
 
 
Attention: President
Telephone: (303) 626-8300
Telecopy: 303-626-8315
with a copy to:
 
Venoco, Inc.
6267 Carpinteria Ave., Suite 100
Carpinteria, CA 93013
 
 
Attention: General Counsel
Telephone: (805) 745-2100
Telecopy: 805-745-1816

All notices and other communications given to any Party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile, or on the date five (5) Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such Party as provided in this Section 11.8 or in accordance with
the latest unrevoked direction from such Party given in accordance with this
Section 11.8.

        Section 11.9 Counterparts. This Agreement may be executed (including by
facsimile signature) in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

        Section 11.10 Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

        Section 11.11 Headings. Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

        Section 11.12 Delay and Waiver. No failure or delay of either Party in
exercising (without expressly waiving the same in writing) any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. No waiver of any provision
of this Agreement or consent to any departure by either Party therefrom shall in
any event be effective unless the same shall be permitted by Section 11.1, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on either Party in any case
shall entitle such Party to any other or further notice or demand in similar or
other circumstances.

33

--------------------------------------------------------------------------------



        Section 11.13 Fees and Expenses. Except as otherwise expressly provided
in this Agreement, all fees and expenses, including fees and expenses of
counsel, financial advisors and accountants, incurred in connection with the
preparation, negotiation, execution and delivery of this Agreement and the
performance of any obligations contemplated hereby shall be paid by the Party
incurring such fee or expense, whether or not the Closing shall have occurred.

        Section 11.14 Waiver of Compliance With Bulk Transfer Laws. Buyer hereby
waives compliance by Venoco with the provisions of any bulk transfer or similar
laws which may be applicable to the transactions contemplated hereby.

        Section 11.15 Interpretation. In this Agreement, unless a clear contrary
intention appears:

        (a)   the singular number includes the plural number and vice versa;

        (b)   reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

        (c)   reference to any gender includes each other gender;

        (d)   reference to any agreement, document, instrument, exhibit,
schedule or appendix means such agreement, document, instrument, exhibit,
schedule or appendix as amended or modified and in effect from time to time in
accordance with the terms thereof;

        (e)   reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Applicable
Law means such provision as amended, modified or reenacted and in effect from
time to time or, if replaced, such replacement provision as amended, modified or
reenacted and in effect from time to time;

        (f)    reference in this Agreement to any Article, Section, Appendix,
Schedule or Exhibit means such Article or Section thereof or Appendix, Schedule
or Exhibit hereto;

        (g)   "hereunder", "hereof", "hereto" and words of similar import when
used in a document shall be deemed references to such document as a whole and
not to any particular Article, Section or other provision thereof;

        (h)   "including" means including without limiting the generality of any
description preceding such term;

        (i)    with respect to any rights and obligations of the Parties under
this Agreement, all such rights and obligations shall be construed to the extent
permitted by Applicable Law; and

        (j)    if a term is defined in this Agreement, variations of such term,
including different parts of speech (e.g. if such term is defined as a verb but
is also used as a noun), shall have corresponding meanings when so used.

        Section 11.16 Computation of Time Periods. For purposes of computation
of periods of time under this Agreement, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding".

        Section 11.17 Accounting Terms and Determinations. Unless otherwise
specified in this Agreement, all terms of an accounting character used herein
shall be interpreted, all accounting determinations hereunder shall be made and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP, applied on a basis consistent (except for changes required
by a change in GAAP) with prior financial statements.

34

--------------------------------------------------------------------------------




        Section 11.18 Legal Representation of the Parties. This Agreement was
negotiated by the Parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any Party shall not apply to any construction
or interpretation hereof.

[signatures begin on following page]

35

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers duly authorized as of
the Effective Date.


 
 
VENOCO, INC.
 
 
By:
 
/s/  WILLIAM SCHNEIDER      

--------------------------------------------------------------------------------

Name: William Schneider
Title: President
 
 
CLEARWATER PORT LLC
 
 
By:
 
/s/  WILLIAM O. PERKINS III      

--------------------------------------------------------------------------------

Name: William O. Perkins III
Title:

S-1

--------------------------------------------------------------------------------



Appendix A

        Defined Terms. Unless a clear contrary intention appears, terms defined
herein have the respective indicated meanings when used in this Agreement:

        "Action" means any claim, Loss or Liability by a third Person against
one or both of the Parties giving rise to any indemnity claim by one Party
against the other Party.

        "Additional Pigging and Pipeline Facilities" means all pig
launcher/receivers with associated piping, ancillary equipment and other devices
located on Platform Grace that were or will be installed or constructed after
the effective date of the Platform Agreement and are or will be used by Venoco
as a pipeline interconnect and pig launching/receiving station to conduct
Pigging and Pipeline Operations.

        "Additional Pigging and Pipeline Operations" means (a) the use of
Platform Grace, or such other site in accordance with Section 4.2 of this
Agreement, as a station or base for the location of Pigging and Pipeline
Facilities and (b) the conduct of pipeline "pigging" and inspection operations
relating to Venoco's oil and gas pipelines located wholly or partially in the
Santa Clara Unit. Additional Pigging and Pipeline Operations are those
operations that are greater in scope and practice than those occurring as of the
effective date of the Platform Agreement.

        "Affiliate" means, as to the Person specified, any Person controlling,
controlled by or under common control with such specified Person. The concept of
control, controlling or controlled as used with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. No Person shall be
deemed an Affiliate of any Person by reason of the exercise or existence of
rights, interests or remedies under this Agreement.

        "Applicable Law" means all applicable statutes, laws (including without
limitation any "bulk sales" law), rules, regulations, orders, ordinances,
judgments, decrees, directives, instructions, and interpretations, requirements
of any Governmental Authority, including, but not limited to, the terms of any
license or permit issued by any Governmental Authority, and also including
common law, equity and other legal principles.

        "Approved L/C Bank" means a commercial banking institution that (1) is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, or (2) is rated at least A-1 by
Standard & Poor's Rating Group or P-1 by Moody's Investors Services, Inc.

        "Assets" means, excluding the Excluded Assets, all of Venoco's right,
title and interest (whether now existing or hereinafter created) in or to
(1) Platform Grace; (2) all Remaining Platform Equipment; (3) the Assigned
Contracts; (4) the New Contracts; (5) the Chevron Purchase Agreement Rights;
(6) the Available Emissions Reduction Credits; and (7) all books, records,
reports, surveys, design specifications, product warranties, claims or other
rights of any kind related to the property referred to in clauses (1) through
(6) above, in each case to the extent such item is in existence on the Effective
Date, and further subject to the provisions of this Agreement.

        "Assigned Contracts" means Venoco's rights and interests in each of the
Material Contracts in existence as of the Effective Date as listed on Part 2 of
Schedule 3.1(f) hereto which (i) pertain specifically and solely to Platform
Grace, (ii) by their terms allow a transfer and assignment of Venoco's rights
and interest therein and (iii) have been identified by Buyer in writing as a
material contract that it desires to have assigned to it in accordance with the
Purchase Agreement.

        "Assumed Obligations" means (i) all Losses, Liabilities and obligations
of any kind or character, but excluding those related to Plugging and
Abandonment, asserted by any Person arising or accruing under or with respect to
the ownership or operation of the Assets on or after the Closing Date; (ii) all
ad valorem Taxes, if any, with respect to the Assets attributable to the time
after the Closing Date; (iii) all other Liabilities associated with the Assets,
other than the Excluded Assets, arising or accruing after the Closing Date; and
(iv) all of Venoco's obligations set forth in the Chevron Purchase Agreement,
but only to the extent that such Venoco obligations relate solely to the Assets.

--------------------------------------------------------------------------------




        "Available Emissions Reduction Credits" means federal and state
emissions reduction credits relating to Platform Grace which would be available
to Venoco or which Venoco would become entitled to bank or register, as
determined by the Ventura County Air Pollution Control District (or other
successor Governmental Authority), if it were to have ceased all operations on
Platform Grace on December 31, 2004, and excluding, specifically, those
emissions reduction credits purchased by Venoco in calendar year 2005 or later
for the purpose of usage for the RTP Program or other operations.

        "Best Knowledge of Venoco" or "Venoco's Best Knowledge" means, with
respect to a representation or warranty of Venoco, the actual knowledge, as of
the effective date under the Platform Agreement, of William Schneider, Roger
Hamson, Gregory Schrage, Joe Hollis and Tony Martinez, each of whom has reviewed
the representations and warranties of Venoco set forth in this Agreement and
indicated that he knows of no exception thereto not otherwise listed on a
schedule to this Agreement; provided that, with the exception of the Chevron
Purchase Agreement and the Disclosure Letter provided by Chevron in connection
therewith (the content of which Venoco has actual knowledge and copies of which
have been provided to Buyer prior to the effective date under the Platform
Agreement), Venoco has made no separate investigation of the matter for the
purpose of making such representation or warranty, and that no such
investigation is expected or required by to be conducted by Venoco.

        "British Thermal Unit" or "BTU" means the amount of heat required to
raise the temperature of one avoirdupois pound of pure water from 59.0° F to
60.0° F at a constant pressure of 14.73 psia.

        "Business Day" means each day that is not a Saturday, Sunday or other
day on which banking institutions in California or the relevant place of payment
are authorized or required by law to close.

        "Buyer" means Clearwater Port LLC, a Delaware limited liability company.

        "Buyer Released Parties" means Buyer and each of its direct and indirect
Affiliates, and each of its and its Affiliate's parent corporations,
subsidiaries, subdivisions, successors, predecessors, shareholders, members,
partners and assigns, and their present and former officers, directors, legal
representatives, employees, agents and attorneys, and their heirs, executors,
administrators, trustees, successors and assigns.

        "Buyer Representatives" is defined in Section 4.1(l) of this Agreement.

        "Chevron" means Chevron U.S.A. Inc. and Chevron Pipe Line Company, and
their respective successors and assigns.

        "Chevron Purchase Agreement" means that certain Purchase and Sale
Agreement, dated as of November 4, 1998, as amended on January 13, 1999, by and
among Venoco, Chevron U.S.A. Inc. and Chevron Pipe Line Company.

        "Chevron Purchase Agreement Obligations" means Venoco's obligations to
Chevron as set forth in the Chevron Purchase Agreement, but only to the extent
that such Venoco obligations relate solely to the Assets.

        "Chevron Purchase Agreement Rights" means all of Venoco's rights and
benefits under the Chevron Purchase Agreement to the extent that such rights and
benefits principally relate to the Assets (including any title warranties that
relate principally to the Assets).

        "Claims" is defined in Section 9.4 of this Agreement.

        "Closing" is defined in Section 7.1(a) of this Agreement.

        "Closing Date" is defined in Section 7.1(a) of this Agreement.

        "Code" means the Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------




        "Commence To Cure" means, with respect to any attempt by a Party to cure
a breach of its obligations under this Agreement, if such breach is incapable of
cure within thirty (30) Days, the breaching Party has promptly notified the
non-breaching Party in writing of such circumstance, the reason therefor and the
proposed cure, in which case the cure period shall be extended by an additional
thirty (30) Days as long as the breaching Party is diligently pursuing such
cure.

        "Commercially Reasonable Efforts" means efforts which (i) would be
within the contemplation of a reasonable Person in the position of a Party at
the time of executing this Agreement, (ii) which are designed to enable a Party
to satisfy a condition to, or otherwise assist in the consummation of, the
transactions contemplated by this Agreement, or to perform its obligations under
this Agreement, and (iii) do not require the performing Party to expend any
funds or assume liabilities other than expenditures and liabilities which are
customary and reasonable in nature and amount for transactions like those
contemplated by this Agreement; provided, however, that Venoco shall have no
obligation to pay or assume liability for paying any substantial amount of
money, except to the extent that Section 4.1(m) or another provision of this
Agreement provides that Buyer is obligated to pay or reimburse to Venoco such
amounts, and Venoco shall not be required to assume or acknowledge any
substantial liability or responsibility of any kind or amount in circumstances
where Venoco is not so obligated or is contesting such claimed obligation.

        "Construction Period Payments" is defined in Section 8.1(d) of this
Agreement.

        "Conveyance Documents" means those agreements, documents or instruments
of transfer and conveyance that are to be executed and delivered at Closing in
order to consummate the sale and purchase of the Assets, and which are in the
form attached as Exhibit C.

        "Crystal" means Crystal Energy, LLC, a Delaware limited liability
company.

        "Day" means a period of twenty four (24) consecutive hours (as adjusted
for Daylight Saving Time and Standard Time in the U.S.) starting at 24:00
midnight and "Daily" shall be construed accordingly.

        "Deepwater Port Act License" means the license issued to Buyer in
connection with the LNG Project pursuant to the Deepwater Port Act of 1974, 33
United States Code 1501, et seq. as amended, or any successor statute or
statutes.

        "Default Rate" means the lesser of (1) the rate of interest charged by
Citibank, N.A. from time to time, as announced by such bank as its prime or base
rate of interest plus three percent (3%); or (2) the highest interest rate that
may be charged under Applicable Law in respect of the underlying indebtedness.
Such interest shall be calculated on an annualized basis, based on a three
hundred and sixty (360) day year.

        "DPP" means collectively, the DPP Gail and the DPP Grace.

        "DPP Gail" means the "Development and Production Plan for Platform Gail,
as completed in January of 1986 as a supplement to the original Santa Clara Unit
DPP completed by Chevron in 1979 on behalf of Platform Gail (OCS P-0205)".

        "DPP Grace" means the "Development and Production Plan for Platform
Grace, Parcel OCS-P 0215, 0216, 0217", as submitted to the MMS for approval
pursuant to applicable provisions of the Outer Continental Shelf Lands Act, 43
U.S.C. § 1331 et seq., and as approved by the MMS on July 14, 1977, as amended.

        "E&P Rights" means the right to use, possess, occupy and operate
Platform Grace for exploration and production related activities including
exploration for, and the production of, Hydrocarbons, and the drilling,
completion, equipping, operating, plugging and abandoning of wells, including
re-entering existing wellbores, sidetracking, and/or recompleting existing wells
and wellbores, and drilling new wells, including the RTP Program.

3

--------------------------------------------------------------------------------




        "Effective Date" is defined in the preamble to this Agreement.

        "Eligible Expenses" means the amount of actual expenditures made by
Buyer after the Effective Date that are for solely the procurement of materials,
equipment and engineering or technical services that are directly related to the
development and construction of the Buyer's LNG Project on Platform Grace,
excluding, however, the amount of P&A Costs reimbursed to Venoco and all other
payments made to Venoco.

        "Equipment Removal Operations" is defined in Section 4.1(a)(iii) of this
Agreement.

        "Excluded Assets" shall mean the following:

        (a)   all pipelines used or owned by Venoco or Ellwood Pipeline Company
inside or outside the area covered by the Santa Clara Unit or the MMS Lease, on,
adjacent to, attached to, or appurtenant to, Platform Grace for the use of
transmission of gases or fluids from Platform Gail or adjacent properties, and
all leases, easements, rights of way or other property rights held in connection
with such pipeline assets;

        (b)   leak detection equipment, process monitoring equipment, pig
receiving and launching equipment and devices, Pigging and Pipeline Facilities
and other pipelines, equipment and facilities used or useful in the Pigging and
Pipeline Operations together with rights of access thereto as provided in this
Agreement;

        (c)   Venoco's E&P Rights, Hydrocarbons, mineral rights and interests
in, to and under the MMS Lease and all of Venoco's other oil and gas leases, and
all contractual and other rights and interests in the Unit Agreement, Unit
Operating Agreement and other contracts comprising or affecting the Santa Clara
Unit;

        (d)   except as otherwise set forth herein, all claims and causes of
action of Venoco against Persons arising from acts, omissions, events, or damage
to or destruction of property, occurring prior to the Closing with respect to
any of the Assets;

        (e)   all rights, titles, claims, and interests of Venoco (i) under any
policy or agreement of insurance or indemnity, (ii) under any bond posted and
paid for by Venoco unless Venoco was reimbursed for the cost thereof pursuant to
this Agreement, in which case, such right, title, claim, or interest shall be
part of the Assets, or (iii) to any insurance or condemnation proceeds or awards
relating to casualty or condemnation of property prior to the Closing Date;

        (f)    claims of Venoco for refund of or loss carry forwards or credits
(other than Available Emissions Reduction Credits) with respect to Taxes
attributable to the Assets with respect to any period prior to the Closing Date
or thereafter, after excluding the Assets;

        (g)   all amounts due or payable to Venoco as adjustments to insurance
premiums related to the Assets with respect to any period prior to the Closing
Date;

        (h)   the claims listed on Schedule 1;

        (i)    the exclusive right to exercise E&P Rights (including the right
to conduct Pigging and Pipeline Operations from Platform Grace), subject
however, to Buyer's right to cause Venoco to cease production from Platform
Grace by the Production Cessation Date, to cease the exercise of all other E&P
Rights by not later than the Closing Date and to take over the conduct of
Pigging and Pipeline Operations from and after the Closing Date and throughout
the LNG Project Term;

        (j)    all proceeds, benefits, income, or revenues accruing with respect
to the Assets prior to and on the Closing Date;

        (k)   all emissions reductions credits in respect of Platform Grace and
the other Assets, other than the Available Emissions Reduction Credits; and

4

--------------------------------------------------------------------------------






        (l)    all books, records, reports, surveys, design specifications,
permits, licenses, product warranties, claims or other rights of any kind
related to the property referred to in clauses (a) through (k) above.

        "Exercise Notice Conditions" is defined in the Platform Agreement.

        "Existing Pigging and Pipeline Facilities" means all pig
launcher/receivers with associated piping, ancillary equipment and other devices
located on the superstructure of Platform Grace and used by Venoco as a pipeline
interconnect and pig launching/receiving station to conduct Existing Pigging and
Pipeline Operations.

        "Existing Pigging and Pipeline Operations" means Pigging and Pipeline
Operations consistent with the scope and practice of Pigging and Pipeline
Operations conducted from Platform Grace as of the effective date of the
Platform Agreement.

        "Existing Platform Lease" means the Grace Platform Lease Agreement dated
March 13, 2003, between Venoco and Buyer (as successor by assignment from
Crystal), which was terminated by the Platform Agreement.

        "GAAP" means United States generally accepted accounting principles, as
in effect from time to time.

        "Governmental Approvals" means permits, licenses, consents,
authorizations and approvals of Governmental Authorities, including LNG
Approvals.

        "Governmental Authority" means any federal, state, local, municipal, or
other governments; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; and any court or governmental tribunal.

        "Hydrocarbons" shall mean and include oil, gas well gas, casinghead gas,
condensate, natural gas liquids and other liquid or gaseous hydrocarbons and all
components of any of them and shall also refer to any other minerals of every
kind and character which is or may be produced by Venoco or other parties in the
Santa Clara Unit from the lands and leases now comprising the Santa Clara Unit,
and such other lands and leases as Venoco may from time to time own or claim.

        "Liabilities" means any and all debts, liabilities, obligations and
commitments, whether known or unknown, asserted or unasserted, fixed, absolute
or contingent, matured or unmatured, accrued or unaccrued, liquidated or
unliquidated, due or to become due, whenever or however arising (including,
without limitation, whether arising out of any contract or tort based on
negligence, strict liability or otherwise) and whether or not the same would be
required by GAAP to be reflected as a liability in financial statements or
disclosed in the notes thereto.

        "Lien" means all pledges, mortgages, charges, security interests,
options, rights of first refusal or first offer, preemptive rights or any other
encumbrances or liens of any kind.

        "LNG" means liquefied natural gas, which is natural gas in a liquid
state.

        "LNG Approvals" means all material Governmental Approvals required for
Buyer's LNG Project on Platform Grace, including approval of MARAD, and if
applicable, the MMS.

        "LNG Competitor" is defined in Section 11.2(c)(i) of this Agreement.

        "LNG Operations Commencement Date" means the initial point in time after
the construction and testing of the facilities and equipment comprising the LNG
Project have been completed and commercial quantities of regasified LNG are
being delivered onshore via one or more pipelines.

5

--------------------------------------------------------------------------------




        "LNG Project" means the proposed conversion and use of Platform Grace
for activities relating to the offloading and regasification of LNG and the
delivery of regasified LNG to one or more onshore delivery points.

        "LNG Project Term" means the period commencing with the Closing and
ending as of the earliest to occur of the following:

        (a)   if the LNG Operations Commencement Date has occurred, the later of
the following: (x) the last date that Buyer is contractually obligated to use
the LNG Project facilities to provide LNG reception, regasification and natural
gas send-out services to its customers, as set forth in a notice from Buyer to
Venoco; or (y) the date on which Buyer permanently ceases actual deliveries of
natural gas from the LNG Project, as set forth in a notice from Buyer to Venoco,
or

        (b)   if the LNG Operations Commencement Date has not yet occurred, the
date that Buyer notifies Venoco that it has determined, in its sole discretion,
to abandon the LNG Project, or

        (c)   the termination of this Agreement.

        "Losses" means any and all claims, liabilities, losses, injuries, costs,
expenses, judgments, awards, settlement payments, damages, causes of action,
fines, penalties, litigation, lawsuits, administrative proceedings,
administrative investigations and costs and expenses, including reasonable
attorneys', accountants' or other professionals' fees, court costs and other
costs of suit.

        "MARAD" means the Maritime Administration of the United States
Department of Transportation (or successor Governmental Authority).

        "Material Contracts" means agreements to which Venoco is a party or by
which it is bound and which directly affect or pertain to Platform Grace.

        "Material Buyer Default" is defined in Section 2.7(f) of this Agreement.

        "MMBTU" means one million British Thermal Units.

        "MMS" means the Minerals Management Service of the United States
Department of the Interior (or successor Governmental Authority).

        "MMS Lease" means Federal Oil and Gas Lease No. OCS-P-0217, offshore
California, as amended or modified from time to time.

        "Mutual Release" means that certain Mutual Release of Claims by and
among Clearwater, Crystal and Venoco dated as of the date of the Platform
Agreement.

        "New Contract" is defined in Section 4.1(k) of this Agreement.

        "P&A Completion Date" is defined in Section 4.1(a)(i) of this Agreement.

        "P&A Cost Payment Security" means the letter of credit established in
accordance with Section 2.8 of this Agreement.

        "P&A Costs" is defined in Section 2.8(a) of this Agreement.

        "P&A Obligations" means Venoco's obligations in respect of the Plugging
and Abandonment of the wells required under 30 CFR Part 250 et seq., Venoco's
DPP and any other applicable MMS regulations or requirements, including any
required approval or consent of the MMS, in each case only with respect to
production or injection wells drilled from Platform Grace and any associated
subsea pipeline infrastructure that is not intended to be maintained in order to
conduct Pigging and Pipeline Operations.

        "P&A Plan" is defined in Section 4.1(a)(ii) of this Agreement.

6

--------------------------------------------------------------------------------




        "Party" or "Parties" means either or both of Venoco and Buyer.

        "Performance Security" is defined in Section 2.7(a) of this Agreement.

        "Permitted Liens" means (a) mechanic's, materialmen's, workmen's,
seamen's, repairmen's and similar Liens incurred in the ordinary course of
business, (b) Taxes or other charges or levies of an Governmental Authority
which are not due and payable or which are being contested in good faith by
appropriate proceedings, (c) Liens arising under and by virtue of the terms and
conditions of the MMS Lease and any Assigned Contract, (e) Liens held by
Venoco's secured lenders from time to time, (f) Liens described on
Schedule 3.1(c), and (g) Liens granted to Venoco at the Closing under the Venoco
Security Documents.

        "Permitted Operations" means Pigging and Pipeline Operations and
pipeline-related activity supporting Platform Gail and other operations in the
Santa Clara Unit (such as the maintenance and operation of pipeline leak
detection systems and monitors, replacement and repair of pipelines and related
facilities).

        "Person" means any Governmental Authority or any individual, firm,
partnership, limited partnership, corporation, limited liability company, joint
venture, trust, unincorporated organization or other entity or organization.

        "Pigging and Pipeline Facilities" means all Existing Pigging and
Pipeline Facilities and all Additional Pigging and Pipeline Facilities used by
Venoco as a pipeline interconnect and pig launching/receiving station to conduct
Pigging and Pipeline Operations.

        "Pigging and Pipeline Operations" means (a) the use of Platform Grace,
or such other site in accordance with Section 4.2(a) of this Agreement, as a
station or base for the location of Pigging and Pipeline Facilities and (b) the
conduct of pipeline "pigging" and inspection operations relating to Venoco's oil
and gas pipelines located wholly or partially in the Santa Clara Unit.

        "Platform Agreement" is defined in the first recital.

        "Platform Equipment" means all equipment, machinery, tools, parts,
spares, fixtures, furnishings, rigging, moorings, computers and other property
aboard, around or attached to Platform Grace from time to time, excluding,
however, the Pigging and Pipeline Facilities and any new or expanded piping,
fixtures, equipment and devices used in Pigging and Pipeline Operations.

        "Platform Gail" means that certain three deck, 36 drilling slot,
eight-leg drilling/production facility installed by conventional methods in
approximately 739 feet of water located on OCS-P 0205, offshore Ventura County,
California.

        "Platform Grace" means that certain twelve pile thirty-six slot offshore
structure originally constructed in July 1979 and all Platform Equipment, all of
which is located at 34° 10' 47" N, 119° 28' 05" W in approximately 318 feet of
water in the Santa Clara Unit (within the area covered by the MMS Lease),
approximately 12.6 miles offshore Ventura County, California.

        "Plugging and Abandonment" means all plugging, replugging, abandonment,
equipment removal, disposal or restoration associated with the wells on or
connected to Platform Grace, including, but not limited to, all plugging and
abandonment, removal, surface or seabed restoration, disposal of the wells and
personal property located on Platform Grace (whether drilled or placed on
Platform Grace or the MMS Lease prior to or after the Closing Date), and any
disposal of related waste materials, all in accordance with Applicable Laws and
the terms and conditions of the MMS Lease and Unit Agreement, and the orders of
Governmental Authorities.

        "Private Consents" means all consents, approvals and agreements that are
required from Persons other than Governmental Authorities in order for Venoco to
lawfully convey the Assets to Buyer for use in connection with its LNG Project.

7

--------------------------------------------------------------------------------



        "Production Cessation Date" means the date that Venoco ceases to
commercially produce Hydrocarbons from wells drilled from Platform Grace other
than normally occurring incidental seepage, which shall be the earliest possible
date after the Effective Date considering the P&A Plan, but which in no event
shall be later than 120 Days after the Effective Date.

        "Project Mortgage" means collectively (a) any deed(s) of trust and other
collateral security instruments (including, without limitation, financing
statements, security agreements and other documentation required pursuant to
applicable California law, and any absolute or conditional assignments of rents
and subleases) serving as security for one or more development loans,
construction loans and/or permanent loans which directly encumber the Assets,
together with any modification, substitution, amendment, extension, increase,
refinancing, replacement or recasting thereof and (b) any instruments required
in connection with an assignment-leaseback transaction involving the Assets;
provided, however, in no event shall any such Project Mortgage encumber the
Excluded Assets or other rights or interests reserved by Venoco in the
Conveyance Documents, and (ii) in no event shall the term "Project Mortgage"
include any deed(s) of trust or other collateral security instruments or other
instruments described in clauses (a) or (b) of this definition if the same are
held by an Affiliate of Buyer.

        "Project Mortgagee" means any holder of a Project Mortgage.

        "PUHCA" means the Public Utility Holding Company Act of 1935, as amended
from time to time.

        "Reassigned Assets" is defined in Section 8.3(d).

        "Remaining Platform Equipment" means the Platform Equipment in existence
as of the Effective Date, together with any additional Platform Equipment that
is added or replaced prior to the Closing Date, less and except any Platform
Equipment removed or destroyed prior to the Closing Date.

        "Retained Liabilities" means (i) all Losses, Liabilities and obligations
of any kind or character, including the P&A Obligations, asserted against Venoco
by any Person arising or accruing under or with respect to the ownership or
operation of the Assets prior to the Closing Date; (ii) all ad valorem Taxes
with respect to the Assets prior to the Closing Date; and (iii) all other
liabilities associated with the Assets, to the extent arising or accruing prior
to the Closing Date.

        "RTP Program" means Venoco's plans to "return to production" Platform
Grace by, among other things, the drilling, completion, equipping and operating
of wells, including re-entering existing wellbores, sidetracking, and/or
recompleting existing wells and wellbores, and drilling new wells and producing
Hydrocarbons.

        "Santa Clara Unit" means the unit formed pursuant to the Unit Agreement,
as amended, which was originally comprised of the MMS Lease and Federal Oil and
Gas Leases No. OCS-P-0215, OCS-P-0216, OCS-P-0210, OCS-P-0209, OCS-P-0208,
OCS-P-0204 and OCS-P-0205.

        "Tax" or "Taxes" means any and all taxes, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
imposed by any federal, state, local or foreign government or any Governmental
Authority or political subdivision of any such government, which taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes, payroll and employee withholding taxes, unemployment insurance taxes,
social security taxes, severance taxes, license charges, taxes on stock, sales
and use taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts
taxes, business license taxes, occupation taxes, real and personal property
taxes, stamp taxes, environmental taxes, transfer taxes, workers' compensation
and other obligations of the same or of a similar nature to any of the
foregoing.

        "Termination Date" is defined in Section 7.1(c) of this Agreement.

8

--------------------------------------------------------------------------------




        "Unit Agreement" means that certain Unit Agreement for the Development
and Operation of the Santa Clara Unit Area, Channel Islands Area, Outer
Continental Shelf, Offshore California, dated March 15, 1973, as amended from
time to time.

        "Unit Operating Agreement" means that certain Unit Operating Agreement,
Santa Clara Unit, Channel Islands Area, Outer Continental Shelf, Offshore,
California, dated as of March 15, 1973, as amended from time to time.

        "USCG" means the United States Coast Guard.

        "Venoco" is defined in the preamble to this Agreement.

        "Venoco Liens" means Liens of the type identified in clauses (a), (b),
(d) and (e) of the definition of the term "Permitted Liens" if and to the extent
that such Liens arose by, through or under Venoco. Liens granted to Venoco at or
before the Closing under the Venoco Security Documents shall not be considered
to be "Venoco Liens."

        "Venoco Released Parties" means Venoco and each of its direct and
indirect Affiliates, and each of its and its Affiliate's parent corporations,
subsidiaries, subdivisions, successors, predecessors, shareholders, members,
partners and assigns, and their present and former officers, directors, legal
representatives, employees, agents and attorneys, and their heirs, executors,
administrators, trustees, successors and assigns.

        "Venoco Representatives" is defined in Section 4.1(l) of this Agreement.

        "Venoco Security Documents" means (i) a deed of trust or mortgage and
security agreement from Buyer in favor of Venoco granting first-in-priority
(subject to the terms of Section 4.1(g)) liens and security interests
encumbering the Assets from and after the Closing securing the payment and
performance of Buyer's obligations under Articles VIII and IX of this Agreement,
substantially in the form of Exhibit D, and (ii) such other documents among the
Parties and a Project Mortgagee as may, pursuant to Section 4.1(g), be agreed to
at or before the Closing.

        "Venoco Throughput Payment" is defined in Section 8.2(d)(i) of this
Agreement.

9

--------------------------------------------------------------------------------





QuickLinks


PLATFORM AGREEMENT by and between VENOCO, INC. and CLEARWATER PORT LLC
